Exhibit 10.1
RESERVOIR PLACE
WALTHAM, MASSACHUSETTS
TABLE OF CONTENTS

             
LEASE DATED May 29, 2009
    1  
 
           
ARTICLE I
        1  
Basic Lease Provisions and Enumerations of Exhibits
    1  
1.1
  Introduction     1  
1.2
  Basic Data     1  
1.3
  Enumeration of Exhibits     5  
 
           
ARTICLE II
        6  
Premises
    6  
2.1
  Demise and Lease of Initial Premises     6  
2.2
  Must Take Premises and Expansion Rights     6  
2.3
  Appurtenant Rights and Reservations     6  
 
           
ARTICLE III
        8  
Lease Term and Extension Options
    8  
3.1
  Term     8  
3.2
  Extension Option     8  
 
           
ARTICLE IV
        10  
Condition of Premises; Alterations
    10  
4.1
  Condition of Premises     10  
4.2
  Signage     10  
 
           
ARTICLE V
        11  
Annual Fixed Rent and Electricity
    11  
5.1
  Fixed Rent and Electricity Charges     11  
5.2
  Tenant Electricity     12  
 
           
ARTICLE VI
        13  
Taxes
       13  
6.1
  Introduction     13  
6.2
  Definitions     14  
6.3
  Tenant’s Share of Real Estate Taxes     16  

i



--------------------------------------------------------------------------------



 



             
ARTICLE VII
        16  
Landlord’s Repairs and Services and Tenant’s Escalation Payments
    16  
7.1
  Structural Repairs     16  
7.2
  Other Repairs to be Made by Landlord     17  
7.3
  Services to be Provided by Landlord     17  
7.4
  Introduction to Operating Costs     18  
7.5
  Operating Costs Defined     18  
7.6
  Tenant’s Escalation Payments     23  
7.7
  No Damage     25  
 
           
ARTICLE VIII
        27  
Tenant’s Repairs
    27  
8.1
  Tenant’s Repairs and Maintenance     27  
 
           
ARTICLE IX
        27  
Alterations
    27  
9.1
  Landlord’s Approval     27  
9.2
  Conformity of Work     29  
9.3
  Performance of Work, Governmental Permits and Insurance     29  
9.4
  Liens     30  
9.5
  Nature of Alterations     30  
9.6
  Increases in Taxes     31  
9.7
  Alterations Permitted Without Landlord’s Consent     31  
 
           
ARTICLE X
        32  
Parking
    32  
10.1
  Tenant’s Parking     32  
10.2
  Parking Shortages     32  
 
           
ARTICLE XI
        35  
Certain Tenant Covenants
    35  
 
           
ARTICLE XII
        38  
Assignment and Subletting
    38  
12.1
  Restrictions on Transfer     38  
12.2
  Exceptions     38  
12.3
  Landlord’s Termination Right     39  
12.4
  Consent of Landlord     40  
12.5
  Tenant’s Notice     42  
12.6
  Profit on Subleasing or Assignment     42  
12.7
  Additional Conditions     43  
 
           
ARTICLE XIII
        44  
Indemnity And Commercial General Liability Insurance
    44  
13.1
  Indemnity     44  
13.2
  Commercial General Liability Insurance     45  
13.3
  Tenant’s Property Insurance     46  

ii



--------------------------------------------------------------------------------



 



             
13.4
  Non-Subrogation     46  
13.5
  Tenant’s Risk     47  
13.6
  Landlord’s Insurance     47  
 
           
ARTICLE XIV
        47  
Fire, Casualty and Taking
    47  
14.1
  Damage Resulting from Casualty     47  
14.2
  Uninsured Casualty     49  
14.3
  Rights of Termination for Taking     49  
14.4
  Award     50  
 
           
ARTICLE XV
        51  
Default
    51  
15.1
  Tenant’s Default     51  
15.2
  Termination; Re-Entry     52  
15.3
  Continued Liability; Re-Letting     53  
15.4
  Liquidated Damages     53  
15.5
  Waiver of Redemption     55  
15.6
  Landlord’s Default     55  
 
           
ARTICLE XVI
        55  
Miscellaneous Provisions
    55  
16.1
  Waiver     55  
16.2
  Cumulative Remedies     56  
16.3
  Quiet Enjoyment     56  
16.4
  Surrender     56  
16.5
  Brokerage     57  
16.6
  Invalidity of Particular Provisions     57  
16.7
  Provisions Binding, Etc.     57  
16.8
  Recording; Confidentiality     57  
16.9
  Notices and Time for Action     58  
16.10
  When Lease Becomes Binding     59  
16.11
  Paragraph Headings     59  
16.12
  Rights of Mortgagee     59  
16.13
  Rights of Ground Lessor     60  
16.14
  Notice to Mortgagee and Ground Lessor     60  
16.15
  Assignment of Rents     60  
16.16
  Status Report and Financial Statements     61  
16.17
  Self-Help     62  
16.18
  Holding Over     63  
16.19
  Entry by Landlord     64  
16.20
  Tenant’s Payments     64  
16.21
  Late Payment     64  
16.22
  Counterparts     65  
16.23
  Entire Agreement     65  
16.24
  Limitation of Liability     65  
16.25
  No Partnership     66  

iii



--------------------------------------------------------------------------------



 



             
16.26
  Security Deposit     66  
16.27
  Waiver of Trial by Jury     68  
16.28
  Patriot Act and Executive Order 13224     69  
16.29
  Governing Law     70  
16.30
  Emergency Generator     70  
16.31
  Tenant’s Telecommunications Equipment     72  
 
           
ARTICLE XVII
        75  
Must Take Premises and Expansion Rights
    75  
17.1
  Definitions     75  
17.2
  Must Take Premises     77  
17.3
  Right of First Offer     78  
1.1
  Landlord’s Work     1  
1.2
  Substantial Completion     7  
1.3
  Tenant’s Remedies Based on Delays in Landlord’s Work     9  
1.4
  Quality and Performance of Work     10  
1.5
  Landlord’s Contribution; Tenant Plan Excess Costs     12  
1.6
  Fast Track Arbitration     15  

iv



--------------------------------------------------------------------------------



 



RESERVOIR PLACE
WALTHAM, MASSACHUSETTS
Lease dated May 29, 2009
     THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the
Tenant are the parties hereinafter named, and which relates to space in the
building (the “Building”) known as Reservoir Place Main, and having an address
at, 1601 Trapelo Road, Waltham, Massachusetts.
     The parties to this instrument hereby agree with each other as follows:
ARTICLE I
Basic Lease Provisions and Enumerations of Exhibits

1.1   Introduction     (A) Tenant is presently in occupancy of the Initial
Premises pursuant to (i) that certain lease dated July 9, 2002, as amended by
First Amendment to Lease dated June 29, 2005, Second Amendment to Lease dated
July 24, 2006, Third Amendment to Lease dated February 27, 2007, Fourth
Amendment to Lease dated November 26, 2007 and Fifth Amendment to Lease dated
April 14, 2008 (collectively, the “Existing Lease”) and (ii) that certain
License Agreement dated May 7, 2009 (the “License Agreement”). Upon the
Commencement Date under this Lease, this Lease shall supersede the Existing
Lease and the License Agreement, and the Existing Lease and the License
Agreement shall each be deemed terminated as of the date immediately prior to
the Commencement Date. Any obligations or liabilities of Tenant that, pursuant
to the Existing Lease and/or the License Agreement, survive the expiration or
earlier termination of the Existing Lease and/or the License Agreement shall be
and are assumed by Tenant under this Lease.     (B) The following Sections 1.2
and 1.3 set forth the basic data and identifying Exhibits elsewhere hereinafter
referred to in this Lease, and, where appropriate, constitute definitions of the
terms hereinafter listed.   1.2   Basic Data

     
Date:
  May 29, 2009
 
   
Landlord:
  BOSTON PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited
partnership
 
   
Present Mailing Address of Landlord:
  c/o Boston Properties Limited Partnership

Page 1 



--------------------------------------------------------------------------------



 



     
 
  Prudential Tower
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103
 
   
Landlord’s Construction Representative:
  Michael Bowers
 
   
Tenant:
  CONSTANT CONTACT, INC., a Delaware corporation
 
   
Present Mailing Address of Tenant:
  1601 Trapelo Road
Waltham, Massachusetts 02451
 
   
Tenant’s Construction Representative:
  Robert Nicoson and Thomas C. Howd
 
   
Lease Term (sometimes called the “Original Lease Term”):
  The period beginning on the Commencement Date with respect to the Initial
Premises and ending on September 30, 2015, unless extended or sooner terminated
as hereinafter provided.
 
   
Extension Option:
  One (1) period of five (5) years as provided in and on the terms set forth in
Section 3.2 hereof.
 
   
Lease Year:
  A period of twelve (12) consecutive calendar months, commencing on the first
day of January in each year, except that the first Lease Year of the Lease Term
hereof shall be the period commencing on the Commencement Date and ending on the
succeeding December 31, and the last Lease Year of the Lease Term hereof shall
be the period commencing on January 1 of the calendar year in which the Lease
Term ends, and ending with the date on which the Lease Term ends.
 
   
Commencement Date:
  The date of this Lease with respect to the Initial Premises, and as to other
Premises Components, the date upon which such Premises Component is incorporated
into the Premises pursuant to this Lease.
 
   
The Site:
  That certain parcel of land located on Trapelo Road, Waltham, Middlesex

Page 2 



--------------------------------------------------------------------------------



 



     
 
  County, Massachusetts, being more particularly described in Exhibit A attached
hereto.
 
   
The Building:
  The Building known as Reservoir Place Main, and numbered 1601 Trapelo Road,
Waltham, Massachusetts, located on the Site, as shown on the site plan attached
hereto as Exhibit K, and containing the Total Rentable Floor Area set forth
below.
 
   
The Additional Building:
  The other building known as Reservoir Place South located on the Site, as
shown on the site plan attached hereto as Exhibit K, and containing the Total
Rentable Floor Area set forth below.
 
   
The Buildings:
  The Building and the Additional Building.
 
   
The Complex:
  The Building and the Additional Building together with all common areas,
parking areas, garage, and structures and the Site, as shown on the site plan
attached hereto as Exhibit K.
 
   
Initial Premises:
  A portion of the third (3rd) floor of the Building, in accordance with the
floor plans annexed hereto as Exhibit E and incorporated herein by reference, as
further defined and limited in Section 2.1 hereof.
 
   
Must Take Premises:
  Portions of the second (2nd) and third (3rd) floors of the Building, in
accordance with the floor plans annexed hereto as Exhibit E and incorporated
herein by reference, as further defined and limited in Section 17.2 hereof.
 
   
Premises Component:
  Initially only the Initial Premises but, from and after the incorporation into
the Premises of other rentable area in the Building, any specified portion of
the rentable area of the Premises as to which specific terms and conditions of
this Lease may apply, but which may not necessarily

Page 3 



--------------------------------------------------------------------------------



 



     
 
  apply to other portions of the Premises.
 
   
Premises:
  Collectively, all Premises Components which, in the aggregate, comprise all of
the rentable area in the Building which shall, from time to time, be demised to
Tenant pursuant to this Lease.
 
   
Rentable Floor Area of the Initial Premises:
  85,583 square feet.
 
   
Annual Fixed Rent:
  See Exhibits B-1 and B-2.
 
   
Tenant Electricity:
  As provided in Section 5.2 hereof.
 
   
Additional Rent:
  All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.
 
   
Initial Minimum Limits of Tenant’s Commercial General Liability:
  $5,000,000.00 combined single limit per occurrence, provided that if the
Rentable Floor Area of the Premises should exceed 100,000 square feet, the
aforesaid minimum limit shall be increased to $10,000,000.00 (which such
insurance limits may be satisfied through a combination of primary and umbrella
coverage).
 
   
Total Rentable Floor Area of the Building:
  368,257 square feet.
 
   
Total Rentable Floor Area of the Additional Building:
  161,734 square feet.
 
   
Total Rentable Floor Area of the Buildings:
  529,991 square feet.
 
   
Number of Parking Privileges:
  Five (5) parking privileges for each 1,000 square feet of rentable floor area
of the Initial Premises and the Must Take Premises leased by Tenant, of which
(i) the sum of (x) eighty-nine (89) plus (y) one (1) parking privilege for each
1,000 square feet of rentable floor area of the Must Take Premises will be
located in the

Page 4 



--------------------------------------------------------------------------------



 



     
 
  garage below the Building and (ii) the remainder of the parking privileges
associated with the Initial Premises and the Must Take Premises will be located
on the outdoor surface lot, all as subject to and in accordance with the
provisions of Article X below.
 
   
Permitted Use:
  General office use and such ancillary uses thereto as may from time to time be
permitted by the Zoning Ordinance for the City of Waltham.
 
   
Broker:
  McCall & Almy
One Post Office Square
Boston, Massachusetts 02109
 
   
Initial Security Deposit Amount:
  $750,000.00, subject to reduction pursuant to Section 16.26.

1.3   Enumeration of Exhibits       The following Exhibits attached hereto are a
part of this Lease, are incorporated herein by reference, and are to be treated
as a part of this Lease for all purposes. Undertakings contained in such
Exhibits are agreements on the part of Landlord and Tenant, as the case may be,
to perform the obligations stated therein to be performed by Landlord and
Tenant, as and where stipulated therein.

         
Exhibit A
  —   Description of the Site
 
       
Exhibit B-1
  —   Schedule of Initial Premises Components, Commencement Dates and Rent
Schedule
 
       
Exhibit B-2
  —   Schedule of Must Take Premises Components, Anticipated Availability and
Commencement Dates and Rent Schedule
 
       
Exhibit C
  —   Landlord’s Work
 
       
Exhibit C-1
  —   Tenant Plan Requirements
 
       
Exhibit D
  —   Landlord’s Services
 
       
Exhibit D-1
  —   Overtime HVAC Charges
 
       
Exhibit E
  —   Floor Plans

Page 5 



--------------------------------------------------------------------------------



 



         
Exhibit F
  —   Intentionally Omitted
 
       
Exhibit G
  —   Form of Commencement Date Agreement
 
       
Exhibit H
  —   Broker Determination of Prevailing Market Rent
 
       
Exhibit I
  —   Form of Letter of Credit
 
       
Exhibit J
  —   Form of Notice of Lease
 
       
Exhibit K
  —   Site Plans
 
       
Exhibit L
  —   Impact Signage and Building Signage
 
       
Exhibit M
  —   Second Floor Tenants’ Prior Rights

ARTICLE II
Premises

2.1   Demise and Lease of Initial Premises       Landlord hereby demises and
leases to Tenant, and Tenant hereby hires and accepts from Landlord, the Initial
Premises in the Building. All of the Premises in the Building shall exclude
exterior faces of exterior walls, the common stairways and stairwells, elevators
and elevator walls, mechanical rooms, electric and telephone closets, janitor
closets, and pipes, ducts, shafts, conduits, wires and appurtenant fixtures
serving exclusively or in common other parts of the Building, and if any
Premises includes less than the entire rentable area of any floor, shall also
exclude the common corridors, elevator lobbies and toilets located on such
floor. In connection with the foregoing, it is understood and agreed that the
Rentable Floor Area of the Premises shall not increase in the event that Tenant
shall elect to demolish the third (3rd) floor conference rooms and/or the third
(3rd) floor corridor.   2.2   Must Take Premises and Expansion Rights       The
provisions of Article XVII of this Lease contain the terms and conditions upon
which the Must Take Premises shall become incorporated into the Premises under
this Lease. Tenant may further expand the Premises pursuant to expansion rights
more particularly set forth in Article XVII.   2.3   Appurtenant Rights and
Reservations       Subject to Landlord’s right to change or alter any of the
following in Landlord’s discretion as herein provided, Tenant shall have, as
appurtenant to the Premises, the non-exclusive right to use in common with
others, but not in a manner or extent that would materially

Page 6



--------------------------------------------------------------------------------



 



    interfere with the normal operation and use of the Building as a
multi-tenant office building and subject to reasonable rules of general
applicability to tenants of the Building from time to time made by Landlord of
which Tenant is given notice: (a) the common lobbies, corridors, stairways, and
elevators of the Building, and the pipes, ducts, shafts, conduits, wires and
appurtenant meters and equipment serving the Premises in common with others, (b)
the loading areas serving the Building and the common walkways and driveways
necessary for access to the Building, (c) if the Premises include less than the
entire rentable floor area of any floor, the common toilets, corridors and
elevator lobby of such floor, and (d) the cafeteria and fitness center, if any,
provided by Landlord for the use and enjoyment of tenants of the Complex
(Landlord hereby agreeing to operate a cafeteria in the Complex so long as
Tenant leases and together with permitted assignees and/or subtenants under
Article XII below occupies at least 83,000 square feet of rentable floor area in
the Building). Tenant shall have the right to contract separately with its own
telecommunication service provider and Landlord will not unreasonably withhold
consent to any request by Tenant to allow such provider to have access to the
Building or to the Premises, provided that Landlord may condition such access,
without limitation of the foregoing, on Landlord’s approval of the identity of
the service provider, its execution of an access and easement agreement
satisfactory to Landlord and, should telecommunications services be furnished by
such service provider to both Tenant and other tenants and occupants in the
Building, then subject to the payment to Landlord by the service provider of
fees assessed by Landlord in its reasonable discretion.

    Landlord reserves the right from time to time, without material interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or the Building, and (b) to alter or relocate any other common
facility, provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. Except in the case of emergencies or for normal cleaning and
maintenance work, Landlord agrees to use its best efforts to give Tenant
reasonable advance notice of any of the foregoing activities which require work
in the Premises. In all cases, Landlord shall use commercially reasonable
efforts to minimize or avoid inconvenience to Tenant in connection with its
exercise of the rights granted herein (consistent with the nature of the rights
being exercised).

  2.3.1   From the date of this Lease through October 31, 2009, Tenant shall
have the non-exclusive right to use any of the conference rooms located on the
first (1st), second (2nd) and third (3rd) floors of the Building. Effective as
of November 1, 2009 and continuing for so long as Tenant leases the Initial
Premises and the 11,731 square feet of rentable floor area on the third (3rd)
floor of the Building designated as Must Take Premises on Exhibit B-2, Tenant
shall have the exclusive right to use the conference rooms located on the third
(3rd) floor of the Building for any purpose and in any configuration as Tenant
may determine, and Landlord acknowledges that Tenant may in the future demolish
the conference

Page 7



--------------------------------------------------------------------------------



 



      rooms on the third (3rd) floor and agrees that Tenant shall have no
obligation to restore such conference rooms at the end of the Lease Term. As of
such date, Tenant shall no longer have the right to use any of the conference
rooms located on the first (1st) and second (2nd) floors of the Building
(provided, however, that Tenant may from time to time request to use such
conference rooms to the extent the third (3rd) floor conference rooms are in
use, and Landlord shall grant such requests provided that by 4:00 p.m. on the
business day immediately prior to the day on which Tenant has requested to use
such conference room, Landlord has not received any request from another tenant
of the Buildings to use such conference room at the same time Tenant had
requested).

ARTICLE III
Lease Term and Extension Options

3.1   Term       The Term of this Lease shall be the period specified in
Section 1.2 hereof as the “Lease Term,” unless sooner terminated or extended as
herein provided. The Commencement Date with respect to the Initial Premises
shall be as set forth on Exhibit B-1 attached hereto and the Commencement Date
with respect to the individual Premises Components of the Must Take Premises
shall be as set forth on Exhibit B-2 attached hereto.       Upon the expansion
of the Premises to include any Must Take Premises or other Premises Components
hereinafter incorporated into the Premises, Landlord and Tenant agree to join
with each other in the execution, in the form of Exhibit G hereto, of a written
Declaration in which the commencement date with respect to such Premises
Component shall be stated. If Tenant shall fail to execute such Declaration,
such commencement date shall be as reasonably determined by Landlord in
accordance with the terms of this Lease.   3.2   Extension Option

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the herein described option to
extend and as of the commencement of the Extended Term (i) there exists no
monetary or material non-monetary “Event of Default” (defined in Section 15.1),
(ii) this Lease is still in full force and effect, and (iii) Tenant has neither
assigned this Lease nor sublet more than fifty percent (50%) of the Rentable
Floor Area of the Premises (except for an assignment or subletting permitted
without Landlord’s consent under Section 12.2 hereof), Tenant shall have the
right to extend the Term hereof upon all the same terms, conditions, covenants
and agreements herein contained (except for the Annual Fixed Rent and tax and
operating cost bases, which shall be adjusted during the option period as
hereinbelow set forth and except that there shall be no further option to
extend) for one (1) period of five (5) years as hereinafter set forth. Such
option period is sometimes herein referred to as the “Extended Term.”
Notwithstanding any implication to the contrary, Landlord has no

Page 8



--------------------------------------------------------------------------------



 



obligation to make any additional payment to Tenant in respect of any
construction allowance or the like or to perform any work to the Premises as a
result of the exercise by Tenant of any such option.
(B) If Tenant desires to exercise said option to extend the Term, then Tenant
shall give notice (the “Extension Term Exercise Notice”) to Landlord, not
earlier than twenty one (21) months nor later than eighteen (18) months prior to
the expiration of the Original Lease Term, exercising such option to extend.
Within thirty (30) days after Landlord’s receipt of the Extension Term Exercise
Notice, Landlord shall provide Landlord’s quotation to Tenant of a proposed
annual rent for the Extended Term (“Landlord’s Extension Term Rent Quotation”).
If at the expiration of thirty (30) days after Tenant’s receipt of Landlord’s
Extension Term Rent Quotation (the “Extension Term Negotiation Period”),
Landlord and Tenant have not reached agreement on a determination of an annual
rental for the Extended Term and executed a written instrument extending the
Term of this Lease pursuant to such agreement, then Tenant shall have the right,
for thirty (30) days following the expiration of the Extension Term Negotiation
Period, to make a request to Landlord for a broker determination (the “Broker
Determination”) of the Prevailing Market Rent (as defined in Exhibit H) for the
Extended Term, which Broker Determination shall be made in the manner set forth
in Exhibit H. If Tenant timely shall have requested the Broker Determination,
then the Annual Fixed Rent for the Extended Term shall be the greater of (x) the
Prevailing Market Rent as determined by the Broker Determination and (y) $32.50
per square foot of the Rentable Floor Area of the Premises. If Tenant does not
timely request the Broker Determination, then Tenant shall be deemed to have
elected to withdraw its Extension Term Exercise Notice, in which event Tenant’s
option to extend shall be deemed null and void and of no further force or
effect.
(C) Base Taxes (as that term is defined in Section 6.2(f) below) applicable
during the Extended Term shall mean Landlord’s Tax Expenses for the then-current
fiscal tax year as of the commencement of the Extended Term. Base Operating
Expenses (as that term is defined in Section 7.5 below) during the Extended Term
shall mean Landlord’s Operating Expenses for the calendar year in which such
Extended Term commences.
(D) Upon the first to occur of (i) the agreement by Landlord and Tenant during
the Extension Term Negotiation Period on an Annual Fixed Rent for the Extended
Term or (ii) the timely request by Tenant for a Broker Determination in
accordance with the provisions of subsection (B) above, then this Lease and the
Lease Term hereof shall automatically be deemed extended, for the Extended Term,
without the necessity for the execution of any additional documents, except that
Landlord and Tenant agree to enter into an instrument in writing setting forth
the Annual Fixed Rent for the Extended Term as determined in the relevant manner
set forth in this Section 3.2; and in such event all references herein to the
Lease Term or the term of this Lease shall be construed as referring to the
Lease Term, as so extended, unless the context clearly otherwise requires, and
except that there shall be no further option to extend the Lease Term.
Notwithstanding anything contained herein to the contrary, in no event shall the
Lease Term hereof be extended for more than five (5) years after the expiration
of the Original Lease Term hereof.
(E) Time is of the essence with respect to the provisions of this Section 3.2

Page 9



--------------------------------------------------------------------------------



 



ARTICLE IV
Condition of Premises; Alterations

4.1   Condition of Premises

(A) Tenant shall accept the Initial Premises in its “as-is” condition without
any obligation on Landlord’s part to perform any additions, alterations,
improvements, demolition or other work therein or pertaining thereto (subject to
the provisions of Exhibit C attached hereto regarding the provision by Landlord
of the Initial Premises Allowance, as that term is defined in said Exhibit C).
(B) The condition of the Must Take Premises upon Landlord’s delivery, along with
any work to be performed by either Landlord or Tenant, shall be as set forth in
Exhibit C.

4.2   Signage

(A) Premises Signage. Landlord shall provide and install, at Landlord’s expense,
letters or numerals at the main entrance to the Premises to identify Tenant’s
name and Building address; all such letters and numerals shall be in the
building standard graphics and no others shall be used or permitted on the
Premises.
(B) Lobby Signage. Landlord shall, during the Term of this Lease, provide Tenant
with a listing of Tenant’s name on all tenant directories in the Building and,
at Tenant’s request, the name of Tenant’s subtenants. The initial listing of
Tenant’s name shall be at Landlord’s cost and expense. Any changes, replacements
or additions by Tenant to such directory shall be at Tenant’s sole cost and
expense. In addition, Tenant shall have the non-exclusive right effective as of
the Commencement Date for the Initial Premises (irrespective of the fact that as
of such date Tenant shall not initially meet the occupancy threshold set forth
in subsection (D) below) to include Tenant’s name and third (3rd) floor location
on “Impact Signage” to be installed by Landlord at Tenant’s cost and expense in
the central elevator lobby of the Building.
(C) Building Signage. Tenant shall have the non-exclusive right effective as of
the Commencement Date for the Initial Premises (irrespective of the fact that as
of such date Tenant shall not initially meet the occupancy threshold set forth
in subsection (D) below), at its sole cost and expense (but with no separate
charge by Landlord for the signage rights themselves), to design and install one
(1) illuminated identification sign with Tenant’s name and corporate logo on the
exterior façade of the Building (the “Building Signage”), subject to applicable
zoning requirements and other applicable laws and to Tenant obtaining all
necessary permits and approvals therefor (Landlord hereby agreeing to cooperate
with Tenant, at no cost or expense to Landlord, in Tenant’s obtaining of such
permits and approvals).

Page 10



--------------------------------------------------------------------------------



 



(D) Conditions. The location, design (including the manner of illumination, in
the case of the Building signage), proportions and color of the Impact Signage
and the Building Signage shall all be subject to the prior approval of Landlord,
which approval is hereby granted for the signs shown on Exhibit L attached
hereto (and shall otherwise not be unreasonably withheld, conditioned or delayed
with respect to any proposed signage that is consistent in size, design and
location with the signage shown on Exhibit L). Notwithstanding the foregoing
provisions of this Section 4.2 to the contrary, within ninety (90) days after
the first to occur (if either) of (x) the date on which the Term of this Lease
is terminated due to a Tenant default pursuant to the terms and provisions of
Section 15.2 below and (y) such time as Tenant has assigned this Lease or
subleased more than thirty-three percent (33%) of the then Premises (excluding
assignments and subleases permitted under Section 12.2 below), then Tenant
shall, at its cost and expense, remove the Impact Signage and the Building
Signage and restore all damage to the Building caused by the installation and/or
removal of such Impact Signage or Building Signage. Such removal and restoration
shall be performed in accordance with the terms and conditions governing
alterations pursuant to Article IX below. The right to the Building Signage
granted pursuant to this Section 4.2 is personal to Constant Contact, Inc. and
may not be transferred to any third party (other than in connection with an
assignment or sublease under Section 12.2 below, and in such event only on the
condition that the Building Signage not be modified or altered as the result of
the transfer at issue).
ARTICLE V
Annual Fixed Rent and Electricity

5.1   Fixed Rent and Electricity Charges       With respect to each Premises
Component, Tenant agrees to pay to Landlord, or as directed by Landlord, at
Landlord’s Present Mailing Address specified in Section 1.2 hereof, or at such
other place as Landlord shall from time to time designate by notice, (1)(a) on
the Commencement Date for such Premises Component, and thereafter monthly, in
advance, on the first day of each and every calendar month during the Original
Lease Term, a sum equal to one-twelfth (1/12th) of the Annual Fixed Rent
specified in Section 1.2 hereof and (b) on the Commencement Date for such
Premises Component and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Lease Term, an amount estimated by
Landlord from time to time to cover Tenant’s monthly payments for electricity
under Section 5.2 hereinbelow, and (2) on the first day of each and every
calendar month during the Extended Term (if exercised), a sum equal to
(a) one-twelfth of the Annual Fixed Rent as determined in Section 3.2 for the
Extended Term plus (b) then applicable monthly electricity charges (subject to
adjustment as provided in Section 5.2). Until notice of some other designation
is given, fixed rent and all other charges for which provision is herein made
shall be paid by remittance to or for the order of Boston Properties Limited
Partnership either (i) by mail to P.O. Box 3557, Boston, Massachusetts
02241-3557, (ii) by wire transfer to Bank of America in Dallas, Texas, Bank
Routing Number 0260-0959-

Page 11



--------------------------------------------------------------------------------



 



    3 or (iii) by ACH transfer to Bank of America in Dallas, Texas, Bank Routing
Number 111 000 012, and in the case of (ii) or (iii) referencing Account Number
3756454460, Account Name of Boston Properties, LP, Tenant’s name and the
Property address.       Annual Fixed Rent for any partial month shall be paid by
Tenant to Landlord at such rate on a pro rata basis, and, if the applicable
Commencement Date shall be other than the first day of a calendar month, the
first payment of Annual Fixed Rent which Tenant shall make to Landlord shall be
a payment equal to a proportionate part of such monthly Annual Fixed Rent for
the partial month from the applicable Commencement Date to the first day of the
succeeding calendar month.       Additional Rent payable by Tenant on a monthly
basis, as elsewhere provided in this Lease, likewise shall be prorated, and the
first payment on account thereof shall be determined in similar fashion and
shall commence on the applicable Commencement Date and other provisions of this
Lease calling for monthly payments shall be read as incorporating this
undertaking by Tenant.       The Annual Fixed Rent and all other charges for
which provision is made in this Lease shall be paid by Tenant to Landlord
without setoff, deduction or abatement except as expressly otherwise provided in
this Lease.   5.2   Tenant Electricity       Tenant shall pay to Landlord, as
Additional Rent, Tenant’s Proportionate Share (hereinafter defined) of the cost
incurred by the Landlord in furnishing electricity and heating, ventilating and
air conditioning (“HVAC”) to the Building and the Site, including common areas
and facilities and space occupied by tenants, (but expressly excluding utility
charges separately chargeable to tenants for additional or special services),
and Tenant shall pay on account thereof, at the time that monthly installments
of Annual Fixed Rent are due and payable, as Additional Rent, an amount equal to
1/12th (prorated for any partial month) of the amount reasonably estimated by
Landlord from time to time as the Tenant’s Proportionate Share of the annual
cost thereof. If with respect to any calendar year falling within the Lease Term
or fraction of a calendar year falling within the Lease Term at the beginning or
end thereof, the Tenant’s Proportionate Share of the cost of furnishing
electricity and HVAC to the Building and the Site exceeds the amounts payable on
account thereof, then Tenant shall pay to Landlord, as Additional Rent, on or
before the thirtieth (30th) day following receipt by Tenant of the statement
referred to below in this Section 5.2, Tenant’s Proportionate Share of the
amount of such excess.       For the purposes of this Section 5.2:

  (i)   the Tenant’s Proportionate Share of and with respect to the electricity
and HVAC for the Building shall be a fraction, the numerator of which is the
Rentable Floor Area of the Premises and the denominator of which is the total
rentable floor area of the Building from time to time under lease to tenants;
provided, however, that if at any time during the Lease Term

Page 12



--------------------------------------------------------------------------------



 



      more than 60,041 square feet of the Total Rentable Floor Area of the
Building are not under lease to tenants, then for the purposes of determining
Tenant’s Proportionate Share of and with respect to the electricity and HVAC for
the Building, the denominator under this clause (i) shall be deemed to be
308,216 square feet irrespective of the total rentable floor area of the
Building then under lease to tenants; and

  (ii)   the Tenant’s Proportionate Share of and with respect to the electricity
for the Site (e.g. outdoor lighting, etc.) shall be a fraction, the numerator of
which is the Rentable Floor Area of the Premises and the denominator of which is
the total rentable floor area of the Buildings from time to time under lease to
tenants; provided, however, that if at any time more than 100,474 square feet of
the Total Rentable Floor Area of the Buildings are not under lease to tenants,
then for the purposes of determining Tenant’s Proportionate Share of and with
respect to the electricity for the Site, the denominator under this clause
(ii) shall be deemed to be 429,516 square feet irrespective of the total
rentable floor area of the Buildings then under lease to tenants.

    Not later than one hundred twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a reasonably detailed accounting certified by a
representative of Landlord showing for the preceding calendar year, or fraction
thereof, as the case may be, the costs of furnishing electricity and HVAC to the
Building and the Site. Said statement to be rendered to Tenant also shall show
for the preceding year or fraction thereof, as the case may be, the amount
already paid by Tenant on account of electricity and HVAC, and the amount
remaining due from, or overpaid by, Tenant for the year or other period covered
by the statement. Tenant shall pay any underpayment to Landlord within thirty
(30) days after receipt of such statement. Any overpayment by Tenant shall be
credited against Annual Fixed Rent next due, or refunded to Tenant if the Lease
Term has then terminated or expired and Tenant has no further obligation to
Landlord.

ARTICLE VI
Taxes

6.1   Introduction       It is intended that this Article VI set forth the
methodology for fulfillment of Tenant’s obligation to contribute its allocable
share of the amount by which Landlord’s Tax Expenses (as hereinafter defined)
exceed Base Taxes (as hereinafter defined). Due to the fact that the Premises is
contemplated to eventually be comprised of a number of Premises Components, each
of which may have different Base Taxes allocable thereto (because among other
reasons of the various dates upon which they are to respectively be incorporated
into the Premises), Tenant’s obligations under this Article VI must be

Page 13



--------------------------------------------------------------------------------



 



    calculated for each such Premises Component, and then aggregated, so that
the appropriate Tax Excess (as hereinafter defined) can be established, as more
particularly set forth below.

6.2   Definitions       With reference to the real estate taxes referred to in
this Article VI, it is agreed that terms used herein are defined as follows:

  (a)   “Tax Year” means the 12-month period beginning July 1 each year during
the Lease Term or if the appropriate Governmental tax fiscal period shall begin
on any date other than July 1, such other date.     (b)   “Landlord’s Tax
Expenses Allocable to the Premises” means the aggregate of Landlord’s Tax
Expenses allocable to all of the Premises Components which collectively comprise
the Premises.     (c)   “Landlord’s Tax Expenses Allocable to a Premises
Component” means (i) the same proportion of Landlord’s Tax Expenses for and
pertaining to the Buildings as the Rentable Floor Area of the Premises Component
bears to the Total Rentable Floor Area of the Buildings plus (ii) the same
proportion of Landlord’s Tax Expenses for and pertaining to the Site as the
Rentable Floor Area of the Premises Component bears to the Total Rentable Floor
Area of the Buildings.     (d)   “Landlord’s Tax Expenses” with respect to any
Tax Year means the aggregate “real estate taxes” (hereinafter defined) with
respect to that Tax Year, reduced by any net abatement receipts with respect to
that Tax Year.     (e)   “Real estate taxes” means all taxes and special
assessments of every kind and nature and user fees and other like fees assessed
by any Governmental authority on the Buildings or Site which the Landlord shall
be obligated to pay because of or in connection with the ownership, leasing and
operation of the Complex, the Buildings and the Property and reasonable expenses
of and fees for any formal or informal proceedings for negotiation or abatement
of taxes (collectively, “Abatement Expenses”), which Abatement Expenses shall be
excluded from Base Taxes. The amount of special taxes or special assessments to
be included shall be limited to the amount of the installment (plus any interest
other than penalty interest payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such taxes
are being determined. There shall be excluded from such taxes all income,
estate, succession, inheritance, transfer, gift, capital stock or any income
taxes arising out of or related to ownership and operation of income-producing
real estate, or any excise taxes imposed upon Landlord based upon gross or net
rentals or other income received by it; provided, however, that if at any time
during the Lease Term the present system of ad valorem taxation of real property

Page 14



--------------------------------------------------------------------------------



 



      shall be changed so that in lieu of, or in addition to, the whole or any
part of the ad valorem tax on real property, there shall be assessed on Landlord
a capital levy or other tax on the gross rents received with respect to the
Complex or Buildings or Property, or a Federal, State, County, Municipal, or
other local income, franchise, excise or similar tax, assessment, levy or charge
(distinct from any now in effect in the jurisdiction in which the Property is
located) measured by or based, in whole or in part, upon any such gross rents,
then any and all of such taxes, assessments, levies or charges, to the extent so
measured or based, shall be deemed to be included within the term “real estate
taxes” but only to the extent that the same would be payable if the Site or
Buildings were the only property of Landlord. Notwithstanding the foregoing,
“real estate taxes” shall not include and Tenant shall not be required to pay
any portion of any tax or assessment expense or any increase therein (a) levied
on Landlord’s rental income, unless such tax or assessment is imposed in lieu of
real property taxes as set forth above; (b) in excess of the amount which would
be payable if such tax or assessment expense were paid in installments over the
longest permitted term; or (c) imposed on land and improvements other than the
Site.

  (f)   “Base Taxes,” when referring to the applicable Premises Component, means
Landlord’s Tax Expenses (hereinbefore defined) for the Tax Year that Exhibit B-1
or Exhibit B-2, as applicable, specifies as the base fiscal tax year for such
Premises Component.     (g)   “Base Taxes Allocable to a Premises Component”
means (i) the same proportion of Base Taxes for and pertaining to the Buildings
as the Rentable Floor Area of such Premises Component bears to the Total
Rentable Floor Area of the Buildings plus (ii) the same proportion of Base Taxes
for and pertaining to the Site as the Rentable Floor Area of such Premises
Component bears to the Total Rentable Floor Area of the Buildings.     (h)  
“Base Taxes Allocable to the Premises” means the aggregate of Base Taxes
Allocable to a Premises Component for all of the Premises Components which
collectively comprise the Premises.     (i)   If during the Lease Term the Tax
Year is changed by applicable law to less than a full 12-month period, the Base
Taxes and Base Taxes Allocable to the Premises shall each be proportionately
reduced.

    Nothing contained in this Section 6.2 shall entitle Landlord to collect,
collectively from all of the tenants of the Complex, an amount exceeding one
hundred percent (100%) of Landlord’s Tax Expenses incurred by Landlord with
respect to the pertinent Tax Year (any collected amount exceeding 100% of
Landlord’s Tax Expenses with respect to any such Tax Year being referred to
herein as “Tax Collection Surplus”), and Landlord shall,

Page 15



--------------------------------------------------------------------------------



 



    except with respect to Base Taxes, credit any Tax Collection Surplus against
the aggregate of Landlord’s Tax Expenses incurred with respect to such Tax Year,
which shall reduce the same for all purposes hereunder.

6.3   Tenant’s Share of Real Estate Taxes       If with respect to any full Tax
Year or fraction of a Tax Year falling within the Lease Term Landlord’s Tax
Expenses Allocable to the Premises for a full Tax Year exceed Base Taxes
Allocable to the Premises or for any such fraction of a Tax Year exceed the
corresponding fraction of Base Taxes Allocable to the Premises (such amount
being hereinafter referred to as the “Tax Excess”), then Tenant shall pay to
Landlord, as Additional Rent, the amount of such Tax Excess. Payments by Tenant
on account of the Tax Excess shall be made monthly at the time and in the
fashion herein provided for the payment of Annual Fixed Rent. The amount so to
be paid to Landlord shall be an amount from time to time reasonably estimated by
Landlord to be sufficient to provide Landlord, in the aggregate, a sum equal to
the Tax Excess, ten (10) days at least before the day on which tax payments by
Landlord would become delinquent. Not later than ninety (90) days after
Landlord’s Tax Expenses Allocable to the Premises are determinable for the first
such Tax Year or fraction thereof and for each succeeding Tax Year or fraction
thereof during the Lease Term, Landlord shall render Tenant a statement in
reasonable detail certified by a representative of Landlord showing for the
preceding year or fraction thereof, as the case may be, real estate taxes on the
Building and Lot, abatements and refunds, if any, of any such taxes and
assessments, expenditures incurred in seeking such abatement or refund, the
amount of the Tax Excess, the amount thereof already paid by Tenant and the
amount thereof overpaid by, or remaining due from Tenant for the period covered
by such statement. Within thirty (30) days after the receipt of such statement,
Tenant shall pay any sum remaining due. Any balance shown as due to Tenant shall
be credited against Annual Fixed Rent next due, or refunded to Tenant if the
Lease Term has then terminated or expired and Tenant has no further obligation
to Landlord. Expenditures for legal fees and for other expenses incurred in
obtaining an abatement or refund may be charged against the abatement or refund
before the adjustments are made for the Tax Year.       To the extent that real
estate taxes shall be payable to the taxing authority in installments with
respect to periods less than a Tax Year, the statement to be furnished by
Landlord shall be rendered and payments made on account of such installments.

ARTICLE VII
Landlord’s Repairs and Services and Tenant’s Escalation Payments

7.1   Structural Repairs       Except for (a) normal and reasonable wear and use
and (b) damage caused by fire or casualty and by eminent domain, Landlord shall,
throughout the Lease Term, at Landlord’s sole cost and expense, keep and
maintain in good order, condition and repair

Page 16



--------------------------------------------------------------------------------



 



    the following portions of the Building: the structural portions of the roof,
the exterior and load bearing walls, the foundation, the structural columns and
floor slabs and other structural elements of the Building and the parking garage
located underneath the Building; provided however, that Tenant shall pay to
Landlord, as Additional Rent, the cost of any and all such repairs which may be
required as a result of repairs, alterations, or installations made by Tenant or
any subtenant, assignee, licensee or concessionaire of Tenant or any agent,
servant, employee or contractor of any of them or to the extent of any loss,
destruction or damage caused by the omission or negligence of Tenant, any
assignee or subtenant or any agent, servant, employee, customer, visitor or
contractor of any of them.

7.2   Other Repairs to be Made by Landlord       Except for (a) normal and
reasonable wear and use and (b) damage caused by fire or casualty and by eminent
domain, and except as otherwise provided in this Lease and subject to provisions
for reimbursement by Tenant as contained in Section 7.5, Landlord agrees to keep
and maintain in good order, condition and repair the common areas and facilities
of the Building, the Site and the Complex, including all paved areas, landscaped
areas and tennis courts from time to time in existence, and all heating,
ventilating, air conditioning, plumbing and other Building systems equipment
servicing the Premises (including all lines, pipes, wires, conduits and the like
except to the extent serving the Premises exclusively), except that Landlord
shall in no event be responsible to Tenant for (a) the condition of glass in and
about the Premises (other than for glass in exterior walls for which Landlord
shall be responsible unless the damage thereto is attributable to Tenant’s
negligence or misuse, in which event the responsibility therefor shall be
Tenant’s), or (b) for any condition in the Premises or the Building caused by
any act or neglect of Tenant or any agent, employee, contractor, assignee,
subtenant, licensee, concessionaire or invitee of Tenant. Without limitation,
Landlord shall not be responsible to make any improvements or repairs to the
Building or the Premises other than as expressly provided in Section 7.1 or in
this Section 7.2, unless expressly otherwise provided in this Lease.   7.3  
Services to be Provided by Landlord       In addition, and except as otherwise
provided in this Lease and subject to provisions for reimbursement by Tenant as
contained in Section 7.6 and Tenant’s responsibilities in regard to electricity
as provided in Section 5.2, Landlord agrees to furnish services, utilities,
facilities and supplies set forth in Exhibit D hereto equal in quality
comparable to those customarily provided by landlords in high quality buildings
in the Central Suburban 128 Market. In addition, Landlord agrees to furnish, at
Tenant’s expense, reasonable additional Building operation services which are
usual and customary in similar buildings in Central Suburban 128 Market, and
such additional special services as may be mutually agreed upon by Landlord and
Tenant, upon reasonable and equitable rates from time to time established by
Landlord. Tenant agrees to pay to Landlord, as Additional Rent, the cost of any
such additional Building services requested by Tenant and for the cost of any
additions, alterations, improvements or other work performed by Landlord in the
Premises at the request of Tenant within thirty (30) days after being billed
therefor.

Page 17



--------------------------------------------------------------------------------



 



7.4   Introduction to Operating Costs       It is intended that, based on
calculations guided by the definitions set forth in Section 7.5 below,
Section 7.6 shall provide for Tenant to be financially responsible for its
allocable share of the amount by which Landlord’s Operating Expenses (as
hereinafter defined) exceed Base Operating Expenses (as hereinafter defined).
Due to the fact that the Premises is contemplated to eventually be comprised of
a number of Premises Components, each of which may have different Base Operating
Expenses allocable thereto (because among other reasons of the various dates
upon which they are to respectively be incorporated into the Premises), Tenant’s
obligations under Sections 7.5 and 7.6 must be calculated for each such Premises
Component, and then aggregated, so that the appropriate Operating Cost Excess
(as hereinafter defined) can be established, as more particularly set forth
below.   7.5   Operating Costs Defined       “Operating Expenses Allocable to
the Premises” means the aggregate of Operating Expenses Allocable to all of the
Premises Components which collectively comprise the Premises. “Operating
Expenses Allocable to a Premises Component” means (i) the same proportion of
Landlord’s Operating Expenses (as hereinafter defined) for and pertaining to the
Buildings as Rentable Floor Area of the Premises Component bears to the Total
Rentable Floor Area of the Buildings plus (ii) the same proportion of Landlord’s
Operating Expenses for and pertaining to the Site as the Rentable Floor Area of
the Premises Component bears to the Total Rentable Floor Area of the Buildings.
“Base Operating Expenses” means Landlord’s Operating Expenses for the calendar
year that is the period beginning January 1 and ending December 31 that
Exhibit B-1 or Exhibit B-2, as applicable, specifies as the base escalation year
for such Premises Component. Base Operating Expenses shall not include
(x) market-wide cost increases due to extraordinary circumstances, including but
not limited to, Force Majeure (as defined in Section 14.1), boycotts, strikes,
conservation surcharges, embargoes or shortages which apply only to the Base
Year but no other year, other than the year immediately prior to the Base Year
or the year immediately following the Base Year and (y) the cost of any
Permitted Capital Expenditures (as hereinafter defined). “Base Operating
Expenses Allocable to a Premises Component” means (i) the same proportion of
Base Operating Expenses for and pertaining to the Buildings as the Rentable
Floor Area of the Premises Component bears to the Total Rentable Office Floor
Area of the Buildings plus (ii) the same proportion of Base Operating Expenses
for and pertaining to the Site as the Rentable Floor Area of the Premises
Component bears to the Total Rentable Floor Area of the Buildings. “Base
Operating Expenses Allocable to the Premises” means the aggregate of Base
Operating Expenses allocable to all of the Premises Components which
collectively comprise the Premises.       “Landlord’s Operating Expenses” means
the cost of operation of the Buildings and the Site incurred by Landlord,
including those incurred in discharging Landlord’s obligations under
Sections 7.2 and 7.3. Such costs shall exclude payments of debt service and any

Page 18



--------------------------------------------------------------------------------



 



    other mortgage or ground lease charges, brokerage commissions, real estate
taxes (to the extent paid pursuant to Section 6.2 hereof) and costs of special
services rendered to tenants (including Tenant) for which a separate charge is
made, but shall include, without limitation:

  (a)   compensation, wages and all fringe benefits, worker’s compensation
insurance premiums and payroll taxes paid to, for or with respect to all persons
for their services in the operating, maintaining or cleaning of the Buildings or
the Site;     (b)   payments under service contracts with independent
contractors for operating, maintaining or cleaning of the Buildings or the Site;
    (c)   steam, water, sewer, gas, oil, electricity and telephone charges
(excluding such utility charges separately chargeable to tenants for additional
or separate services and electricity charges payable by Tenant pursuant to
Section 5.2 above) and costs of maintaining letters of credit or other security
as may be required by utility companies as a condition of providing such
services;     (d)   cost of maintenance, cleaning and repairs (other than
repairs not properly chargeable against income or reimbursed from contractors
under guarantees);     (e)   cost of snow removal and care of landscaping;    
(f)   cost of building and cleaning supplies and equipment;     (g)   premiums
for insurance carried with respect to the Buildings and the Site (including,
without limitation, liability insurance, insurance against loss in case of fire
or casualty and of monthly installments of Annual Fixed Rent and any Additional
Rent which may be due under this Lease and other leases of space in the Building
for not more than twelve (12) months in the case of both Annual Fixed Rent and
Additional Rent and, if there be any first mortgage on the Property, including
such insurance as may be required by the holder of such first mortgage);     (h)
  management fees at reasonable rates for self managed buildings in the Central
Suburban 128 Market consistent with the type of occupancy and the services
rendered, which such management fees shall not exceed three and one-half percent
(3.5%) of the total Gross Rents for the Buildings (“Gross Rents for the
Buildings” for the purposes hereof being defined as all annual fixed rent,
Landlord’s Operating Expenses, with the exception of the aforesaid management
fees, and Landlord’s Tax Expenses for the Buildings for the relevant calendar
year) (it being understood and agreed that in determining the amount of
Landlord’s Operating Expenses for any

Page 19



--------------------------------------------------------------------------------



 



      calendar year or portion thereof falling within the Lease Term where the
management fee is calculated based on a percentage of Gross Rents for the
Building that is higher than the actual percentage used during the Base Year,
the management fee for the Base Year shall be adjusted so that it shall be based
on the same percentage of Gross Rents for the Building used in the subsequent
calendar year at issue).     (i)   depreciation for capital expenditures made by
Landlord during the Lease Term (x) to reduce Operating Expenses if Landlord
reasonably shall have determined that the annual reduction in Operating Expenses
shall exceed depreciation therefor or (y) to comply with applicable Legal
Requirements or (z) to maintain the Building in a quality comparable to that of
other high quality office buildings in the Central Suburban 128 Market, (but
excluding, without limitation, capital expenditures made by Landlord to
construct or install the Alternative Parking under Section 10.2 below) (the
capital expenditures described in subsections (x), (y) and (z) being hereinafter
referred to as “Permitted Capital Expenditures”) plus, in the case of (x), (y)
and (z), an interest factor, reasonably determined by Landlord, as being the
interest rate then charged for long term mortgages by institutional lenders on
like properties within the general locality in which the Building is located,
and depreciation in the case of (x), (y) and (z) shall be determined by dividing
the original cost of such capital expenditure by the number of years of useful
life of the capital item acquired, which useful life shall be determined
reasonably by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item;     (j)   the pro rata share allocable to the Building of imputed rental
costs of maintaining a regional property management office in the Complex of a
reasonable size given the number and square footage of properties managed (and
the fact that as of the date hereof, Landlord is a self-administered and
self-managed real estate investment trust), which pro rata share shall be equal
to a fraction, the numerator of which is the Total Rentable Floor Area of the
Building and the denominator of which is the total rentable floor area of all
buildings managed by the staff of such regional property management office; and
    (k)   all other reasonable and necessary expenses paid in connection with
the operating, cleaning and maintenance of the Buildings, the Site and said
common areas and facilities and properly chargeable against income.

    Notwithstanding the foregoing, the following shall be excluded from
Landlord’s Operating Expenses:

  (i)   All capital expenditures and depreciation, except as otherwise
explicitly provided in this Section 7.5;

Page 20



--------------------------------------------------------------------------------



 



  (ii)   Interest on indebtedness, debt amortization, ground rent, and
refinancing costs for any mortgage or ground lease of the Buildings or the Site;
    (iii)   Legal, auditing, consulting and professional fees and other costs
(other than those legal, auditing, consulting and professional fees and other
costs incurred in connection with the normal and routine maintenance and
operation of the Complex), including, without limitation, those: (i) paid or
incurred in connection with financings, refinancings or sales of any Landlord’s
interest in the Buildings or the Site, (ii) relating to any special reporting
required by securities laws, (iii) relating to disputes with tenants or
(iv) relating to litigation;     (iv)   The cost of any item or service to the
extent reimbursed or reimbursable to Landlord by insurance required to be
maintained under this Lease or by any third party;     (v)   The cost of repairs
or replacements incurred by reason of fire or other casualty or condemnation
other than costs not in excess of the deductible on any insurance maintained by
Landlord which provides a recovery for such repair or replacement;     (vi)  
Any advertising, promotional or marketing expenses for the Buildings, including,
without limitation, leasing commissions, attorneys’ fees, space planning costs
and other costs and expenses incurred in connection with the lease, sublease
and/or assignment negotiations and transactions with present or prospective
tenants or other occupants of the Buildings;     (vii)   The cost of any service
or materials provided by any party related to Landlord (other than the
management fee, which shall be subject to the terms and provisions of
Section 7.5(h) above), to the extent such costs exceed the reasonable cost for
such service or materials absent such relationship in buildings similar to the
Buildings in the Central Suburban 128 Market;     (viii)   Payments for rented
equipment, the cost of which equipment would constitute a capital expenditure if
the equipment were purchased to the extent that such payments exceed the amount
which could have been included in Landlord’s Operating Expenses had Landlord
purchased such equipment rather than leasing such equipment;     (ix)  
Penalties, damages, and interest for late payment or violations of

Page 21



--------------------------------------------------------------------------------



 



      any obligations of Landlord, including, without limitation, taxes,
insurance, equipment leases and other past due amounts;

  (x)   Costs arising from Landlord’s political or charitable contributions;    
(xi)   The cost of testing, remediation or removal of “Hazardous Materials” (as
defined in Section 12.2) in the Buildings or on the Site required by “Hazardous
Materials Laws” (as defined in Section 12.2), provided however, that with
respect to the testing, remediation or removal of any material or substance
which, as of the Commencement Date was not considered, as a matter of law, to be
a Hazardous Material, but which is subsequently determined to be a Hazardous
Material as a matter of law, the costs thereof shall be included in Landlord’s
Operating Expenses;     (xii)   Wages, salaries, or other compensation paid to
any executive employees above the grade of Regional Property Manager;     (xiii)
  The net (i.e. net of the reasonable costs of collection) amount recovered by
Landlord under any warranty or service agreement from any contractor or service
provider shall be credited against Landlord’s Operating Expenses; and     (xiv)
  Landlord’s general corporate overhead and administrative services (except for
property management services related to the operation of the Property,
including, without limitation, risk management, accounting, security and energy
management services).

    Notwithstanding the foregoing, in determining the amount of Landlord’s
Operating Expenses for any calendar year or portion thereof falling within the
Lease Term (including, without limitation, any Base Year applicable to a
Premises Component), if less than ninety-five percent (95%) of the Total
Rentable Floor Area of the Buildings shall have been occupied by tenants at any
time during the period in question, then those components of Landlord’s
Operating Expenses that vary based on occupancy for such period shall be
adjusted to equal the amount such components of Landlord’s Operating Expenses
would have been for such period had occupancy been ninety-five percent (95%)
throughout such period. The foregoing calculations shall not entitle Landlord to
collect, collectively from all of the tenants in the Complex, an amount
exceeding one hundred percent (100%) of the Landlord’s Operating Expenses
incurred by Landlord with respect to the pertinent calendar year (any collected
amount exceeding 100% of Operating Expenses with respect to any calendar year
being referred to herein as “Operating Expense Collection Surplus”), and
Landlord shall, except with respect to Base Operating Expenses, credit any
Operating Expense Collection Surplus against the aggregate of Operating Expenses
incurred with respect to such calendar year, which shall reduce the same for all
purposes hereunder.

Page 22



--------------------------------------------------------------------------------



 



7.6   Tenant’s Escalation Payments

(A) If with respect to any calendar year falling within the Lease Term, or
fraction of a calendar year falling within the Lease Term at the beginning or
end thereof, the Operating Expenses Allocable to the Premises (as defined in
Section 7.4) for a full calendar year exceed Base Operating Expenses Allocable
to the Premises (as defined in Section 7.4) or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises (such amount being hereinafter referred to as the
“Operating Cost Excess”), then Tenant shall pay to Landlord, as Additional Rent,
on or before the thirtieth (30th) day following receipt by Tenant of the
statement referred to below in this Section 7.5, the amount of such excess. Base
Operating Expenses (as defined in Section 7.4) do not include the tenant
electricity to be paid by Tenant as part of the Annual Fixed Rent.
(B) Payments by Tenant on account of the Operating Cost Excess shall be made
monthly at the time and in the fashion herein provided for the payment of Annual
Fixed Rent. The amount so to be paid to Landlord shall be an amount from time to
time reasonably estimated by Landlord to be sufficient to cover, in the
aggregate, a sum equal to the Operating Cost Excess for each calendar year
during the Lease Term.
(C) No later than one hundred twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Lease Term or fraction thereof at the end of the Lease
Term, Landlord shall render Tenant a statement in reasonable detail and
according to usual accounting practices certified by a representative of
Landlord, showing for the preceding calendar year or fraction thereof, as the
case may be, the Landlord’s Operating Expenses and the Operating Expenses
Allocable to the Premises. Said statement to be rendered to Tenant also shall
show for the preceding year or fraction thereof, as the case may be, the amounts
already paid by Tenant on account of Operating Cost Excess and the amount of
Operating Cost Excess remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement.
If such statement shows a balance remaining due to Landlord, Tenant shall pay
same to Landlord on or before the thirtieth (30th) day following receipt by
Tenant of said statement. Any balance shown as due to Tenant shall be credited
against Annual Fixed Rent next due, or refunded to Tenant if the Lease Term has
then expired and Tenant has no further obligation to Landlord.
Any payment by Tenant for the Operating Cost Excess shall not be deemed to waive
any rights of Tenant to claim that the amount thereof was not determined in
accordance with the provisions of this Lease.
(D) Subject to the provisions of this paragraph, Tenant shall have the right, at
Tenant’s cost and expense, to examine all documentation and calculations
prepared in the determination of the Tax Excess, Operating Cost Excess and
Tenant’s proportionate share of electricity and HVAC costs, as determined
pursuant to Section 5.2 (the “Electricity Excess”):

Page 23



--------------------------------------------------------------------------------



 



(1) Such documentation and calculations shall be made available to Tenant at the
offices where Landlord keeps such records during normal business hours within a
reasonable time after Landlord receives a written request from Tenant to make
such examination.
(2) Tenant shall have the right to make such examination no more than once in
respect of any period for which Landlord has given Tenant a statement of the
actual amount of Landlord’s Tax Expenses, Landlord’s Operating Expenses or the
Electricity Excess, as applicable.
(3) Except as provided by the last sentence of this Section 7.6, any request for
examination in respect of any Tax Year or calendar year, as applicable, may be
made no more than one hundred eighty (180) days after Landlord advises Tenant in
writing of the actual amount of Landlord’s Tax Expenses, Landlord’s Operating
Expenses or the Electricity Excess, as applicable in respect of such period and
provides to Tenant the appropriate year-end statement required under
Section 5.2, Section 6.3 or Section 7.6, as applicable (provided, however, that
if after any audit is performed hereunder, it is finally determined that Tenant
has been overcharged on account of Landlord’s Tax Expenses Allocable to the
Premises, Operating Expenses Allocable to the Premises and/or the Electricity
Excess by more than three percent (3%) for the Tax Year or calendar year in
question, Tenant may request to examine the documentation and calculations for
the overcharged item for the immediately preceding Tax Year or calendar year, as
applicable).
(4) In no event shall Tenant utilize the services of any examiner who is being
paid by Tenant on a contingent fee basis, unless such examiner is being retained
by Tenant on a national basis to examine payments under Tenant’s other leases of
space.
(5) As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
reasonably acceptable to Landlord, agreeing to keep confidential any information
which it discovers about Landlord or the Buildings in connection with such
examination, provided however, that Tenant shall be permitted to share such
information with each of its permitted subtenants so long as such subtenants
execute and deliver to Landlord similar confidentiality agreements.
(6) If, after the audit by Tenant of Landlord’s books and records pursuant to
this Section 7.6 with respect to any calendar year, it is finally determined
that: (i) Tenant has made an overpayment on account of Landlord’s Tax Expenses
Allocable to the Premises, Operating Expenses Allocable to the Premises and/or
the Electricity Excess, as applicable, Landlord shall credit any such
overpayment against the next installment(s) of Annual Fixed Rent thereafter
payable by Tenant, except that if such overpayment is determined after the
termination or expiration

Page 24



--------------------------------------------------------------------------------



 



of the term of this Lease, Landlord shall promptly refund to Tenant the amount
of any such overpayment less any amounts then due from Tenant to Landlord; and
(ii) Tenant has made an underpayment on account of Landlord’s Tax Expenses
Allocable to the Premises, Operating Expenses Allocable to the Premises and/or
the Electricity Excess, as applicable, Tenant shall, within forty-five (45) days
of such determination, pay any such underpayment to Landlord.
(7) If, after any such audit is performed, it is finally determined that Tenant
has been overcharged on account of Landlord’s Tax Expenses Allocable to the
Premises, Operating Expenses Allocable to the Premises and/or the Electricity
Excess by more than three percent (3%) for the Tax Year or calendar year in
question, Landlord shall reimburse Tenant for the reasonable third-party costs
incurred by Tenant in performing such audit.

    Landlord shall have no right to correct any year end statement with respect
to any Tax Year or calendar year after the date one (1) year after the end of
the period in question. Notwithstanding any provision hereof to the contrary, if
Landlord provides Tenant with any such corrected statement, then Tenant shall
have one hundred eighty (180) days from the receipt of any such corrected
statement to request an examination as set forth in Section 7.6(D)(3) hereof
(subject to the proviso set forth at the end of subsection (3) above regarding
Tenant’s ability to request examinations for prior years).   7.7   No Damage

(A) Landlord shall not be liable to Tenant for any compensation or reduction of
rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of Landlord or its agents entering the Premises for any
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Buildings however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including, without limitation, strike, lockout, breakdown, accident, order or
regulation of or by any Governmental authority, or failure of supply, or
inability by the exercise of reasonable diligence to obtain supplies, parts or
employees necessary to furnish such services, or because of war or other
emergency, or for any cause due to any act or neglect of Tenant or Tenant’s
servants, agents, employees, licensees or any person claiming by, through or
under Tenant, Landlord shall not be liable to Tenant therefor, nor, except as
expressly otherwise provided in this Lease, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises, but Landlord shall nonetheless use commercially reasonably efforts to
mitigate the adverse impact of any such event on Tenant’s use and enjoyment of
the Premises to the extent it is within Landlord’s reasonable ability to do so
under the circumstances.
(B) Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed;

Page 25



--------------------------------------------------------------------------------



 



provided, however, that in each instance of stoppage, Landlord shall exercise
reasonable diligence to eliminate the cause thereof. Except in case of emergency
repairs, Landlord will give Tenant reasonable advance notice of any contemplated
stoppage and will use reasonable efforts to avoid unnecessary inconvenience to
Tenant by reason thereof.
(C) Notwithstanding anything to the contrary in this Lease contained, if due to
(i) any repairs, alterations, replacements, or improvements made by Landlord,
(ii) Landlord’s failure to make any repairs, alterations, or improvements
required to be made by Landlord hereunder, or to provide any service required to
be provided by Landlord hereunder, or (iii) failure of electric supply, any
portion of the Premises becomes untenantable so that for the Premises
Untenantability Cure Period, as hereinafter defined, the continued operation in
the ordinary course of Tenant’s business is materially adversely affected, then,
provided that Tenant ceases to use the affected portion of the Premises during
the entirety of the Premises Untenantability Cure Period by reason of such
untenantability, and that such untenantability and Landlord’s inability to cure
such condition is not caused by the fault or neglect of Tenant or Tenant’s
agents, employees or contractors, Annual Fixed Rent, Tax Excess and Operating
Cost Excess shall thereafter be abated in proportion to such untenantability and
its impact on the continued operation in the ordinary course of Tenant’s
business until the day such condition no longer has the material adverse effect
referred to above. For the purposes hereof, the “Premises Untenantability Cure
Period” shall be defined as five (5) consecutive business days after Landlord’s
receipt of written notice from Tenant of the condition causing untenantability
in the Premises, provided however, that the Premises Untenantability Cure Period
shall be ten (10) consecutive business days after Landlord’s receipt of written
notice from Tenant of such condition causing untenantability in the Premises if
either the condition was caused by causes beyond Landlord’s control or Landlord
is unable to cure such condition as the result of causes beyond Landlord’s
control.
In addition, if due to (i) any repairs, alterations, replacements, or
improvements made by Landlord, (ii) Landlord’s failure to make any repairs,
alterations, or improvements required to be made by Landlord hereunder, or to
provide any service required to be provided by Landlord hereunder, or
(iii) failure of electric supply, the operation of Tenant’s business in the
Premises in the normal course is materially adversely affected for a period of
five (5) consecutive months after Landlord’s receipt of written notice of such
condition from Tenant, then, provided that Tenant ceases to use the affected
portion of the Premises for the period of such untenantability and such
untenantability and Landlord’s inability to cure such condition is not caused by
the fault or neglect of Tenant, or Tenant’s agents, employees or contractors,
then Tenant may terminate this Lease by giving Landlord written notice as
follows:

  (i)   Said notice shall be given after said five (5) month period.     (ii)  
Said notice shall set forth an effective date which is not earlier than thirty
(30) days after Landlord receives said notice.     (iii)   If said condition is
remedied on or before the date thirty (30) days

Page 26



--------------------------------------------------------------------------------



 



      after the receipt of such notice, said notice shall have no further force
and effect.

  (iv)   If said condition is not remedied on or before the date thirty
(30) days after the receipt of such notice for any reason other then Tenant’s
fault, as aforesaid, the Lease shall terminate as of said effective date, and
the Annual Fixed Rent and Additional Rent due under the Lease shall be
apportioned as of said effective date.

    The remedies set forth in this Section 7.7 shall be Tenant’s sole remedies
for the events described herein. The provisions of this subsection (C) shall not
apply in the event of untenantability caused by fire or other casualty, or
taking (which shall be subject to the terms and conditions of Article XIV
below).

ARTICLE VIII
Tenant’s Repairs

8.1   Tenant’s Repairs and Maintenance       Tenant covenants and agrees that,
from and after the date that possession of the Premises is delivered to Tenant
and until the end of the Lease Term, Tenant will keep neat and clean and
maintain in good order, condition and repair the Premises and every part
thereof, excepting only for those repairs for which Landlord is responsible
under the terms of Article VII of this Lease and damage by fire or casualty and
as a consequence of the exercise of the power of eminent domain. Tenant shall
not permit or commit any waste, and Tenant shall be responsible for the cost of
repairs which may be made necessary by reason of damage to common areas in the
Building, the Additional Building or any other portion of the Site caused by
Tenant, Tenant’s agents, contractors, employees, sublessees, licensees,
concessionaires or invitees. Tenant shall maintain all its equipment, furniture
and furnishings in good order and repair.       If repairs are required to be
made by Tenant pursuant to the terms hereof, Landlord may demand that Tenant
make the same forthwith, and if Tenant refuses or neglects to commence such
repairs and complete the same with reasonable dispatch after such demand,
Landlord may (but shall not be required to do so) make or cause such repairs to
be made pursuant to the provisions of Section 16.17 below.

ARTICLE IX
Alterations

9.1   Landlord’s Approval       Tenant covenants and agrees not to make
alterations, additions or improvements to the Premises, whether before or during
the Lease Term, except in accordance with plans and

Page 27



--------------------------------------------------------------------------------



 



    specifications therefor first approved by Landlord in writing, which
approval shall not be unreasonably withheld or delayed. Landlord shall not be
deemed unreasonable:

  (a)   for withholding approval of any alterations, additions or improvements
which (i) in Landlord’s opinion would reasonably be expected to adversely affect
any structural or exterior element of the Buildings, any area or element outside
of the Premises or any facility or base building mechanical system serving any
area of the Buildings outside of the Premises, or (ii) involve or affect the
exterior design, size, height or other exterior dimensions of the Buildings, or
(iii) are inconsistent in any material respect, in Landlord’s reasonable
judgment, with alterations satisfying Landlord’s standards for new alterations
in the Buildings, or (iv) will require unusual expense to readapt the Premises
to normal office use upon Lease termination or expiration or increase the cost
of construction or of insurance or taxes on the Buildings or of the services
provided by Landlord herein unless Tenant first gives assurance acceptable to
Landlord for payment of such increased cost and that such readaptation will be
made prior to termination and or expiration without expense to Landlord
(alterations, additions or improvements described in this clause (iv) being
sometimes collectively referred to as “Special Improvements”); or     (b)   for
making its approval of any Special Improvements conditional on Tenant’s
agreement to restore the Premises to its condition prior to construction of such
Special Improvements at the expiration or earlier termination of the Lease Term,
reasonable wear and tear excepted.

    Landlord’s review and approval of any such plans and specifications and
consent to perform work described therein shall not be deemed an agreement by
Landlord that such plans, specifications and work conform with applicable Legal
Requirements and requirements of insurers of the Buildings and the other
requirements of the Lease with respect to Tenant’s insurance obligations (herein
called “Insurance Requirements”) nor deemed a waiver of Tenant’s obligations
under this Lease with respect to applicable Legal Requirements and Insurance
Requirements nor impose any liability or obligation upon Landlord with respect
to the completeness, design sufficiency or compliance of such plans,
specifications and work with applicable Legal Requirements and Insurance
Requirements. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Property in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord (together with reasonable supporting back-up
documentation), Tenant shall pay to Landlord as a fee for Landlord’s review of
any work or plans (excluding any review respecting initial improvements
performed pursuant to Section 4.1 hereof or any other improvements for which a
construction management fee has previously been paid but including any review of
plans or work relating to any assignment or subletting), as Additional Rent, an
amount equal to the sum of: (i) $150/hour for time spent by senior staff, and
$100/hour for time spent by junior

Page 28



--------------------------------------------------------------------------------



 



    staff, plus (ii) reasonable third party expenses incurred by Landlord to
review Tenant’s plans and Tenant’s work.

9.2   Conformity of Work       Tenant covenants and agrees that any alterations,
additions, improvements or installations made by it to or upon the Premises
shall be done in a good and workmanlike manner and in compliance with all
applicable Legal Requirements and Insurance Requirements now or hereafter in
force, that materials of good quality (but in no event of lesser quality than
reasonably appropriate for the maintenance of a consistently high quality
building) shall be employed therein and that the structure of the Buildings
shall not be endangered or impaired thereby.   9.3   Performance of Work,
Governmental Permits and Insurance.       All of Tenant’s alterations and
additions and installation of furnishings shall be coordinated with any work
being performed by or for Landlord and in such manner as to maintain harmonious
labor relations and not to damage the Buildings or Site or interfere with
Building construction or operation and, except for installation of furnishings,
shall be performed by Landlord’s general contractor or by contractors or workers
first approved by Landlord in its reasonable discretion. Except for work by
Landlord’s general contractor, Tenant shall procure all necessary governmental
permits before making any repairs, alterations, other improvements or
installations. Tenant agrees to save harmless and indemnify Landlord from any
and all injury, loss, claims or damage to any person or property occasioned by
or arising out of the doing of any such work whether the same be performed prior
to or during the Term of this Lease. At Landlord’s reasonable election, taking
into account the scope and cost of the proposed alteration, Tenant shall cause
its contractor to maintain a payment and performance bond in such amount and
with such companies as Landlord shall reasonably approve. In addition, Tenant
shall cause each contractor to carry worker’s compensation insurance in
statutory amounts covering the employees of all contractors and subcontractors,
and commercial general liability insurance or comprehensive general liability
insurance with a broad form comprehensive liability endorsement with such limits
as Landlord may require reasonably from time to time during the Term of this
Lease, but in no event less than the minimum amount of commercial general
liability insurance or comprehensive general liability insurance Tenant is
required to maintain as set forth in Section 1.2 hereof and as the same may be
modified as provided in Section 13.2 hereof (all such insurance to be written in
companies approved reasonably by Landlord and insuring Landlord, Landlord’s
managing agent and Tenant as additional insureds as well as contractors) and to
deliver to Landlord certificates of all such insurance. Tenant shall also
prepare and submit to Landlord a set of as-built plans, in both print and
electronic forms, showing such work performed by Tenant to the Premises promptly
after any such alterations, improvements or installations are substantially
complete and promptly after any wiring or cabling for Tenant’s computer,
telephone and other communications systems is installed by Tenant or Tenant’s
contractor. Without limiting any of Tenant’s obligations hereunder except as
otherwise provided in Sections 4.1(B), (C) and (D) above, Tenant shall be
responsible, as Additional Rent, for the costs of any alterations, additions or
improvements in or to the

Page 29



--------------------------------------------------------------------------------



 



    Building that are required in order to comply with Legal Requirements as a
result of any work performed by Tenant. Landlord shall have the right to provide
rules and regulations (which shall be applied in a non-discriminatory manner)
relative to the performance of any alterations, additions, improvements and
installations by Tenant hereunder and Tenant shall abide by all such reasonable
rules and regulations and shall cause all of its contractors to so abide
including, without limitation, payment for the costs of using Building services.
Tenant acknowledges and agrees that Landlord shall be the owner of any
additions, alterations and improvements in the Premises or the Buildings to the
extent paid for by Landlord.

9.4   Liens       Tenant covenants and agrees to pay promptly when due the
entire cost of any work done on the Premises by Tenant, its agents, employees or
contractors, and not to cause or permit any liens for labor or materials
performed or furnished in connection therewith to attach to the Premises or the
Buildings or the Site and promptly to discharge (whether by bonding or
otherwise) any such liens which may so attach.   9.5   Nature of Alterations    
  All work, construction, repairs, alterations, other improvements or
installations made to or upon the Premises (including, but not limited to, the
construction performed by Landlord under Article IV and any alteration by Tenant
of the third (3rd) floor corridor), shall become part of the Premises and shall
become the property of Landlord and remain upon and be surrendered with the
Premises as a part thereof upon the expiration or earlier termination of the
Lease Term, except as follows:

  (a)   All furniture, equipment, other personal property, and trade fixtures
(including, without limitation, any satellite or microwave dish or any
communications equipment (including, without limitation, any telephone switch
gear), and any security or monitoring equipment, including, without limitation,
the Emergency Generator and Generator Connection, as set forth in Section 16.30)
whether by law deemed to be a part of the realty or not, installed at any time
or times by Tenant or any person claiming under Tenant shall remain the property
of Tenant or persons claiming under Tenant and may be removed by Tenant or any
person claiming under Tenant at any time or times during the Lease Term or any
occupancy by Tenant thereafter and shall be removed by Tenant at the expiration
or earlier termination of the Lease Term if so requested by Landlord. Tenant
shall repair any damage to the Premises occasioned by the removal by Tenant or
any person claiming under Tenant of any such property from the Premises.     (b)
  At the expiration or earlier termination of the Lease Term, unless otherwise
agreed in writing by Landlord, Tenant shall remove any wiring for Tenant’s
computer, telephone and other communication systems and equipment whether
located in the Premises or in any other portion of the

Page 30



--------------------------------------------------------------------------------



 



      Buildings or the Site, including all risers and any alterations, additions
and improvements made with Landlord’s consent during the Lease Term for which
such removal was made a condition of such consent under Section 9.1 (b). Upon
such removal Tenant shall restore the Premises to their condition prior to such
alterations, additions and improvements and repair any damage occasioned by such
removal and restoration.     (c)   If Tenant shall make any alterations,
additions or improvements to the Premises for which Landlord’s approval is
required under Section 9.1 (after giving effect to the provisions of
Section 9.7), without obtaining such approval, then at Landlord’s request at any
time during the Lease Term, and at any event at the expiration or earlier
termination of the Lease Term, Tenant shall remove such alterations, additions
and improvements and restore the Premises to their condition prior to same and
repair any damage occasioned by such removal and restoration. Nothing herein
shall be deemed to be a consent to Tenant to make any such alterations,
additions or improvements, the provisions of Section 9.1 being applicable to any
such work.     (d)   Tenant shall have no obligation to restore demolished
conference rooms or alterations of the third (3rd) floor corridor to their
condition prior to such demolition or alteration (i.e., Tenant shall not be
required to reinstall the conference rooms and/or the corridor if Tenant elects
to demolish the same).

9.6   Increases in Taxes       Tenant shall pay, as Additional Rent, one hundred
percent (100%) of any increase in real estate taxes on the Complex which shall,
at any time after the Commencement Date, result from alterations, additions or
improvements to the Premises made by Tenant if the taxing authority specifically
determines such increase results from such alterations, additions or
improvements made by Tenant.   9.7   Alterations Permitted Without Landlord’s
Consent       Notwithstanding the terms of Section 9.1, Tenant shall have the
right, without obtaining the prior consent of Landlord but upon notice to
Landlord given ten (10) days prior to the commencement of any work (which notice
shall specify the nature of the work in reasonable detail), to make alterations,
additions or improvements to the Premises where:

  (i)   the same are within the interior of the Premises within the Building,
and do not affect the exterior of the Premises and the Buildings (including no
signs on windows);     (ii)   the same do not affect the roof, any structural
element of the Buildings, the mechanical, electrical, plumbing, heating,
ventilating, air-conditioning and fire protection systems of the Buildings;

Page 31



--------------------------------------------------------------------------------



 



  (iii)   with the exception of painting and carpeting (which shall not be
subject to the dollar limits set forth in this subsection (iii)), the cost of
any individual alteration, addition or improvement shall not exceed $250,000.00
and the aggregate cost of said alterations, additions or improvements made by
Tenant during the Lease Term shall not exceed $1,000,000.00 in cost; and    
(iv)   Tenant shall comply with the provisions of this Lease and if such work
increases the cost of insurance or taxes or of services, Tenant shall pay for
any such increase in cost;

provided, however, that Tenant shall, within thirty (30) days after the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that Landlord, by notice to Tenant
given at least thirty (30) days prior to the expiration or earlier termination
of the Lease Term, may, if any such alterations, addition or improvement
constitutes a Special Improvement, require Tenant to restore the Premises to its
condition prior to construction of such Special Improvement (reasonable wear and
tear excepted) at the expiration or earlier termination of the Lease Term.
ARTICLE X
Parking

10.1   Tenant’s Parking       Landlord shall provide to Tenant monthly
privileges in the number specified in Section 1.2 for the parking of
automobiles, in common with use by other tenants from time to time of the
Complex, and on a first-come, first-served basis, and Landlord shall not be
obligated to furnish stalls or spaces on the Site specifically designated for
Tenant’s use. Tenant covenants and agrees that it and all persons claiming by,
through and under it, shall at all times abide by all reasonable rules and
regulations promulgated by Landlord with respect to the use of the parking areas
on the Site. The parking privileges granted herein are non-transferable except
to a permitted assignee or subtenant as provided in Article XII below. Further,
Landlord assumes no responsibility whatsoever for loss or damage due to fire,
theft or otherwise to any automobile(s) parked on the Site or to any personal
property therein, however caused, and Tenant covenants and agrees, upon request
from Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability. Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be created.
  10.2   Parking Shortages

(A) In the event that during the Lease Term there shall occur a Parking Shortage
(as defined below), Landlord shall provide Tenant with additional parking
privileges in the garage located underneath the Building as necessary to
alleviate the Parking Shortage (it

Page 32



--------------------------------------------------------------------------------



 



being understood and agreed that the number of garage parking privileges to be
issued to Tenant and the increase in the Tenant’s ratio of parking privileges
shall be as determined by Landlord in its reasonable discretion as being, in
Landlord’s view, adequate to alleviate the Parking Shortage). Such additional
parking privileges shall be provided to Tenant free of charge.
(B) If such Parking Shortage shall continue despite the issuance of such
additional parking privileges to Tenant, Landlord shall, at its sole cost and
expense, use commercially reasonable best efforts to endeavor to obtain the
necessary permits and approvals for and to (x) restripe the existing surface
parking areas serving the Complex (the “Restriped Parking”) and/or (y) create
additional surface parking on the Site (such as in the location of the existing
tennis courts) (the “Additional Surface Parking,” and, collectively with the
Restriped Parking, the “Alternative Parking”) in order to provide the additional
parking privileges necessary to alleviate the Parking Shortage. Landlord shall
have the right in its reasonable discretion to determine what mode of
Alternative Parking to pursue (i.e., the Restriped Parking or the Additional
Surface Parking, or some combination of the two).
(C) In the event that (i) Landlord is unable to obtain the permits and approvals
to create Alternative Parking or (ii) a Parking Shortage shall continue to exist
despite Landlord’s having implemented the measures described in subsections
(A) and (B) above, then Landlord shall use commercially reasonable best efforts
to endeavor to obtain the necessary permits and approvals to institute a managed
parking program exclusively for Tenant within the garage located underneath the
Building (the “Managed Parking Program”). In the event that Landlord and Tenant
mutually determine (each acting reasonably and in good faith) that locating the
Managed Parking Program within the garage would not be feasible, Landlord and
Tenant shall mutually agree (each acting reasonably and in good faith) upon a
location of such Managed Parking Program in reasonable proximity to the
Building. In addition, Landlord shall use commercially reasonable best efforts
to endeavor to obtain the necessary permits and approvals to implement the
Managed Parking Program on a temporary basis during its pursuit of the permits
and approvals for the Alternative Parking to alleviate any Parking Shortage that
exists during the pendency of the permitting process. All costs associated with
the Managed Parking Program (including, without limitation, the cost of securing
permits and approvals and the cost of providing the valet service), whenever and
wherever implemented, shall be payable by Tenant as Additional Rent hereunder
and not as part of Landlord’s Operating Expenses.
(D) For the purposes hereof, a “Parking Shortage” shall be defined as an overuse
of the surface parking areas of the Site such that Tenant is unable to utilize
the Number of Parking Privileges for such surface parking areas provided to
Tenant hereunder, as determined in accordance with the following procedure:

  (i)   In the event that Landlord receives four (4) complaints from tenants of
the Complex (which may include Tenant) over a period of two (2) weeks indicating
that they are unable to find surface parking spaces at the

Page 33



--------------------------------------------------------------------------------



 



      Complex, Landlord shall perform and complete a parking survey of the
Complex within two (2) weeks of its receipt of the last such complaint and shall
provide Tenant with a copy of such survey within one (1) week of its completion.
    (ii)   If the parking survey indicates that fewer than fifteen (15) of the
total number of surface parking spaces on the Site are available for tenant
parking on more than four (4) business days over a period of two (2) weeks, then
Landlord shall attempt to ascertain whether the cause of the problem is a
particular tenant’s overuse of the number of parking privileges provided to such
tenant under the terms of its lease and shall take reasonable measures to
enforce the terms of such lease and rectify the situation.     (iii)   In the
event that the overuse cannot be readily addressed by Landlord, then a Parking
Shortage shall be deemed to exist and shall trigger Landlord’s obligations under
this Section 10.2 to take the steps set forth in subsections (A), (B) and
(C) above to alleviate the Parking Shortage.

Notwithstanding anything contained herein to the contrary, under no
circumstances shall Landlord be required to endeavor to obtain the Alternative
Parking in the event of a Parking Shortage that occurs during the last eighteen
(18) months of the Lease Term unless and until Tenant shall validly exercise its
then-current extension option under Section 3.2 below (it being understood and
agreed in connection with the foregoing that (x) Landlord shall have no
obligation to endeavor to obtain the Alternative Parking in the event that
Tenant shall have no further rights to extend the Lease Term and (y) Landlord
shall nonetheless be required to endeavor to implement the Managed Parking
Program, at Tenant’s sole cost and expense, to address the Parking Shortage
irrespective of the amount of time remaining in the Lease Term).
(E) Tenant acknowledges and agrees that there may be a temporary disruption in
parking in connection with the creation of Alternative Parking and /or the
conversion to a Managed Parking Program, and Tenant shall reasonably cooperate
with Landlord during such creation and/or conversion construction (Landlord
hereby agreeing to use reasonable efforts to minimize such disruption).
(F) Notwithstanding anything contained in this Lease to the contrary, Tenant’s
use of parking privileges in excess of the Number of Parking Privileges provided
to it hereunder shall never be deemed to constitute an Event of Default under
Section 15.1 nor give rise to any right of Landlord to terminate this Lease or
to seek monetary damages on account of such overuse of parking privileges;
provided, however, that if a Parking Shortage occurs as a result of such overuse
by Tenant and such Parking Shortage cannot be addressed by the methods set forth
herein, Landlord shall retain its right to seek specific performance to compel
Tenant to cease such action.
(G) Notwithstanding anything contained in this Lease to the contrary, in no
event

Page 34



--------------------------------------------------------------------------------



 



shall Landlord be deemed to be in default of its obligations hereunder in the
event that Landlord is unable to obtain rights to create Alternative Parking
and/or the Managed Parking Program, so long as Landlord has used commercially
reasonable best efforts as aforesaid. In connection with its effort to obtain
permits and approvals for the Alternative Parking and/or the Managed Parking
Program, it is expressly understood and agreed that Landlord shall not be
obligated to accept conditions, restrictions or limitations that would
materially adversely affect Landlord’s ownership, management or operation of the
Complex as determined by Landlord in its reasonable discretion. Without limiting
the generality of the foregoing, it is further understood and agreed that
Landlord may cease its efforts to obtain permits and approvals for the
Alternative Parking and/or the Managed Parking Program (which shall include,
without limitation, electing not to raise the issue before the full Waltham City
Council if Landlord concludes in its reasonable judgment after informal
discussions with individual members of the City Council and/or consultants that
the City Council is not amenable to any petition to modify the existing approved
site plan) at any time if Landlord determines in good faith but in its sole
discretion that the petition(s) to obtain permits and approvals for the
Alternative Parking and/or the Managed Parking Program is not likely to be
successful or would have a material, adverse effect on Landlord’s ownership,
management or operation of the Complex.
In addition, Landlord shall never be deemed to be in default of its obligations
hereunder by virtue of its inability to address a Parking Shortage on the Site
to the extent such Parking Shortage is caused by the use of parking spaces by
Tenant or any assignee or subtenant in a ratio greater than five (5) parking
privileges for each 1,000 square feet of rentable floor area of the applicable
portion of the Premises (it being further understood and agreed that Landlord
shall be under no obligation whatsoever under this Section 10.2 or otherwise to
address a Parking Shortage at the Site to the extent such Parking Shortage is
caused by the use of parking spaces by any assignee or subtenant of Tenant’s,
other than an assignee or subtenant under Section 12.2 below, in a ratio greater
than five (5) parking privileges for each 1,000 square feet of rentable floor
area of the applicable portion of the Premises).
ARTICLE XI
Certain Tenant Covenants
Tenant covenants and agrees to the following during the Lease Term and for such
further time as Tenant occupies any part of the Premises:

11.1   To pay when due all Annual Fixed Rent and Additional Rent and all charges
for utility services rendered to the Premises and service inspections therefor
(except as is otherwise provided in Exhibit D) and, as further Additional Rent,
all charges for additional and special services rendered pursuant to
Section 7.3.   11.2   To use and occupy the Premises for the Permitted Use only,
and not to injure or deface the Premises or the Property, not to permit in the
Premises any auction sale, vending

Page 35



--------------------------------------------------------------------------------



 



    machine (other than vending machines for use by Tenant’s employees and
business invitees) or flammable fluids or chemicals, or nuisance, or the
emission from the Premises of any objectionable noise or odor, nor to permit in
the Premises anything which would in any way result in the leakage of fluid or
the growth of mold, and not to use or devote the Premises or any part thereof
for any purpose other than the Permitted Use, nor any use thereof which is
inconsistent with the maintenance of the Buildings as office buildings of the
first-class in the quality of their maintenance, use and occupancy, or which is
improper, offensive, contrary to law or ordinance or liable to invalidate or
increase the premiums for any insurance on the Buildings or its contents or
liable to render necessary any alteration or addition to the Buildings. Further,
(i) Tenant shall not, nor shall Tenant permit its employees, invitees, agents,
independent contractors, contractors, assignees or subtenants to, keep,
maintain, store or dispose of (into the sewage or waste disposal system or
otherwise) or engage in any activity which might produce or generate any
substance which is or may hereafter be classified as a hazardous material, waste
or substance (collectively “Hazardous Materials”), under federal, state or local
laws, rules and regulations, including, without limitation, 42 U.S.C.
Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et
seq., 49 U.S.C. Section 1802 et seq. and Massachusetts General Laws, Chapter 21E
and the rules and regulations promulgated under any of the foregoing, as such
laws, rules and regulations may be amended from time to time (collectively
“Hazardous Materials Laws”), (ii) Tenant shall promptly notify Landlord of any
incident in, on or about the Premises, the Buildings or the Site that would
require the filing of a notice under any Hazardous Materials Laws, (iii) Tenant
shall comply and shall cause its employees, invitees, agents, independent
contractors, contractors, assignees and subtenants to comply with each of the
foregoing and (iv) Landlord shall have the right to make such inspections
(including testing) as Landlord shall elect from time to time to determine that
Tenant is complying with the foregoing (provided that, except in cases of
emergency, Landlord provides Tenant at least two (2) business days’ prior
written notice of any such inspection). Notwithstanding the foregoing, Tenant
may use normal amounts and types of substances typically used for office uses
and normal amounts and types of substances typically used in generators of the
same type as the Emergency Generator, provided that Tenant uses such substances
in the manner which they are normally used, and in compliance with all Hazardous
Materials Laws and other applicable laws, ordinances, bylaws, rules and
regulations, and Tenant obtains and complies with all permits required by
Hazardous Materials Laws or any other laws, ordinances, bylaws, rules or
regulations prior to the use or presence of any such substances in the Premises.
  11.3   Not to obstruct in any manner any portion of the Buildings not hereby
leased or any portion thereof or of the Site used by Tenant in common with
others; not without prior consent of Landlord (or as otherwise provided in this
Lease) to permit the painting or placing of any signs, curtains, blinds, shades,
awnings, aerials or flagpoles, or the like, visible from outside the Premises;
and to comply with all reasonable rules and regulations now or hereafter made by
Landlord, of which Tenant has been given notice, for the care and use of the
Buildings and the Site and their facilities and approaches, but Landlord shall
not be liable to Tenant for the failure of other occupants of the Buildings to
conform to such rules and regulations. Landlord shall not enforce such rules and
regulations other than in a non-discriminatory manner.

Page 36



--------------------------------------------------------------------------------



 



11.4   To keep the Premises equipped with all safety appliances required by law
or ordinance or any other regulation of any public authority because of any use
made by Tenant other than normal office use, and to procure all licenses and
permits so required because of any use made by Tenant other than normal office
use, and, if requested by Landlord, to do any work so required because of such
use, it being understood that the foregoing provisions shall not be construed to
broaden in any way Tenant’s Permitted Use.   11.5   Not to place a load upon any
floor in the Premises exceeding an average rate of 70 pounds of live load
(including partitions) per square foot of floor area; and not to move any safe,
vault or other heavy equipment in, about or out of the Premises except in such
manner and at such time as Landlord shall in each instance authorize. Tenant’s
business machines and mechanical equipment shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient to absorb and prevent
vibration or noise that may be transmitted to the Building structure or to any
other space in the Buildings.   11.6   To pay promptly when due all taxes which
may be imposed upon personal property (including, without limitation, fixtures
and equipment) in the Premises to whomever assessed.   11.7   To pay, as
Additional Rent, all reasonable out-of-pocket costs, counsel and other fees
incurred by Landlord in connection with the successful enforcement by Landlord
of any obligations of Tenant under this Lease or in connection with any
bankruptcy case involving Tenant (Landlord hereby similarly agreeing to
reimburse Tenant for all reasonable out-of-pocket costs, counsel and other fees
incurred by Tenant in connection with the successful enforcement by Tenant of
any obligations of Landlord under this Lease or in connection with any
bankruptcy case involving Landlord).   11.8   Not to do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of insurance on the Premises or on the Buildings
above the standard rate applicable to premises being occupied for the use to
which Tenant has agreed to devote the Premises; and Tenant further agrees that,
in the event that Tenant shall do any of the foregoing, Tenant will promptly pay
to Landlord, on demand, any such increase resulting therefrom, which shall be
due and payable as Additional Rent hereunder.   11.9   To comply with all
applicable Legal Requirements now or hereafter in force which shall impose a
duty on Landlord or Tenant relating to or as a result of the use or occupancy of
the Premises; provided that Tenant shall not be required (i) to make any
alterations or additions to the base building systems or to the structure, roof,
exterior and load bearing walls, foundation, structural floor slabs and other
structural elements of the Buildings or (ii) to perform or satisfy any other
obligation of Landlord under this Lease, unless the same are required by such
Legal Requirements as a result of or in connection with Tenant’s use or
occupancy of the Premises beyond normal use of space of this kind. Tenant shall
promptly pay all fines, penalties and damages that may arise out of or be
imposed because of its failure to comply with the provisions of this
Section 11.9.

Page 37



--------------------------------------------------------------------------------



 



11.10   Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and to not unreasonably
interfere with Buildings construction or operation, and shall be performed by
vendors first approved by Landlord, which approval shall not be unreasonably
withheld. Notwithstanding the foregoing, the following vendors do not require
Landlord’s approval: brokerage, legal, employment staffing, office and other
supplies, furniture providers (but not installers), construction consultants not
performing any physical work in the Building (but not architects) and food
catering.

ARTICLE XII
Assignment and Subletting

12.1   Restrictions on Transfer       Except as otherwise expressly provided
herein, Tenant covenants and agrees that it shall not assign, mortgage, pledge,
hypothecate or otherwise transfer this Lease and/or Tenant’s interest in this
Lease or sublet (which term, without limitation, shall include granting of
concessions, licenses or the like) the whole or any part of the Premises. Any
assignment, mortgage, pledge, hypothecation, transfer or subletting not
expressly permitted in or consented to by Landlord under this Article XII shall
be void, ab initio; shall be of no force and effect; and shall confer no rights
on or in favor of third parties. In addition, Landlord shall be entitled to seek
specific performance of or other equitable relief with respect to the provisions
hereof.   12.2   Exceptions       Notwithstanding the foregoing provisions of
Section 12.1 above and the provisions of Section 12.3 and 12.4 below, but
subject to the provisions of Sections 12.5 and 12.6, Tenant shall have the right
to assign this Lease or to sublet the Premises (in whole or in part) (i) to any
controlling entity of Tenant or to any entity controlled by Tenant or to any
entity under common control with Tenant (such parent or subsidiary entity or
entity under common control with Tenant being hereinafter called a “Tenant
Affiliate”) or (ii) to any entity into which Tenant may be converted or with
which it may merge, or to any entity purchasing all or substantially all of
Tenant’s assets (each, a “Permitted Tenant Successor”), provided that in the
case of a Permitted Tenant Successor, the entity to which this Lease is so
assigned or which so sublets the Premises either:

  (x)   has a net worth (e.g. assets on a pro forma basis using generally
accepted accounting principles consistently applied and using the most recent
financial statements) equal to the lesser of (1) the net worth of Tenant as of
the date of this Lease or (2) the net worth of Tenant immediately prior to such
transaction; or

Page 38



--------------------------------------------------------------------------------



 



  (y)   if such entity does not meet the net worth test set forth in clause
(x) above, such entity increases the security deposit then being held by
Landlord under Section 16.26 below to an amount equal to six (6) months of
Annual Fixed Rent for the Premises (which for the purposes hereof shall be
deemed to consist of the greater of (a) the entirety of the Initial Premises and
the Must Take Premises or (b) the premises actually then demised to Tenant under
this Lease) at the then-current rates payable under this Lease.

If any Tenant Affiliate to which this Lease is assigned or the Premises sublet
(in whole or in part) shall cease to be such a Tenant Affiliate, and if such
cessation was contemplated at the time of the assignment or subletting, such
cessation shall be considered an assignment or subletting requiring Landlord’s
consent.

12.3   Landlord’s Termination Right       Notwithstanding the provisions of
Section 12.1 above, in the event Tenant desires:

  (a)   to assign this Lease; or     (b)   to sublet such portion (the “Sublease
Portion”) of the Premises as (x) contains by itself at least fifty percent (50%)
of the Rentable Floor Area of the Premises or (y) would bring the total amount
of the Premises then subleased (exclusive of any subleases under Section 12.2
above) to fifty percent (50%) or more of the Rentable Floor Area of the
Premises; or     (c)   to sublet any Sublease Portion for a term equal to all or
substantially all of the remaining Lease Term hereof (any such sublease under
this subparagraph (c) or subparagraph (b) above being hereinafter referred to as
a “Major Sublease”),

then Tenant shall notify Landlord thereof in writing and Landlord shall have the
right at its sole option, to be exercised within ten (10) business days after
receipt of Tenant’s notice (the “Acceptance Period”), to terminate this Lease as
of a date specified in a notice to Tenant, which date shall not be earlier than
sixty (60) days nor later than one hundred and twenty (120) days after
Landlord’s notice to Tenant; provided, however, that upon the termination date
as set forth in Landlord’s notice, all obligations relating to the period after
such termination date (but not those relating to the period before such
termination date) shall cease and promptly upon being billed therefor by
Landlord, Tenant shall make final payment of all rent and additional rent due
from Tenant through the termination date.
Notwithstanding the foregoing, in the event of a Major Sublease:

  (i)   Landlord shall only have the right to so terminate this Lease with
respect

Page 39



--------------------------------------------------------------------------------



 



      to the Sublease Portion and from and after the termination date the
Rentable Floor Area of the Premises shall be reduced to the rentable floor area
of the remainder of the Premises and the definition of Rentable Floor Area of
the Premises shall be so amended and after such termination all references in
this Lease to the “Premises” or the “Rentable Floor Area of the Premises” shall
be deemed to be references to the remainder of the Premises and accordingly
Tenant’s payments for Annual Fixed Rent, operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect the size of the
remainder of the Premises;     (ii)   in the case of Major Sublease for less
than all or substantially all of the then-remaining Lease Term, Landlord shall
only have the right to suspend the term of this Lease pro tanto for the term of
the proposed sublease (i.e. the Term of the Lease in respect of the Sublease
Portion shall be terminated for the term of the proposed sublease and then
reinstated upon the expiration or earlier termination of such sublease term);
and     (iii)   in the case of a proposed Major Sublease which, when combined
with other subleases of the Premises then in effect (exclusive of any subleases
under Section 12.2. above) reaches the fifty percent (50%) of the Premises
threshold set forth above for Landlord to recapture, Landlord may only exercise
its recapture rights with respect to the proposed Major Sublease, but may not
exercise its recapture rights or terminate this Lease as to any subleases of the
Premises previously entered into by Tenant.

In the event that Landlord shall not exercise its termination rights as
aforesaid, or shall fail to give any or timely notice pursuant to this Section
the provisions of Sections 12.4-12.7 shall be applicable. In the case of a
partial subletting where Landlord has exercised its termination right pursuant
to this Section 12.3, Landlord shall be responsible, at its sole cost and
expense, for all work necessary to separately physically demise that portion of
the Premises which are being terminated from the remainder of the Premises.
This Section 12.3 shall not be applicable to an assignment or sublease pursuant
to Section 12.2.

12.4   Consent of Landlord       Notwithstanding the provisions of Section 12.1
above, but subject to the provisions of this Section 12.4 and the provisions of
Sections 12.5, 12.6 and 12.7 below, in the event that Landlord shall not have
exercised the termination right as set forth in Section 12.3, or shall have
failed to give any or timely notice under Section 12.3, then for a period of one
hundred eighty (180) days (i) after the receipt of Landlord’s notice stating
that Landlord does not elect the termination right, or (ii) after the expiration
of the Acceptance Period, in the event Landlord shall not give any or timely
notice under Section 12.3 as the case may be, Tenant shall have the right to
assign this Lease or sublet the Premises in accordance with the Proposed
Transfer Notice provided that, in each instance, Tenant first obtains the
express prior written consent of Landlord, which consent shall not be

Page 40



--------------------------------------------------------------------------------



 



    unreasonably withheld or delayed. It is understood and agreed that
Landlord’s consent shall be deemed given hereunder if Landlord shall fail to
respond to a Proposed Transfer Notice meeting the requirements of Section 12.5
below within ten (10) business days after receipt thereof from Tenant.      
Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

  (a)   the proposed assignee or subtenant is a tenant in the Building, the
Additional Building or the building known as Reservoir Place North and numbered
170 Tracer Lane, Waltham, Massachusetts or is in active negotiation with the
landlord of the building in question (but with respect to the 170 Tracer Lane
building, only if the landlord of such building and the landlord of the Building
are affiliated with each other), and Landlord (or such affiliated landlord) has
existing space that satisfies such party’s needs), or     (b)   the proposed
assignee or subtenant is not of a character consistent with the operation of a
first class office building (by way of example Landlord shall not be deemed to
be unreasonably withholding its consent to an assignment or subleasing to any
governmental or quasi-governmental agency), or     (c)   giving appropriate
weight, if applicable, to the fact that Tenant will nevertheless remain liable
under this Lease, the proposed assignee or subtenant does not possess adequate
financial capability to assure the performance of the Tenant obligations as and
when due or required, or     (d)   the assignee or subtenant proposes to use the
Premises (or part thereof) for a purpose other than the purpose for which the
Premises may be used as stated in Section 1.2 hereof, or     (e)   the character
of the business to be conducted or the proposed use of the Premises by the
proposed subtenant or assignee shall (i) be likely to materially increase
Landlord’s Operating Expenses beyond that which Landlord now incurs for use by
Tenant; (ii) be likely to materially increase the burden on elevators or other
Buildings systems or equipment over the burden prior to such proposed subletting
or assignment; or (iii) materially violate or be likely to materially violate
any provisions or restrictions contained herein relating to the use or occupancy
of the Premises, or     (f)   there shall be existing a monetary or material
non-monetary Event of Default (defined in Section 15.1), or     (g)   any part
of the rent payable under the proposed assignment or sublease shall be based in
whole or in part on the income or profits derived from

Page 41



--------------------------------------------------------------------------------



 



      the Premises or if any proposed assignment or sublease shall potentially
have any adverse effect on the real estate investment trust qualification
requirements applicable to Landlord and its affiliates.

12.5   Tenant’s Notice       Tenant shall give Landlord notice (the “Proposed
Transfer Notice”) of any proposed sublease or assignment, and said notice shall
specify the provisions of the proposed assignment or subletting, including
(a) the name and address of the proposed assignee or subtenant, (b) in the case
of a proposed assignment or subletting pursuant to Section 12.4, such
information as to the proposed assignee’s or proposed subtenant’s net worth and
financial capability and standing as may reasonably be required for Landlord to
make the determination referred to in Section 12.4 above (provided, however,
that Landlord shall hold such information confidential having the right to
release same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed assignment
or subletting pursuant to Section 12.4, all other information reasonably
necessary to make the determination referred to in Section 12.4 above and (e) in
the case of a proposed assignment or subletting pursuant to Section 12.2 above,
such information as may be reasonably required by Landlord to determine that
such proposed assignment or subletting complies with the requirements of said
Section 12.2.       If Landlord shall consent to the proposed assignment or
subletting, as the case may be, then, in such event, Tenant may thereafter
sublease or assign pursuant to Tenant’s notice, as given hereunder; provided,
however, that if such assignment or sublease shall not be executed and delivered
to Landlord within one hundred eighty (180) days after the date of Landlord’s
consent, the consent shall be deemed null and void and the provisions of Section
12.3 shall be applicable.   12.6   Profit on Subleasing or Assignment       In
addition, in the case of any assignment or subleasing as to which Landlord may
consent (other than an assignment or subletting permitted under Section 12.2
hereof) such consent shall be upon the express and further condition, covenant
and agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any shall be paid to Landlord.       The “Assignment/Sublease
Profits” shall be the excess, if any, of (a) the “Assignment/Sublease Net
Revenues” as hereinafter defined over (b) the Annual Fixed Rent, Additional Rent
and other charges provided in this Lease (provided, however, that for the
purpose of calculating the Assignment/Sublease Profits in the case of a
sublease, appropriate proportions in the applicable Annual Fixed Rent,
Additional Rent and other charges under this Lease shall be made based on the
percentage of the Premises subleased and on the terms of the sublease). The
“Assignment/Sublease Net Revenues” shall be the

Page 42



--------------------------------------------------------------------------------



 



    fixed rent, Additional Rent and all other charges and sums payable either
initially or over the term of the sublease or assignment, less the reasonable
costs of Tenant incurred in such subleasing or assignment (the definition of
which shall be limited to brokerage commissions, rent concessions, attorneys’
fees, architect and construction management fees, and alteration allowances, in
each case actually paid), as set forth in a statement certified by an
appropriate officer of Tenant and delivered to Landlord within thirty (30) days
of the full execution of the sublease or assignment document, amortized over the
term of the sublease or assignment.       All payments of the
Assignment/Sublease Profits due Landlord shall be made within ten (10) days of
receipt of same by Tenant.   12.7   Additional Conditions

(A) It shall be a condition of the validity of any assignment or subletting of
right under Section 12.2 above, or consented to under Section 12.4 above, that
both Tenant and the assignee or sublessee enter into a separate written
instrument directly with Landlord in a form and containing terms and provisions
reasonably required by Landlord, including, without limitation, the agreement of
the assignee or sublessee to be bound by all the obligations of the Tenant
hereunder, including, without limitation, the obligation (a) to pay the Annual
Fixed Rent, Additional Rent, and other amounts provided for under this Lease
(but in the case of a partial subletting, such subtenant shall agree on a pro
rata basis to be so bound) and (b) to comply with the provisions of
Sections 12.1 through 12.7 hereof. Such assignment or subletting shall not
relieve the Tenant named herein of any of the obligations of the Tenant
hereunder and Tenant shall remain fully and primarily liable therefor and the
liability of Tenant and such assignee (or subtenant, as the case may be) shall
be joint and several. Further, and notwithstanding the foregoing, the provisions
hereof shall not constitute a recognition of the sublease or the subtenant
thereunder, and at Landlord’s option, upon the termination or expiration of the
Lease (whether such termination is based upon a cause beyond Tenant’s control, a
default of Tenant, the agreement of Tenant and Landlord or any other reason),
the sublease shall be terminated.
(B) As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request.
(C) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time and from time to time, collect Annual Fixed Rent, Additional
Rent, and other charges from the assignee, sublessee or occupant and apply the
net amount collected to the Annual Fixed Rent, Additional Rent and other charges
herein reserved, but no such assignment, subletting, occupancy or collection
shall be deemed a waiver of this covenant, or a waiver of the provisions of
Sections 12.1 through 12.7 hereof, or the acceptance of the assignee, sublessee
or occupant as a tenant or a release of Tenant from

Page 43



--------------------------------------------------------------------------------



 



the further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.
(D) The consent by Landlord to an assignment or subletting under any of the
provisions of Sections 12.2 or 12.4 shall in no way be construed to relieve
Tenant from obtaining the express consent in writing of Landlord to any further
assignment or subletting.
(E) Without limiting Tenant’s obligations under Article IX, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.
(F) In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions:
(i) the layout of both the subleased premises and the remainder of the Premises
must comply with applicable laws, ordinances, rules and/or regulations and be
reasonably approved by Landlord, including, without limitation, all requirements
concerning access and egress; (ii) in the event the subleased premises are
separately physically demised from the remainder of the Premises, and except as
provided in Section 12.3, Tenant shall pay all costs of separately physically
demising the subleased premises (it being understood and agreed that any
subleased premises of 10,000 square feet of rentable floor area or more must be
separately demised); and (iii) at any given time, there shall be no more than
(a) two (2) subleases in effect on the second (2nd) floor of the Premises and
(b) ten (10) subleases in effect on the third (3rd) floor of the Premises (or
such proportionately lesser amount as may be reasonably appropriate until such
time as Tenant is leasing the entirety of the Initial Premises and the Must Take
Premises).
(G) Notwithstanding anything to the contrary provided in Section 12.6 above,
Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits reasonably allocable (in Landlord’s reasonable
determination consistent with Section 12.6) to any calendar month of the Term
during which there is or was subsisting, at any time during said calendar month,
a monetary or material non-monetary Event of Default (as defined in Section
15.1).
ARTICLE XIII
Indemnity And Commercial General Liability Insurance

13.1   Indemnity

(A) Tenant’s Indemnity. To the maximum extent this agreement may be made
effective according to law, but subject to Section 16.24 hereof, and to the
extent not

Page 44



--------------------------------------------------------------------------------



 



resulting from any negligence or misconduct of Landlord or its contractors,
agents, licensees, servants or employees, Tenant agrees to indemnify and save
harmless Landlord and Landlord’s managing agent, beneficiaries, partners,
subsidiaries, officers, directors, agents and employees (“Landlord Parties”)
from and against all claims of whatever nature to the extent arising from or
claimed to have arisen from: any act, omission or negligence of Tenant, or
Tenant’s contractors, licensees, invitees, agents, independent contractors or
employees occurring in the Premises, in the Buildings or on the Site; any
accident, injury or damage whatsoever caused to any person, or to the property
of any person, occurring in or about the Premises after the date that possession
of the Premises is first delivered to Tenant and until the end of the Lease Term
and thereafter, provided that during any such period after the Lease Term Tenant
or anyone acting by, through or under Tenant is in occupancy of the Premises or
any portion thereof; or any accident, injury or damage occurring outside the
Premises but within the Buildings or in the Complex, to the extent such
accident, injury or damage results, or is claimed to have resulted, from an act,
omission or negligence on the part of Tenant or Tenant’s contractors, licensees,
invitees, agents, independent contractors or employees; provided, however, that
in no event shall Tenant be liable for any indirect or consequential damages
except under Section 16.18 hereof (subject to the limitations set forth in
Section 16.18(B) and (C)).
This indemnity and hold harmless agreement shall include indemnity against all
costs, expenses and liabilities incurred in or in connection with any such claim
or proceeding brought thereon, and the defense thereof.
(B) Landlord’s Indemnity. To the maximum extent this agreement may be made
effective according to law, but subject to Section 16.24 hereof, and to the
extent not resulting from any negligence or misconduct of Tenant or its
contractors, agents, licensees, invitees, servants or employees, Landlord agrees
to indemnify and save harmless Tenant from and against any claim arising from
any injury to any person occurring in the Premises, in the Buildings or on the
Site after the date that possession of the Premises is first delivered to Tenant
and until the expiration or earlier termination of the Lease Term, to the extent
such injury results from the negligent act or omission of Landlord or Landlord’s
contractors, agents or employees; provided, however that in no event shall the
aforesaid indemnity render Landlord responsible or liable for any loss or damage
to fixtures or personal property of Tenant and Landlord shall in no event be
liable for any indirect or consequential damages; and provided, further, that
the provisions of this Section shall not be applicable to the holder of any
mortgage now or hereafter on the Site or the Buildings (whether or not such
holder shall be a mortgagee in possession of or shall have exercised any rights
under a conditional, collateral or other assignment of leases and/or rents
respecting, the Site and/or Buildings).

13.2   Commercial General Liability Insurance       Tenant agrees to maintain in
full force from the date upon the earlier of (i) the date on which Tenant first
enters the Premises for any reason, or (ii) the Commencement Date throughout the
Lease Term of this Lease, and thereafter, so long as Tenant is in occupancy of
any part of the Premises, a policy of commercial general liability or

Page 45



--------------------------------------------------------------------------------



 



    comprehensive general liability insurance written on an occurrence basis
with a broad form comprehensive liability endorsement under which Tenant is the
named insured and Landlord and Landlord’s managing agent (and such other persons
as are in privity of estate with Landlord and Landlord’s managing agent as may
be set out in notice from time to time) are named as additional insureds, in the
broadest form of such coverage from time to time available in the jurisdiction
in which the Premises are located. Any policy which Tenant is required to
maintain under this Lease shall be non-cancelable and non-amendable with respect
to Landlord and Landlord’s said designees without twenty (20) days’ prior notice
to Landlord, and a duplicate original or certificate thereof, in a form
reasonably acceptable to Landlord, shall be delivered to Landlord. The minimum
limits of liability of such insurance shall be as specified in Section 1.2 and
from time to time during the Lease Term for such higher limits, if any, as are
carried customarily in the Central Suburban 128 Market with respect to similar
properties. In addition, in the event Tenant hosts a function in the Premises,
Tenant agrees to obtain and maintain, and cause any persons or parties providing
services for such function to obtain, the appropriate insurance coverages as
determined by Landlord (including liquor liability, if applicable) and provide
Landlord with evidence of the same. All insurance required to be maintained by
Tenant pursuant to this Lease shall be maintained with responsible companies
qualified to do business, and in good standing, in the Commonwealth of
Massachusetts and which have a rating of at least “A” and are within a financial
size category of not less than “Class X” in the most current Best’s Key Rating
Guide or such similar rating as may be reasonably selected by Landlord if such
Guide is no longer published.

13.3   Tenant’s Property Insurance       Tenant, at Tenant’s expense, shall
maintain at all times during the Term of the Lease business interruption
insurance and insurance against loss or damage covered by so-called “all risk”
type insurance coverage with respect to Tenant’s fixtures, equipment, goods,
wares and merchandise, and all alterations, improvements and other modifications
made by or on behalf of Tenant and other property of Tenant located at the
Premises, which are permitted to be removed by Tenant at the expiration of the
Lease Term except to the extent paid for by Landlord (collectively “Tenant’s
Property”). Such insurance shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. Tenant shall maintain all of its
equipment, furniture and furnishings in good order and repair. In addition,
during such time as Tenant is performing work in or to the Premises, Tenant, at
Tenant’s expense, shall also maintain builder’s risk insurance for the full
insurable value of such work.   13.4   Non-Subrogation       Any insurance
carried by either party with respect to the Premises or property therein or
occurrences thereon shall, if it can be so written without additional premium or
with an additional premium which the other party agrees to pay, include a clause
or endorsement denying to the insurer rights of subrogation against the other
party to the extent rights have been waived by the insured prior to occurrence
of injury or loss. Each party, notwithstanding any provisions of this Lease to
the contrary, hereby waives any rights of

Page 46



--------------------------------------------------------------------------------



 



    recovery against the other for injury or loss due to hazards covered by such
insurance (or which would have been covered had such party carried the insurance
required to be carried by it under the Lease) to the extent of the
indemnification received under such insurance policy. This waiver of rights by
Tenant shall apply to, and be for the benefit of, the Landlord Parties, and this
waiver of rights by Landlord shall apply to, and be for the benefit of, any
subtenant of Tenant so long as such subtenant similarly waives such rights for
the benefit of Landlord and the Landlord Parties.

13.5   Tenant’s Risk       To the maximum extent that this agreement may be made
effective according to law, Tenant agrees to use and occupy the Premises and to
use such other portions of the Building, the Site and the Property as Tenant is
herein given the right to use at Tenant’s own risk; and Landlord shall have no
responsibility or liability for any loss of or damage to fixtures or other
personal property of Tenant.   13.6   Landlord’s Insurance       Landlord shall
carry at all times during the Term of this Lease (i) commercial general
liability insurance with respect to the Buildings in an amount not less than
$5,000,000.00 combined single limit per occurrence and, (ii) insurance against
loss or damage with respect to the Building covered by the so-called “all risk”
type insurance coverage with customary exceptions in an amount equal to at least
the replacement value of the Building. Landlord may also maintain such other
insurance as may from time to time be required by a mortgagee holding a mortgage
lien on the Building. Further, Landlord may also maintain such insurance against
loss of annual fixed rent and additional rent and such other risks and perils as
Landlord deems proper. Any and all such insurance (i) may be maintained under a
blanket policy affecting other properties of Landlord and/or its affiliated
business organizations, (ii) may be written with deductibles as may be
reasonably determined by Landlord and (iii) shall be subject to escalation
reimbursement in accordance with Article VII.

ARTICLE XIV
Fire, Casualty and Taking

14.1   Damage Resulting from Casualty       In case during the Lease Term the
Building or the Site are damaged by fire or casualty, and such fire or casualty
damage cannot, in the ordinary course, reasonably be expected to be repaired
within two hundred forty (240) days from the date of such fire or casualty,
Landlord may, at its election, terminate this Lease by notice given to Tenant
within sixty (60) days after the date of such fire or other casualty, specifying
the effective date of termination. The effective date of termination specified
by Landlord shall not be less than thirty (30) days nor more than forty-five
(45) days after the date of notice of such termination. Unless terminated
pursuant to the foregoing provisions, this Lease shall

Page 47



--------------------------------------------------------------------------------



 



    remain in full force and effect following any such damage subject, however,
to the following provisions.       If during the last eighteen (18) months of
the Lease Term as it may have been extended, the Building shall be damaged by
fire or casualty and such fire or casualty damage to the Premises cannot
reasonably be expected to be repaired or restored within one hundred fifty
(150) days from the date of such casualty, then Tenant shall have the right, by
giving notice to Landlord not later than thirty (30) days after such damage, to
terminate this Lease, whereupon this Lease shall terminate as of the date of
such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.       If the Building or
the Site or any part thereof are damaged by fire or casualty and this Lease is
not so terminated, or Landlord has no right to terminate this Lease, and in
either such case the holder of any mortgage which includes the Building as a
part of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net insurance
proceeds to be applied to the restoration of the Building (and/or the Site),
Landlord, promptly after such damage and the determination of the net amount of
insurance proceeds available shall use due diligence to restore the Premises and
the Building in the event of damage thereto (excluding Tenant’s Property ) into
proper condition for use and occupation and a just proportion of the Annual
Fixed Rent, the Operating Cost Excess and the Tax Excess according to the nature
and extent of the injury to the Premises shall be abated from the date of
casualty until the Premises shall have been put by Landlord substantially into
such condition and are made available for occupancy by Tenant. If such net
insurance proceeds are not allowed by such mortgagee or ground lessor to be
applied to, or are otherwise insufficient for, the restoration of the Building
(and/or the Site) and if Landlord does not otherwise elect to spend the
additional funds necessary to fully restore the Building (and/or the Site), then
Landlord shall give notice (“Landlord’s Insufficient Insurance Proceeds Notice”)
to Tenant that Landlord does not elect to fund the amount of the insufficiency
and Tenant shall thereafter have the right to terminate this Lease by providing
Landlord with a notice of termination within thirty (30) days after Tenant’s
receipt of Landlord’s Insufficient Insurance Proceeds Notice (the effective date
of which termination shall not be less than sixty (60) days after the date of
such notice of such termination).       Where Landlord is obligated or otherwise
elects to effect restoration of the Premises, unless such restoration is
completed within one (1) year from the date of the casualty or taking, such
period to be subject, however, to extension where the delay in completion of
such work is due to Force Majeure, as defined hereinbelow, (but in no event
beyond eighteen (18) months from the date of the casualty or taking), Tenant, as
its sole and exclusive remedy, shall have the right to terminate this Lease at
any time after the expiration of such one-year (as extended) period until the
restoration is substantially completed, such termination to take effect as of
the thirtieth (30th) day after the date of receipt by Landlord of Tenant’s
notice, with the same force and effect as if such date were the date originally
established as the expiration date hereof unless, within such thirty (30)

Page 48



--------------------------------------------------------------------------------



 



    day period such restoration is substantially completed, in which case
Tenant’s notice of termination shall be of no force and effect and this Lease
and the Lease Term shall continue in full force and effect. When used herein,
“Force Majeure” shall mean any prevention, delay or stoppage due to governmental
regulation, strikes, lockouts, acts of God, acts of war, terrorists acts, civil
commotions, unusual scarcity of or inability to obtain labor or materials, labor
difficulties, casualty or other causes reasonably beyond Landlord’s control or
attributable to Tenant’s action or inaction. A party shall have the right to
invoke the benefit of the Force Majeure provisions of this Article XIV only if
(a) it advises the other party of the occurrence of the Force Majeure event
within three (3) business days after it becomes aware thereof and (b) such party
uses commercially reasonable efforts to mitigate the impact of such Force
Majeure event to the extent it within such party’s reasonable ability to do so
under the circumstances).   14.2   Uninsured Casualty       Notwithstanding
anything to the contrary contained in this Lease, if the Building or the
Premises shall be substantially damaged by fire or casualty as the result of a
risk not covered by the forms of casualty insurance at the time required to be
maintained by Landlord pursuant to this Lease, and such fire or casualty damage
cannot, in the ordinary course, reasonably be expected to be repaired within one
hundred fifty (150) days from the time that repair work would commence, Landlord
may, at its election, terminate the Term of this Lease by notice to Tenant given
within sixty (60) days after such loss. If Landlord shall give such notice, then
this Lease shall terminate as of the date of such notice with the same force and
effect as if such date were the date originally established as the expiration
date hereof.   14.3   Rights of Termination for Taking       If the Building, or
such portion thereof as to render the balance (if reconstructed to the maximum
extent practicable in the circumstances) unsuitable for Tenant’s purposes, shall
be taken by condemnation or right of eminent domain, Landlord or Tenant shall
have the right to terminate this Lease by notice to the other of its desire to
do so, provided that such notice is given not later than thirty (30) days after
Tenant has been deprived of possession. If either party shall give such notice,
then this Lease shall terminate as of the date of such notice with the same
force and effect as if such date were the date originally established as the
expiration date hereof.       Further, if (i) so much of the Building shall be
so taken that continued operation of the Building would be uneconomic as
determined by Landlord in its reasonable discretion or (ii) access to the
Building shall be taken (such that Tenant and other tenants of the Building do
not have any practical means of access to their premises for purposes of use and
occupancy of at least fifty percent (50%) of the Total Rentable Floor Area of
the Building), Landlord shall have the right to terminate this Lease by giving
notice to Tenant of Landlord’s desire to do so not later than thirty (30) days
after Tenant has been deprived of possession of the Premises (or such portion
thereof as may be taken). Landlord agrees not to exercise such termination right
in a discriminatory manner insofar as any election Landlord makes, or refrains
from making, pursuant to any termination

Page 49



--------------------------------------------------------------------------------



 



    right Landlord may have with respect to other tenants of the Building whose
premises are similarly affected. If Landlord shall give such notice to Tenant
hereunder, then this Lease shall terminate as of the date of such notice with
the same force and effect as if such date were the date originally established
as the expiration date hereof.       Should any part of the Premises be so taken
or condemned during the Lease Term hereof, and should this Lease not be
terminated in accordance with the foregoing provisions, and the holder of any
mortgage which includes the Premises as part of the mortgaged premises or any
ground lessor of any ground lease which includes the Site as part of the demised
premises allows the net condemnation proceeds to be applied to the restoration
of the Building, Landlord agrees that after the determination of the net amount
of condemnation proceeds available to Landlord, Landlord shall use due diligence
to put what may remain of the Premises into proper condition for use and
occupation as nearly like the condition of the Premises prior to such taking as
shall be practicable (excluding Tenant’s Property). If such net condemnation
proceeds are not allowed by such mortgagee or ground lessor to be applied to, or
are otherwise insufficient for, the restoration of the Building (and/or the
Site) and if Landlord does not otherwise elect to spend the additional funds
necessary to fully restore the Building (and/or the Site), then Landlord shall
give notice (“Landlord’s Insufficient Condemnation Proceeds Notice”) to Tenant
that Landlord does not elect to fund the amount of the insufficiency and Tenant
shall thereafter have the right to terminate this Lease by providing Landlord
with a notice of termination within thirty (30) days after Tenant’s receipt of
Landlord’s Insufficient Condemnation Proceeds Notice (the effective date of
which termination shall not be less than sixty (60) days after the date of such
notice of such termination).       If the Premises shall be affected by any
exercise of the power of eminent domain and neither Landlord nor Tenant shall
terminate this Lease as provided above, then the Annual Fixed Rent, the
Operating Cost Excess and the Tax Excess shall be justly and equitably abated
and reduced according to the nature and extent of the loss of use thereof
suffered by Tenant; and in case of a taking which permanently reduces the
Rentable Floor Area of the Premises, a just proportion of the Annual Fixed Rent,
the Operating Cost Excess and the Tax Excess shall be abated for the remainder
of the Lease Term.   14.4   Award       Except as otherwise provided in this
Section 14.4, Landlord shall have and hereby reserves and excepts, and Tenant
hereby grants and assigns to Landlord, all rights to recover for damages to the
Building, the Site and the Complex and the leasehold interest hereby created,
and compensation accrued or hereafter to accrue by reason of such taking, damage
or destruction, as aforesaid, and by way of confirming the foregoing, Tenant
hereby grants and assigns, and covenants with Landlord to grant and assign to
Landlord, all rights to such damages or compensation.       However, nothing
contained herein shall be construed to prevent Tenant from prosecuting in any
such proceedings a claim for its trade fixtures so taken or relocation, moving
and other dislocation expenses.

Page 50



--------------------------------------------------------------------------------



 



ARTICLE XV
Default

15.1   Tenant’s Default       This Lease and the term of this Lease are subject
to the limitation that Tenant shall be in default if, at any time during the
Lease Term, any one or more of the following events (herein called an “Event of
Default” a “default of Tenant” or similar reference) shall occur and not be
cured prior to the expiration of the grace period (if any) herein provided, as
follows:

  (a)   Tenant shall fail to pay any installment of the Annual Fixed Rent, or
any Additional Rent or any other monetary amount due under this Lease on or
before the date on which the same becomes due and payable, and such failure
continues for five (5) days after written notice from Landlord thereof; or    
(b)   Landlord having rightfully given the notice specified in (a) above to
Tenant twice in any twelve (12) month period, Tenant shall fail thereafter to
pay the Annual Fixed Rent, Additional Rent or any other monetary amount due
under this Lease on or before the date on which the same becomes due and
payable; or     (c)   Tenant shall assign its interest in this Lease or sublet
any portion of the Premises in violation of the requirements of Article XII of
this Lease; or     (d)   Tenant shall fail to perform or observe some term or
condition of this Lease which, because of its character, would immediately and
materially jeopardize Landlord’s interest (such as, but without limitation,
failure to maintain general liability insurance), and such failure continues for
three (3) business days after written notice from Landlord to Tenant thereof; or
    (e)   Tenant shall fail to perform or observe any other material
requirement, term, covenant or condition of this Lease (not hereinabove in this
Section 15.1 specifically referred to) on the part of Tenant to be performed or
observed and such failure shall continue for thirty (30) days after written
notice thereof from Landlord to Tenant, or if said default shall reasonably
require longer than thirty (30) days to cure, if Tenant shall fail to commence
to cure said default within thirty (30) days after written notice thereof and/or
fail to continuously prosecute the curing of the same to completion with due
diligence; or     (f)   The estate hereby created shall be taken on execution or
by other process of law; or     (g)   Tenant shall make an assignment or trust
mortgage arrangement, so-called, for the benefit of its creditors; or

Page 51



--------------------------------------------------------------------------------



 



  (h)   Tenant shall judicially be declared bankrupt or insolvent according to
law; or     (i)   a receiver, guardian, conservator, trustee in involuntary
bankruptcy or other similar officer is appointed to take charge of all or any
substantial part of Tenant’s property by a court of competent jurisdiction; or  
  (j)   any petition shall be filed against Tenant in any court, whether or not
pursuant to any statute of the United States or of any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding,
and such proceedings shall not be fully and finally dismissed within sixty
(60) days after the institution of the same; or     (k)   Tenant shall file any
petition in any court, whether or not pursuant to any statute of the United
States or any State, in any bankruptcy, reorganization, composition, extension,
arrangement or insolvency proceeding; or     (l)   Tenant otherwise abandons the
Premises.

15.2   Termination; Re-Entry       Upon the happening of any one or more of the
aforementioned Events of Default (notwithstanding any license of a former breach
of covenant or waiver of the benefit hereof or consent in a former instance),
Landlord or Landlord’s agents or servants may give to Tenant a notice
(hereinafter called “notice of termination”) terminating this Lease on a date
specified in such notice of termination (which shall be not less than five
(5) days after the date of the mailing of such notice of termination), and this
Lease and the Lease Term, as well as any and all of the right, title and
interest of the Tenant hereunder, shall wholly cease and expire on the date set
forth in such notice of termination (Tenant hereby waiving any rights of
redemption) in the same manner and with the same force and effect as if such
date were the date originally specified herein for the expiration of the Lease
Term, and Tenant shall then quit and surrender the Premises to Landlord.      
In addition or as an alternative to the giving of such notice of termination,
Landlord or Landlord’s agents or servants may, by any suitable action or
proceeding at law, immediately or at any time thereafter re-enter the Premises
and remove therefrom Tenant, its agents, employees, servants, licensees, and any
subtenants and other persons, and all or any of its or their property therefrom,
and repossess and enjoy the Premises, together with all additions, alterations
and improvements thereto; but, in any event under this Section 15.2, Tenant
shall remain liable as hereinafter provided.       The words “re-enter” and
“re-entry” as used throughout this Article XV are not restricted to their
technical legal meanings.

Page 52



--------------------------------------------------------------------------------



 



15.3   Continued Liability; Re-Letting       If this Lease is terminated or if
Landlord shall re-enter the Premises as aforesaid, or in the event of the
termination of this Lease, or of re-entry, by or under any proceeding or action
or any provision of law by reason of an Event of Default hereunder on the part
of Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on
the days originally fixed herein for the payment thereof, amounts equal to the
several installments of Annual Fixed Rent, all Additional Rent and other charges
reserved as they would, under the terms of this Lease, become due if this Lease
had not been terminated or if Landlord had not entered or re-entered, as
aforesaid, and whether the Premises be relet or remain vacant, in whole or in
part, or for a period less than the remainder of the Lease Term, or for the
whole thereof, but, in the event the Premises be relet by Landlord, Tenant shall
be entitled to a credit in the net amount of rent and other charges received by
Landlord in reletting, after deduction of all reasonable expenses incurred in
reletting the Premises (including, without limitation, remodeling costs,
brokerage fees and the like), and in collecting the rent in connection
therewith, in the following manner:

      Amounts received by Landlord after reletting shall first be applied
against such Landlord’s reasonable expenses, until the same are recovered, and
until such recovery, Tenant shall pay, as of each day when a payment would fall
due under this Lease, the amount which Tenant is obligated to pay under the
terms of this Lease (Tenant’s liability prior to any such reletting and such
recovery not in any way to be diminished as a result of the fact that such
reletting might be for a rent higher than the rent provided for in this Lease);
when and if such expenses have been completely recovered, the amounts received
from reletting by Landlord as have not previously been applied shall be credited
against Tenant’s obligations as of each day when a payment would fall due under
this Lease, and only the net amount thereof shall be payable by Tenant. Further,
Tenant shall not be entitled to any credit of any kind for any period after the
date when the term of this Lease is scheduled to expire according to its terms.

    Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Complex shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Complex, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Complex.   15.4   Liquidated Damages       Landlord may elect, as
an alternative, to have Tenant pay liquidated damages, which election may be
made by notice given to Tenant at any time after the termination of this

Page 53



--------------------------------------------------------------------------------



 



    Lease under Section 15.2, above, and whether or not Landlord shall have
collected any damages as hereinbefore provided in this Article XV, and in lieu
of all other such damages beyond the date of such notice. Upon such notice,
Tenant shall promptly pay to Landlord, as liquidated damages, in addition to any
damages collected or due from Tenant from any period prior to such notice, such
a sum as at the time of such notice represents the amount of the excess, if any,
of (a) the discounted present value, at a discount rate of six percent (6%), of
the Annual Fixed Rent, Additional Rent and other charges which would have been
payable by Tenant under this Lease for the remainder of the Lease Term if the
Lease terms had been fully complied with by Tenant, over and above (b) the
discounted present value, at a discount rate of six percent (6%), of the Annual
Fixed Rent, Additional Rent and other charges that would be received by Landlord
if the Premises were re- leased at the time of such notice for the remainder of
the Lease Term at the fair market value (including provisions regarding periodic
increases in Annual Fixed Rent if such are applicable) prevailing at the time of
such notice.       For the purposes of this Article, if Landlord elects to
require Tenant to pay liquidated damages in accordance with this Section 15.4,
the total rent shall be computed by assuming the Tax Excess under Section 6.1
and the Operating Cost Excess under Section 7.4 to be the same as were payable
for the twelve (12) calendar months (or if less than twelve (12) calendar months
have been elapsed since the date hereof, the partial year) immediately preceding
such termination of re-entry.       Nothing contained in this Lease shall limit
or prejudice the right of Landlord to prove for and obtain in proceedings for
bankruptcy or insolvency by reason of the termination of this Lease, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceeds in which, the damages are to be proved, whether
or not the amount be greater, equal to, or less than the amount of the loss or
damages referred to above.       In lieu of any other damages or indemnity and
in lieu of the recovery by Landlord of all sums payable under all the foregoing
provisions of this Section 15.4, Landlord may elect to collect from Tenant, by
notice to Tenant, at any time after this Lease is terminated under any of the
provisions contained in this Article XV or otherwise terminated by breach of any
obligation of Tenant and before full recovery under such foregoing provisions,
and Tenant shall thereupon pay, as liquidated damages, an amount equal to the
sum of (a) the Annual Fixed Rent and all Additional Rent payable for the lesser
of (i) the twelve (12) months ended next prior to such termination and (ii) the
number of full plus any partial months remaining in the Lease Term, plus (b) the
amount of Annual Fixed Rent and Additional Rent of any kind accrued and unpaid
at the time of such election, plus (c) any and all expenses which the Landlord
may have incurred for and with respect to the collection of any such rent.
Notwithstanding the foregoing, Landlord shall not be entitled to collect
liquidated damages under the provisions of this paragraph if such liquidated
damages would exceed the damages to which Landlord would have been entitled had
it elected to collect liquidated damages under the provisions of the first
paragraph of this Section 15.4.

Page 54



--------------------------------------------------------------------------------



 



15.5   Waiver of Redemption       Tenant, for itself and any and all persons
claiming through or under Tenant, including its creditors, upon the termination
of this Lease and of the term of this Lease in accordance with the terms hereof,
or in the event of entry of judgment for the recovery of the possession of the
Premises in any action or proceeding, or if Landlord shall enter the Premises by
process of law or otherwise, hereby waives any right of redemption provided or
permitted by any statute, law or decision now or hereafter in force, and does
hereby waive, surrender and give up all rights or privileges which it or they
may or might have under and by reason of any present or future law or decision,
to redeem the Premises or for a continuation of this Lease for the term of this
Lease hereby demised after having been dispossessed or ejected therefrom by
process of law, or otherwise.   15.6   Landlord’s Default       Landlord shall
in no event be in default in the performance of any of Landlord’s obligations
hereunder unless and until Landlord shall have failed to perform such
obligations within thirty (30) days, or such additional time as is reasonably
required to correct any such default, after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation.
The Tenant shall not assert any right to deduct the cost of repairs or any
monetary claim against the Landlord from rent thereafter due and payable, but
shall look solely to the Landlord for satisfaction of such claim.

ARTICLE XVI
Miscellaneous Provisions

16.1   Waiver       Failure on the part of Landlord or Tenant to complain of any
action or non-action on the part of the other, no matter how long the same may
continue, shall never be a waiver by Tenant or Landlord, respectively, of any of
its rights hereunder.       Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.       No payment by Tenant, or acceptance
by Landlord, of a lesser amount than shall be due from Tenant to Landlord shall
be treated otherwise than as a payment on account. The acceptance by Landlord of
a check for a lesser amount with an endorsement or statement

Page 55



--------------------------------------------------------------------------------



 



    thereon, or upon any letter accompanying such check, that such lesser amount
is payment in full, shall be given no effect, and Landlord may accept such check
without prejudice to any other rights or remedies which Landlord may have
against Tenant. Further, the acceptance by Landlord of Annual Fixed Rent,
Additional Rent or any other charges paid by Tenant under this Lease shall not
be or be deemed to be a waiver by Landlord of any default by Tenant, whether or
not Landlord knows of such default, except for such defaults as to which such
payment relates.   16.2   Cumulative Remedies       Except as expressly provided
in this Lease, the specific remedies to which Landlord and Tenant may resort
under the terms of this Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress which they may be lawfully
entitled to seek in case of any breach or threatened breach of any provisions of
this Lease. In addition to the other remedies provided in this Lease, Landlord
shall be entitled to the restraint by injunction of the violation or attempted
or threatened violation of any of the covenants, conditions or provisions of
this Lease or to seek specific performance of any such covenants, conditions or
provisions, provided, however, that the foregoing shall not be construed as a
confession of judgment by Tenant.   16.3   Quiet Enjoyment       This Lease is
subject and subordinate to all matters of record. Landlord agrees that, upon
Tenant’s paying the Annual Fixed Rent, Additional Rent and other charges herein
reserved, and performing and observing the covenants, conditions and agreements
hereof upon the part of Tenant to be performed and observed, Tenant shall and
may peaceably hold and enjoy the Premises during the term of this Lease
(exclusive of any period during which Tenant is holding over after the
termination or expiration of this Lease without the consent of Landlord),
without interruption or disturbance from Landlord or persons claiming through or
under Landlord, subject, however, to the terms of this Lease. This covenant
shall be construed as running with the land to and against subsequent owners and
successors in interest, and is not, nor shall it operate or be construed as, a
personal covenant of Landlord, except to the extent of the Landlord’s interest
in the Premises, and this covenant and any and all other covenants of Landlord
contained in this Lease shall be binding upon Landlord and upon such subsequent
owners and successors in interest of Landlord’s interest under this Lease
including ground or master lessees, to the extent of their respective interests,
as and when they shall acquire same and then only for so long as they shall
retain such interest.   16.4   Surrender     (A) No act or thing done by
Landlord during the Lease Term shall be deemed an acceptance of a surrender of
the Premises, and no agreement to accept such surrender shall be valid, unless
in writing signed by Landlord. No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys of the Premises as an acceptance of a
surrender of the Premises prior to the termination of this Lease; provided,
however, that the foregoing shall not apply to the delivery of keys to Landlord
or its

Page 56



--------------------------------------------------------------------------------



 



    agents in its (or their) capacity as managing agent or for purpose of
emergency access. In any event, however, the delivery of keys to any employee of
Landlord or of Landlord’s agents shall not operate as a termination of the Lease
or a surrender of the Premises.     (B) Upon the expiration or earlier
termination of the Lease Term, Tenant shall surrender the Premises to Landlord
in the condition as required by Sections 8.1 and 9.5, first removing all goods
and effects of Tenant and completing such other removals as may be permitted or
required pursuant to Section 9.5.   16.5   Brokerage       Tenant and Landlord
warrant and represent that neither party has dealt with any broker in connection
with the consummation of this Lease other than the broker, person or firm
designated in Section 1.2 hereof; and in the event any claim is made against
either party relative to dealings with brokers other than the broker designated
in Section 1.2 hereof, the other party shall defend the claim against such party
with counsel of the other party’s selection and save harmless and indemnify such
party on account of loss, cost or damage which may arise by reason of such
claim. Landlord agrees that it shall be solely responsible for the payment of
brokerage commissions to the broker, person or firm designated in Section 1.2
hereof in connection with the Original Lease Term.   16.6   Invalidity of
Particular Provisions       If any term or provision of this Lease, or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.   16.7   Provisions Binding, Etc.       The obligations
of this Lease shall run with the land, and except as herein otherwise provided,
the terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of Landlord and Tenant and, if Tenant
shall be an individual, upon and to his heirs, executors, administrators,
successors and assigns. Each term and each provision of this Lease to be
performed by Tenant shall be construed to be both a covenant and a condition.
The reference contained to successors and assigns of Tenant is not intended to
constitute a consent to assignment by Tenant, but has reference only to those
instances in which Landlord may have later given consent to a particular
assignment as required by the provisions of Article XII hereof.   16.8  
Recording; Confidentiality       Each of Landlord and Tenant agree not to record
the within Lease, but each party hereto agrees, on the request of the other, to
execute a so-called Notice of Lease in the form attached hereto as Exhibit J.

Page 57



--------------------------------------------------------------------------------



 



    Tenant agrees that this Lease and the terms contained herein will be treated
as strictly confidential and except as required by law or the requirements of
any securities exchange listing the stock of Tenant (or except with the written
consent of Landlord), Tenant shall not disclose the same to any third party
except for Tenant’s advisors, brokers, partners, lenders, accountants and
attorneys who have been advised of the confidentiality provisions contained
herein and agree to be bound by the same; provided, Tenant shall be permitted at
any time to disclose the terms of this Lease publicly to the extent required in
connection with any filing made by Tenant with the United States Securities and
Exchange Commission, which disclosure may require attaching a copy of this Lease
to such filings.   16.9   Notices and Time for Action       Whenever, by the
terms of this Lease, notice shall or may be given either to Landlord or to
Tenant, such notices shall be in writing and shall be sent by hand, registered
or certified mail, or overnight or other commercial courier, postage or delivery
charges, as the case may be, prepaid as follows:

      If intended for Landlord, addressed to Landlord at the address set forth
in Article I of this Lease (or to such other address or addresses as may from
time to time hereafter be designated by Landlord by like notice).         If
intended for Tenant, addressed to Tenant at the address set forth in Article I
of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

    Except as otherwise provided herein, all such notices shall be effective
when received; provided, that (i) if receipt is refused, notice shall be
effective upon the first occasion that such receipt is refused, (ii) if the
notice is unable to be delivered due to a change of address of which no notice
was given, notice shall be effective upon the date such delivery was attempted,
(iii) if the notice address is a post office box number, notice shall be
effective the day after such notice is sent as provided hereinabove or (iv) if
the notice is to a foreign address, notice shall be effective two (2) days after
such notice is sent as provided hereinabove.       Any notice given by an
attorney on behalf of Landlord or by Landlord’s managing agent shall be
considered as given by Landlord and shall be fully effective. Any notice given
by an attorney on behalf of Tenant shall be considered as given by Tenant and
shall be fully effective.       Where provision is made for the attention of an
individual or department, the notice shall be effective only if the wrapper in
which such notice is sent is addressed to the attention of such individual or
department.       Time is of the essence with respect to any and all notices and
periods for giving of notice or taking any action thereto under this Lease.

Page 58



--------------------------------------------------------------------------------



 



16.10   When Lease Becomes Binding       Employees or agents of Landlord have no
authority to make or agree to make a lease or any other agreement or undertaking
in connection herewith. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and this document shall become effective and binding
only upon the execution and delivery hereof by both Landlord and Tenant. All
negotiations, considerations, representations and understandings between
Landlord and Tenant are incorporated herein and may be modified or altered only
by written agreement between Landlord and Tenant, and no act or omission of any
employee or agent of Landlord shall alter, change or modify any of the
provisions hereof.   16.11   Paragraph Headings       The paragraph headings
throughout this instrument are for convenience and reference only, and the words
contained therein shall in no way be held to explain, modify, amplify or aid in
the interpretation, construction or meaning of the provisions of this Lease.  
16.12   Rights of Mortgagee       This Lease shall be subject and subordinate to
any mortgage now or hereafter placed on the Site or the Building, or both, and
to all renewals, modifications, consolidations, replacements and extensions
thereof and all substitutions therefor, provided that the holder of such
mortgage agrees to recognize the right of Tenant to use and occupy the Premises
upon the payment of rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder. In confirmation
of such subordination and recognition, Tenant shall execute and deliver promptly
such instruments of subordination as such mortgagee may reasonably request,
subject to receipt of such instruments of non-disturbance from such mortgagee as
Tenant may reasonably request (Landlord hereby agreeing to pay any legal or
other fees charged by the mortgagee in connection with providing the same). In
the event that any mortgagee or its respective successor in title shall succeed
to the interest of Landlord, then this Lease shall nevertheless continue in full
force and effect and Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
landlord. If any holder of a mortgage which includes the Premises, executed and
recorded prior to the Date of this Lease, shall so elect, this Lease, and the
rights of Tenant hereunder, shall be superior in right to the rights of such
holder, with the same force and effect as if this Lease had been executed,
delivered and recorded, or a statutory Notice hereof recorded, prior to the
execution, delivery and recording of any such mortgage. The election of any such
holder shall become effective upon either notice from such holder to Tenant in
the same fashion as notices from Landlord to Tenant are to be given hereunder or
by the recording in the appropriate registry or recorder’s office of an
instrument in which such holder subordinates its rights under such mortgage to
this Lease.       If in connection with obtaining financing a bank, insurance
company, pension trust or

Page 59



--------------------------------------------------------------------------------



 



    other institutional lender shall request reasonable modifications in this
Lease as a condition to such financing, Tenant will not unreasonably withhold,
delay or condition its consent thereto, provided that (i) such modifications do
not increase the monetary obligations of Tenant hereunder or materially
adversely affect the leasehold interest hereby created or Tenant’s rights
hereunder and (ii) Landlord shall be responsible for the payment of all
reasonable costs incurred by Tenant in complying with such request such as, for
example, attorneys’ fees.   16.13   Rights of Ground Lessor       If Landlord’s
interest in property (whether land only or land and buildings) which includes
the Premises is acquired by another party and simultaneously leased back to
Landlord herein, the holder of the ground lessor’s interest in such lease shall
enter into a recognition agreement with Tenant simultaneously with the sale and
leaseback, wherein the ground lessor will agree to recognize the right of Tenant
to use and occupy the Premises upon the payment of Annual Fixed Rent, Additional
Rent and other charges payable by Tenant under this Lease and the performance by
Tenant of Tenant’s obligations hereunder, and wherein Tenant shall agree to
attorn to such ground lessor as its Landlord and to perform and observe all of
the tenant obligations hereunder, in the event such ground lessor succeeds to
the interest of Landlord hereunder under such ground lease.   16.14   Notice to
Mortgagee and Ground Lessor       After receiving notice from any person, firm
or other entity that it holds a mortgage which includes the Premises as part of
the mortgaged premises, or that it is the ground lessor under a lease with
Landlord as ground lessee, which includes the Premises as a part of the demised
premises, no notice from Tenant to Landlord shall be effective unless and until
a copy of the same is given to such holder or ground lessor at the address as
specified in said notice (as it may from time to time be changed), and the
curing of any of Landlord’s defaults by such holder or ground lessor within a
reasonable time after such notice (including a reasonable time to obtain
possession of the premises if the mortgagee or ground lessor elects to do so)
shall be treated as performance by Landlord. For the purposes of this
Section 16.14, the term “mortgage” includes a mortgage on a leasehold interest
of Landlord (but not one on Tenant’s leasehold interest).   16.15   Assignment
of Rents       With reference to any assignment by Landlord of Landlord’s
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to the holder of a mortgage or ground lease
on property which includes the Premises, Tenant agrees:

  (a)   That the execution thereof by Landlord, and the acceptance thereof by
the holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice

Page 60



--------------------------------------------------------------------------------



 



      sent to Tenant or under a non-disturbance agreement or other agreement
with Tenant, specifically otherwise elect; and

  (b)   That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor. In no event shall the acquisition of title to the Building and
the land on which the same is located by a purchaser which, simultaneously
therewith, leases the entire Building or such land back to the seller thereof be
treated as an assumption, by operation of law or otherwise, of Landlord’s
obligations hereunder, but Tenant shall look solely to such seller-lessee, and
its successors from time to time in title, for performance of Landlord’s
obligations hereunder. In any such event, this Lease shall be subject and
subordinate to the lease to such purchaser provided that such purchaser-lessor
agrees to recognize the right of Tenant to use and occupy the Premises upon the
payment of rent and all other charges payable by Tenant under this Lease and the
performance by Tenant of Tenant’s obligations under this Lease. For all
purposes, such seller-lessee, and its successors in title, shall be the landlord
hereunder unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

16.16   Status Report and Financial Statements       Recognizing that the
parties hereto may find it necessary to establish to third parties, such as
accountants, banks, potential or existing mortgagees, potential purchasers or
the like, the then current status of performance hereunder, each party (the
“Non-Requesting Party”) on the request of the other party (the “Requesting
Party”) made from time to time, will promptly furnish to the Requesting Party,
addressed to any existing or potential holder of any mortgage encumbering the
Premises, the Buildings, the Site and/or the Complex or any potential purchaser
of the Premises, the Buildings, the Site and/or the Complex (each an “Interested
Party”) a statement of the status of any reasonable matter pertaining to this
Lease, including, without limitation, acknowledgments that (or the extent to
which) each party is in compliance with its obligations under the terms of this
Lease; provided, however, that in the event that either party is requested to
provide more than one (1) such statement in any twelve (12) month period, the
Requesting Party shall be responsible for the payment of all reasonable costs
incurred by the Non-Requesting Party in providing such statements, including,
without limitation, attorneys’ fees.       In addition, unless and for so long
as Tenant is not a publicly-traded entity with financial statements that are
freely available to the public which are certified to the governmental
regulatory authorities, Tenant shall deliver to Landlord, or any Interested
Party designated by Landlord, financial statements of Tenant, as reasonably
requested by Landlord including, but not limited to, financial statements for
the past three (3) years.       Any such status statement and non-publicly
available financial statement, which shall be

Page 61



--------------------------------------------------------------------------------



 



    certified by Tenant’s executives to the same extent as publicly-available
financial statements of publicly-traded entities, which are delivered pursuant
to this Section 16.16 may be relied upon by any Interested Party.

16.17   Self-Help     (A) If Tenant shall at any time fail to make any payment
or perform any act which Tenant is obligated to make or perform under this Lease
and (except in the case of emergency) if the same continues unpaid or
unperformed beyond applicable grace periods, then Landlord may, but shall not be
obligated so to do, after ten (10) business days’ written notice to and demand
upon Tenant, or without notice to or demand upon Tenant in the case of any
emergency, and without waiving, or releasing Tenant from, any obligations of
Tenant in this Lease contained, make such payment or perform such act which
Tenant is obligated to perform under this Lease in such manner and to such
extent as may be reasonably necessary, and, in exercising any such rights, pay
any costs and expenses, employ counsel and incur and pay reasonable attorneys’
fees. All sums so paid by Landlord and all reasonable and necessary costs and
expenses of Landlord incidental thereto, together with interest thereon at the
annual rate equal to the sum of (a) the Base Rate from time to time announced by
Bank of America, N.A (or its successor) as its Base Rate and (b) two percent
(2%) (but in no event greater than the maximum rate permitted by applicable
law), from the date of the making of such expenditures by Landlord, shall be
deemed to be Additional Rent and, except as otherwise in this Lease expressly
provided, shall be payable to the Landlord on demand, and if not promptly paid
shall be added to any rent then due or thereafter becoming due under this Lease,
and Tenant covenants to pay any such sum or sums with interest as aforesaid, and
Landlord shall have (in addition to any other right or remedy of Landlord) the
same rights and remedies in the event of the non-payment thereof by Tenant as in
the case of default by Tenant in the payment of Annual Fixed Rent.     (B) If
Landlord shall at any time be in default pursuant to the terms and conditions of
this Lease attributable to its failure to perform any act which Landlord is
obligated to perform under this Lease, and (except in the case of emergency)
should such failure continue beyond applicable grace periods, Tenant may, but
shall not be obligated so to do, after ten (10) business days’ written notice to
and demand upon Landlord explicitly setting forth the basis for Tenant’s claim
of default and specifying that Tenant intends to invoke Tenant’s rights under
this Section 16.17 (or without notice to or demand upon Landlord in the case of
any emergency) (“Tenant’s Self-Help Notice”), and without waiving, or releasing
Landlord from, any obligations of Landlord in this Lease contained, perform such
act which Landlord is obligated to perform under this Lease in such manner and
to such extent as may be reasonably necessary. All sums reasonably so incurred
and paid by Tenant and all reasonable and necessary costs and expenses of Tenant
incidental to Tenant’s proper exercise of self-help rights pursuant to this
Section 16.17, together with interest thereon at the annual rate equal to the
sum of (a) the Base Rate from time to time announced by Bank of America, N.A (or
its successor) as its Base Rate and (b) two percent (2%) (but in no event
greater than the maximum rate permitted by applicable law), from the date of the
making of such expenditures by Tenant, shall be payable to the Tenant within
thirty (30) days of Tenant’s furnishing Landlord an invoice therefor,

Page 62



--------------------------------------------------------------------------------



 



    accompanied by reasonable substantiation, and Landlord covenants to pay any
such sum or sums with interest as aforesaid if not timely paid. If Landlord
fails to reimburse Tenant for the sums paid by Tenant within thirty (30) days of
Tenant’s invoice (together with supporting documentation), and Landlord has not,
within ten (10) business days of its receipt of such invoice, given written
notice to Tenant objecting to such demand and stating that Landlord has filed
suit in a court of competent jurisdiction to determine whether or not Tenant had
validly exercised its self-help right hereunder (or if Landlord has timely
disputed Tenant’s invoice, has filed suit and has thereafter failed to pay
Tenant the amount of any final, unappealable award against Landlord within
thirty (30) days after the issuance thereof) then subject to the last sentence
of this paragraph, Tenant shall have the right to offset the amount of such sums
demanded by Tenant against the Annual Fixed Rent and Additional Rent payable
under this Lease until offset in full. Notwithstanding the foregoing, Tenant
shall have no right to reduce any monthly installment of Annual Fixed Rent by
more than fifteen percent (15%) of the amount of Annual Fixed Rent which would
otherwise have been due and payable by Tenant to Landlord, unless the aggregate
amount of such deductions over the remainder of the Lease Term (as the same may
have been extended) will be insufficient to fully reimburse Tenant for the
amount demanded by Tenant, in which event Tenant may effect such offset by
making deductions from each monthly installment of Annual Fixed Rent in equal
monthly amounts over the balance of the remainder of the Lease Term.

16.18   Holding Over     (A) Any holding over by Tenant after the expiration of
the term of this Lease shall be treated as a tenancy at sufferance and shall be
on the terms and conditions as set forth in this Lease, as far as applicable
except that Tenant shall pay as a use and occupancy charge an amount equal to
the greater of (x) 150% of the Annual Fixed Rent and Additional Rent calculated
(on a daily basis) at the rate payable under the terms of this Lease immediately
prior to the commencement of such holding over, or (y) the fair market rental
value of the Premises, in each case for the period measured from the day on
which Tenant’s hold-over commences and terminating on the day on which Tenant
vacates the Premises. Notwithstanding the foregoing, for the first thirty
(30) days of any holding over, the percentage figure set forth above shall
instead be 125%.     (B) In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease. Notwithstanding the foregoing, however,
Tenant shall not be liable for indirect or consequential damages incurred by
Landlord during the first thirty (30) days of any holding over by Tenant.    
(C) Nothing in the foregoing nor any other term or provision of this Lease shall
be deemed to permit Tenant to retain possession of the Premises or hold over in
the Premises after the expiration or earlier termination of the Lease Term. All
property which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as

Page 63



--------------------------------------------------------------------------------



 



    its property or sold or otherwise disposed of in such manner as Landlord may
see fit. If any part thereof shall be sold, then Landlord may receive the
proceeds of such sale and apply the same, at its option against the expenses of
the sale, the cost of moving and storage, any arrears of rent or other charges
payable hereunder by Tenant to Landlord and any damages to which Landlord may be
entitled under this Lease and at law and in equity.   16.19   Entry by Landlord
      Landlord, and its duly authorized representatives, shall, upon reasonable
prior notice (except in the case of emergency), have the right (i) to enter the
Premises at all reasonable times (except at any time in the case of emergency)
for the purposes of inspecting the condition of same and making such repairs,
alterations, additions or improvements thereto as may be necessary if Tenant
fails to do so as required hereunder (but the Landlord shall have no duty
whatsoever to make any such inspections, repairs, alterations, additions or
improvements except as otherwise provided in Sections 7.1 and 7.2 and Exhibit C
attached hereto), and (ii) to show the Premises to prospective tenants during
the eighteen (18) months preceding expiration of the term of this Lease as it
may have been extended and at any reasonable time during the Lease Term to show
the Premises to prospective purchasers and mortgagees.   16.20   Tenant’s
Payments       Each and every payment and expenditure, other than Annual Fixed
Rent, shall be deemed to be Additional Rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within thirty (30) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. Except as otherwise expressly
provided in Section 7.6(D), if Tenant has not objected to any statement of
Additional Rent which is rendered by Landlord to Tenant within one hundred fifty
(150) days after Landlord has rendered the same to Tenant, then the same shall
be deemed to be a final account between Landlord and Tenant not subject to any
further dispute. In the event that Tenant shall seek Landlord’s consent or
approval under this Lease, then Tenant shall reimburse Landlord, upon demand
(accompanied by reasonable supporting documentation) as Additional Rent, for all
reasonable costs and expenses, including legal and architectural costs and
expenses, and costs associated with any of Landlord’s senior or junior staff at
the rates set forth above in this Lease, reasonably incurred by Landlord in
processing such request, whether or not such consent or approval shall be given.
  16.21   Late Payment       If Landlord shall not have received any payment or
installment of Annual Fixed Rent or

Page 64



--------------------------------------------------------------------------------



 



    Additional Rent (the “Outstanding Amount”) on or before the date on which
the same first becomes payable under this Lease (the “Due Date”), the amount of
such payment or installment shall incur a late charge equal to the sum of:
(a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. However, not more than once per calendar
year, the aforesaid late charge will not be imposed until five (5) days after
written notice of such delinquency is given to Tenant, in which case the
aforesaid late charge shall be due only if such delinquency fails to be cured
within such five (5) day period. Additionally, in the case where Tenant is
entitled to such additional five (5) day cure period after notice, as provided
above, interest on the Outstanding Amount shall not begin to accrue until the
day following such five (5) day grace period. The aforesaid late charge and
interest accrued upon any Outstanding Amount shall be deemed Additional Rent and
shall be paid by Tenant to Landlord upon demand.

16.22   Counterparts       This Lease may be executed in several counterparts,
each of which shall be deemed an original, and such counterparts shall
constitute but one and the same instrument.   16.23   Entire Agreement      
This Lease constitutes the entire agreement between the parties hereto,
Landlord’s managing agent and their respective affiliates with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.   16.24   Limitation
of Liability       Tenant shall neither assert nor seek to enforce any claim for
breach of this Lease against any of Landlord’s assets other than Landlord’s
interest in the Property (and the proceeds of any insurance claim or eminent
domain proceeding in connection therewith), and Tenant agrees to look solely to
such interest for the satisfaction of any liability of Landlord under this
Lease, it being specifically agreed that neither Landlord, nor any successor
holder of Landlord’s interest hereunder, nor any beneficiary of any trust of
which any person from time to time holding Landlord’s interest is trustee, nor
any such trustee nor any member, manager, partner, director or stockholder, nor
Landlord’s managing agent, shall ever be personally liable for any such
liability. This paragraph shall not limit any right that Tenant might otherwise
have to obtain injunctive relief against Landlord or Landlord’s
successors-in-interest, or to take any other action which

Page 65



--------------------------------------------------------------------------------



 



    shall not involve the personal liability of Landlord, or of any successor
holder of Landlord’s interest hereunder, or of any beneficiary of any trust of
which any person from time to time holding Landlord’s interest is trustee, or of
any such trustee, or of any manager, member, partner, director or stockholder of
Landlord or Landlord’s managing agent to respond in monetary damages from
Landlord’s assets other than Landlord’s interest in said Property (and the
proceeds of any insurance claim or eminent domain proceeding in connection
therewith), as aforesaid, but in no event shall Tenant have the right to
terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the demised premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same.

    In no event shall either party hereto ever be liable for any indirect or
consequential damages or loss of profits or the like, provided that the
foregoing limitation of liability shall be inapplicable to Tenant’s obligations
pursuant to Section 16.18 hereof (subject to the limitations set forth in
Sections 16.18(B) thereof).   16.25   No Partnership       The relationship of
the parties hereto is that of landlord and tenant and no partnership, joint
venture or participation is hereby created.   16.26   Security Deposit     (A)
Concurrently with the execution of this Lease, Tenant shall pay to Landlord a
security deposit in the amount of the Initial Security Deposit Amount set forth
in Section 1.2, and Landlord shall hold the same, throughout the Term of this
Lease (including the Extended Term, if applicable), unless sooner returned to
Tenant as provided in this Section 16.26, as security for the performance by
Tenant of all obligations on the part of Tenant to be performed under this
Lease. Such deposit shall be in the form of an irrevocable, unconditional,
negotiable letter of credit or an amendment to the existing letter of credit
currently being held by Landlord pursuant to the Existing Lease which increases
the amount secured thereby to the Initial Security Deposit Amount and modifies
any provision that refers specifically to the Existing Lease (in either event,
the “Letter of Credit”). The Letter of Credit shall (i) be issued by and drawn
on a bank reasonably approved by Landlord and at a minimum having a corporate
credit rating from Standard and Poor’s Professional Rating Service of BBB- or a
comparable minimum rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit I, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of this Lease, Landlord is
entitled to draw upon such Letter of Credit, (iv) permit transfers at any time
without charge, (v) permit presentment in Boston, Massachusetts and (vi) provide
that any notice to Landlord be sent to the notice address provided for Landlord
in this Lease. If the credit rating for the issuer of such Letter of Credit
falls below the standard set forth in (i) above or if the financial condition of
such

Page 66



--------------------------------------------------------------------------------



 



    issuer changes in any other material adverse way, Landlord shall have the
right to require that Tenant provide a substitute letter of credit that complies
in all respects with the requirements of this Section, and Tenant’s failure to
provide the same within ten (10) days following Landlord’s written demand
therefor shall entitle Landlord to immediately draw upon the Letter of Credit.
Any such Letter of Credit shall be for a term of two (2) years (or for one
(1) year if the issuer thereof regularly and customarily only issues letters of
credit for a maximum term of one (1) year) and shall in either case provide for
automatic renewals through the date which is ninety (90) days subsequent to the
scheduled expiration of this Lease (as the same may be extended) or if the
issuer will not grant automatic renewals, the Letter of Credit shall be renewed
by Tenant each year and each such renewal shall be delivered to and received by
Landlord not later than thirty (30) days before the expiration of the then
current Letter of Credit (herein called a “Renewal Presentation Date”). In the
event of a failure to so deliver any such renewal Letter of Credit on or before
the applicable Renewal Presentation Date, Landlord shall be entitled to present
the then existing Letter of Credit for payment and to receive the proceeds
thereof, which proceeds shall be held as Tenant’s security deposit, subject to
the terms of this Section 16.26. Any failure or refusal of the issuer to honor
the Letter of Credit shall be at Tenant’s sole risk and shall not relieve Tenant
of its obligations hereunder with regard to the security deposit. Upon the
occurrence of any Event of Default, Landlord shall have the right from time to
time without prejudice to any other remedy Landlord may have on account thereof,
to draw on all or any portion of such deposit held as a Letter of Credit and to
apply the proceeds of such Letter of Credit or any cash held as such deposit, or
any part thereof, to Landlord’s damages arising from such Event of Default on
the part of Tenant under the terms of this Lease. If Landlord so applies all or
any portion of such deposit, Tenant shall within ten (10) days after notice from
Landlord deposit cash with Landlord in an amount sufficient to restore such
deposit to the full amount stated in this Section 16.26. While Landlord holds
any cash deposit Landlord shall have no obligation to pay interest on the same
and shall have the right to commingle the same with Landlord’s other funds.
Neither the holder of a mortgage nor the Landlord in a ground lease on property
which includes the Premises shall ever be responsible to Tenant for the return
or application of any such deposit, whether or not it succeeds to the position
of Landlord hereunder, unless such deposit shall have been received in hand by
such holder or ground Landlord.     (B) Landlord shall return One Hundred Fifty
Thousand and 00/100 Dollar ($150,000.00) portion of such deposit to Tenant so
that the remainder of such deposit shall be Six Hundred Thousand and 00/100
Dollars ($600,000.00) (or if such deposit is in the form of a Letter of Credit,
Landlord shall exchange the Letter of Credit for a Letter of Credit delivered by
Tenant which reduces the amount secured by the Letter of Credit by the amount
stated hereinabove and otherwise in strict conformity with the requirements
herein) on October 1, 2012 (the “Scheduled Reduction Date”) if (i) Tenant is not
then in default under the terms of this Lease without the benefit of notice or
grace, (ii) Landlord has not applied such deposit or any portion thereof to
Landlord’s damages arising from any default on the part of Tenant, whether or
not Tenant has restored the amount so applied by Landlord, (iii) there have not
been more than three (3) monetary or material non-monetary Events of Default
that occurred during the Term, even if later cured and

Page 67



--------------------------------------------------------------------------------



 



  (iv) Tenant then fulfills the Minimum Revenue Criteria (as defined in
Section 16.26(C) below). In the event that Tenant does not meet all of the
foregoing conditions set forth in clauses (i) through (iv) of the immediately
preceding sentence on October 1, 2012, then the Scheduled Reduction Date shall
be deferred until such date as Tenant has met such conditions.     (C) For
purposes of this Section 16.26, the “Minimum Revenue Criteria” shall be
considered to have been satisfied if, taking into account the last four (4) full
fiscal quarters immediately preceding the Scheduled Reduction Date (as the same
may be deferred in accordance with the last sentence of subsection (B) above),
based on the information contained in the unaudited financial statements set
forth in the most recent Form 10Q, Form 10K and/or Form 8K, as applicable, filed
by Tenant with the Securities and Exchange Commission for each such fiscal
quarter, Tenant’s total revenue equals or exceeds One Hundred Million and 00/100
Dollars ($100,000,000.00) and Tenant’s earnings before interest, taxes,
depreciation, amortization and non-cash based stock compensation equals or
exceeds Ten Million and 00/100 Dollars ($10,000,000.00). In the event that, at
any time, Tenant is an entity other than a publicly-held company whose shares
are traded on a national stock exchange, Tenant shall provide Landlord with a
certified copy of its most recent audited financial statements, and a reasonably
equivalent criteria acceptable to Landlord shall be used to determine Tenant’s
total revenue in a similar fashion, based on such audited annual financial
statements.     (D) If Tenant believes that it has satisfied all the conditions
precedent to a reduction in the amount of the security deposit, then it shall
request such reduction in writing to Landlord, which request shall certify to
Landlord that all such conditions have been satisfied. If Landlord agrees, in
its reasonable determination, that all of the aforesaid conditions are met, the
security deposit shall be so reduced in accordance with this Section 16.26. No
Letter of Credit shall automatically reduce, but any reduction in the amount
thereof shall require Landlord’s prior written notice to the issuer of the
Letter of Credit of the reduced amount. Promptly after Landlord’s receipt of
Tenant’s request for a reduction as described above, Landlord shall determine
whether such a reduction is permitted in accordance with this Section 16.26, and
if it is, Landlord shall notify the issuer of the Letter of Credit of the amount
to which the Letter of Credit shall be reduced.     (E) Tenant not then being in
monetary or material non-monetary default and having performed all of its
monetary or material non-monetary obligations under this Lease, including the
payment of all Annual Fixed Rent, Landlord shall promptly return the deposit, or
so much thereof as shall not have theretofore been applied in accordance with
the terms of this Section 16.26, to Tenant on the expiration or earlier
termination of the term of this Lease (as the same may have been extended) and
surrender possession of the Premises by Tenant to Landlord in the condition
required in the Lease at such time.   16.27   Waiver of Trial by Jury       To
induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the

Page 68



--------------------------------------------------------------------------------



 



    relationship of the Landlord and the Tenant, the Tenant’s use or occupancy
of the Premises and/or any claim of injury or damage, including but not limited
to, any summary process eviction action.   16.28   Patriot Act and Executive
Order 13224     (A) As an inducement to Landlord to enter into this Lease,
Tenant hereby represents and warrants that, to Tenant’s knowledge: (i) Tenant is
not, nor is it owned or controlled directly or indirectly by, any person, group,
entity or nation named on any list issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
“Specially Designated National and Blocked Person” or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) Tenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order, Tenant
(and any person, group, or entity which Tenant controls, directly or indirectly)
has not knowingly conducted nor will knowingly conduct business nor has
knowingly engaged nor will knowingly engage in any transaction or dealing with
any Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, is expressly understood and agreed
that (x) any breach by Tenant of the foregoing representations and warranties
shall be deemed a default by Tenant under Section 15.1(d) of this Lease and
shall be covered by the indemnity provisions of Section 13.1(A) above, and
(y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease. Notwithstanding anything contained herein to the contrary, for the
purposes of this subsection (B) the phrase “owned or controlled directly or
indirectly by any person, group, entity or nation” and all similar such phrases
shall not include any holder of a direct or indirect interest in a publicly
traded company whose shares are listed and traded on a United States national
stock exchange.     (B) As an inducement to Tenant to enter into this Lease,
Landlord hereby represents and warrants that, to Landlord’s knowledge:
(i) Landlord is not, nor is it owned or controlled directly or indirectly by,
any person, group, entity or nation named on any list issued by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”)
pursuant to Executive Order 13224 or any similar list or by any law, order, rule
or regulation or any Executive Order of the President of the United States as a
terrorist, “Specially Designated National and Blocked Person” or other banned or
blocked person (any such person, group, entity or nation being hereinafter
referred to as a “Prohibited Person”); (ii) Landlord is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) from and after the effective date of the

Page 69



--------------------------------------------------------------------------------



 



    above-referenced Executive Order, Landlord (and any person, group, or entity
which Landlord controls, directly or indirectly) has not knowingly conducted nor
will knowingly conduct business nor has knowingly engaged nor will knowingly
engage in any transaction or dealing with any Prohibited Person in violation of
the U.S. Patriot Act or any OFAC rule or regulation, including without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, is
expressly understood and agreed that the representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease. Notwithstanding anything
contained herein to the contrary, for the purposes of this subsection (B) the
phrase “owned or controlled directly or indirectly by any person, group, entity
or nation” and all similar such phrases shall not include (x) any shareholder of
Boston Properties, Inc., (y) any holder of a direct or indirect interest in a
publicly traded company whose shares are listed and traded on a United States
national stock exchange or (z) any limited partner, unit holder or shareholder
owning an interest of five percent (5%) or less in Boston Properties Limited
Partnership or the holder of any direct or indirect interest in Boston
Properties Limited Partnership.

16.29   Governing Law       This Lease shall be governed exclusively by the
provisions hereof and by the law of The Commonwealth of Massachusetts, as the
same may from time to time exist.   16.30   Emergency Generator       As of the
date of this Lease, Tenant has installed an emergency generator and diesel fuel
tank (collectively, the “Emergency Generator”) in the garage located underneath
the Building and certain connections between the Emergency Generator and the
Premises (the “Generator Connections”). To the best of Landlord’s actual
knowledge as of the date of this Lease (without investigation or inquiry),
Landlord is unaware of any non-compliance of the Emergency Generator or the
Generator Connections with the applicable provisions of this Lease (although it
is Landlord’s understanding that the Emergency Generator and Generator
Connections have not yet had a final inspection by the City of Waltham).      
Tenant’s use of the Emergency Generator shall be upon all of the conditions of
the Lease, except as modified below:

  (a)   Tenant shall have no obligation to pay Annual Fixed Rent, Tax Excess or
Operating Expense Excess in respect of the Emergency Generator or the Generator
Connections.     (b)   The Emergency Generator shall be used solely to provide
back-up power in the event of an outage for Tenant’s lights and plugs in the
Premises and dedicated heating, ventilation and air conditioning systems serving
the Premises, but not for the purposes of running any life-safety systems or

Page 70



--------------------------------------------------------------------------------



 



      equipment (it being understood and agreed that such dedicated HVAC systems
may not function during such an outage, even if connected to the Emergency
Generator, to the extent that the base building systems are not functioning).  
  (c)   Landlord shall have no obligation to provide any services to the
Emergency Generator. Tenant shall, at its sole cost and expense and otherwise in
accordance with the provisions of this Section 16.30, arrange for all utility
services required for the operation of the Emergency Generator.     (d)   Tenant
shall, at its sole cost and expense, be solely responsible for all maintenance
and repair to the Emergency Generator and the Generator Connections. In
connection therewith, Tenant shall provide Landlord within thirty (30) days
after request therefor with evidence of the existence of a maintenance contract
for the Emergency Generator with a service provider reasonably acceptable to
Landlord.     (e)   Tenant shall have no right to make any changes, alterations,
signs, or other improvements to the Emergency Generator or the Generator
Connections without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed.     (f)   Tenant shall be responsible for the
cost of repairing any damage to the Building caused by its use of the Emergency
Generator and the Generator Connections.     (g)   Except for assignees of this
Lease or subtenants of all or a portion of the Premises, no other person, firm
or entity (including, without limitation, other tenants, licensees or occupants
of the Building) shall have the right to connect to the Emergency Generator
other than Tenant.     (h)   To the maximum extent permitted by law, Tenant’s
use of the Emergency Generator and the Generator Connections shall be at the
sole risk of Tenant, and Landlord shall have no liability to Tenant in the event
that the Emergency Generator or the Generator Connections are damaged for any
reason.     (i)   Tenant shall comply with all applicable laws, ordinances and
regulations in Tenant’s use of the Emergency Generator and the Generator
Connections.     (j)   Landlord shall have the right, exercisable no more than
one (1) time during the Lease Term upon no less than one hundred twenty
(120) days notice to Tenant and at Landlord’s sole cost and expense, to relocate
the Emergency Generator and the Generator Connections to another area in

Page 71



--------------------------------------------------------------------------------



 



      the vicinity of the Building. Landlord and Tenant shall cooperate with
each other in good faith to schedule such relocation work on nights and weekends
so as to minimize interference with Tenant’s business operations. Any such
relocation by Landlord shall not independently (i.e., in the absence of another
cause) be deemed to constitute a failure of electric supply under Section 7.6(C)
above.     (k)   In addition to the indemnification provisions set forth in this
Lease which shall be applicable to the Emergency Generator and the Generator
Connections, Tenant shall, to the maximum extent permitted by law, indemnify,
defend, and hold Landlord, its agents, contractors and employees harmless from
any and all claims, losses, demands, actions or causes of actions suffered by
any person, firm, corporation, or other entity arising from Tenant’s use of the
Emergency Generator and the Generator Connections.     (l)   Landlord shall have
the right to designate or identify the Emergency Generator with or by a lease or
license number (or other marking) and to place such number (or marking) on or
near such Emergency Generator.

    It is expressly understood and agreed that, as Special Improvements,
Landlord may require removal of the Emergency Generator and Generator
Connections pursuant to Section 9.1 of this Lease, but that Tenant may elect to
remove the Emergency Generator and Generator Connections any time during the
Lease Term.   16.31   Tenant’s Telecommunications Equipment       Tenant shall
be permitted, at its sole cost and expense, to install equipment for
telecommunications, data transmission and other similar technologies (the
“Tenant’s Telecommunications Equipment”) on the rooftop of the Building. The
exact specifications of the Tenant’s Telecommunications Equipment, the method of
installing the Tenant’s Telecommunications Equipment and the location on the
rooftop for the Tenant’s Telecommunications Equipment shall all be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld or
delayed. Tenant and Tenant’s contractors shall have reasonable access to the
roof in order to inspect, service, repair, maintain and replace any Tenant’s
Telecommunications Equipment located thereon, subject to Landlord’s reasonable
rules and regulations of which Tenant has been given prior notice relative to
the access to and use of the rooftop. Tenant shall use Landlord’s roof
contractor for the installation of flashing for any rooftop penetrations
necessary for the placement of the Tenant’s Telecommunications Equipment on the
rooftop of the Building.       Tenant’s use of the Tenant’s Telecommunications
Equipment shall be upon all of the conditions of the Lease, except as modified
below:

  (a)   It is understood and agreed that Tenant shall be responsible, at its
sole cost and expense, for installing all necessary connections (the
“Connections”) between the

Page 72



--------------------------------------------------------------------------------



 



      Tenant’s Telecommunications Equipment and the Premises. In addition to
complying with the applicable construction provisions of this Lease, Tenant
shall not install or operate the Connections in any portion of the Building
until (x) Tenant shall have obtained Landlord’s prior written approval, which
approval will not be unreasonably withheld or delayed, of Tenant’s plans and
specifications for the placement and installation of the Connections, and
(y) Tenant shall have obtained and delivered to Landlord copies of all required
governmental and quasi-governmental permits, approvals, licenses and
authorizations necessary for the lawful installation, operation and maintenance
of the Connections. Landlord shall inform Tenant at the time of its review of
the Connections whether Landlord will require the same to be removed by Tenant
upon the expiration or earlier termination of this Lease.     (b)   Tenant shall
have no obligation to pay Annual Fixed Rent, Tax Excess or Operating Expense
Excess in respect of the Tenant’s Telecommunications Equipment or the
Connections provided that the same are used solely to provide service to
Tenant’s business operations in the Premises (as opposed to being utilized by
the telecommunications carrier to provide service to other tenants of the
Complex).

  (c)   Except as otherwise set forth in this Lease, Landlord shall have no
liability to Tenant for the installation and subsequent operation of the
Tenant’s Telecommunications Equipment.     (d)   Landlord shall have no
obligation to provide any services to the Tenant’s Telecommunications Equipment,
provided, however, Tenant shall have the right to access telephone/data closets
and shafts and conduits in the Building, plenum areas and other pathways in the
Building in order to connect the Tenant’s Telecommunications Equipment to the
Premises, subject to Landlord’s right to reasonably approve such connections and
to Landlord’s reasonable rules and regulations of which Tenant has been given
prior notice relative to the access to and the use of such areas within the
Building. Tenant shall, at its sole cost and expense and otherwise in accordance
with the provisions of this Section 16.31, arrange for all utility services
required for the operation of the Tenant’s Telecommunications Equipment.     (e)
  Tenant shall, at its sole cost and expense, be solely responsible for all
maintenance and repair to the Tenant’s Telecommunications Equipment and the
Connections.     (f)   Tenant shall have no right to make any changes,
alterations, signs, or other improvements to the Tenant’s Telecommunications
Equipment or the Connections without Landlord’s prior written consent, which
consent shall not be unreasonably withheld or delayed.     (g)   Tenant shall be
responsible for the cost of repairing any damage to the Building or

Page 73



--------------------------------------------------------------------------------



 



      the Site caused by its use of the Tenant’s Telecommunications Equipment
and the Connections or any work related thereto.     (h)   Except for assignees
of this Lease or subtenants of all or a portion of the Premises, no other
person, firm or entity (including, without limitation, other tenants, licensees
or occupants of the Building) shall have the right to connect to the Tenant’s
Telecommunications Equipment other than Tenant.     (i)   To the maximum extent
permitted by law, Tenant’s use of the Tenant’s Telecommunications Equipment and
the Connections shall be at the sole risk of Tenant, and Landlord shall have no
liability to Tenant in the event that the Tenant’s Telecommunications Equipment
and the Connections are damaged for any reason.     (j)   Tenant shall comply
with all applicable laws, ordinances and regulations in Tenant’s use of the
Tenant’s Telecommunications Equipment and the Connections.     (k)   The
Tenant’s Telecommunications Equipment and the Connections shall not interfere
with the maintenance, use, occupancy or operation of the Building by Landlord or
any other tenant, occupant or licensee of the Building (including, without
limitation, interference with any communications equipment, telephones, radios,
CATV, MATV, televisions, HVAC systems, elevators or computers in place as of the
date Tenant installs Tenant’s Telecommunications Equipment and Connections). In
the event any such interference is not cured by Tenant within thirty (30) days
after written notice thereof from Landlord to Tenant, Landlord shall have the
right to require Tenant to relocate or remove the Tenant’s Telecommunications
Equipment causing such disturbance.     (l)   Landlord shall have the right,
upon no less than ninety (90) days’ notice to Tenant and at Landlord’s sole cost
and expense, to relocate the Tenant’s Telecommunications Equipment and the
Connections to another location on the roof of the Building reasonably
acceptable to Tenant provided that such relocation does not adversely affect
Tenant’s use of Tenant’s Telecommunications Equipment and Landlord makes
temporary arrangements for Tenant’s Telecommunications Equipment to continue to
operate during such relocation. Landlord and Tenant shall cooperate with each
other in good faith to schedule such relocation work on nights and weekends so
as to minimize interference with Tenant’s business operations. Any such
relocation by Landlord shall not independently (in the absence of another cause)
be deemed to constitute a service interruption under Section 7.6(C) above.    
(m)   In addition to the indemnification provisions set forth in this Lease
which shall be applicable to the Tenant’s Telecommunications Equipment and the
Connections, Tenant shall, to the maximum extent permitted by law, indemnify,
defend, and hold Landlord, its agents, contractors and employees harmless from
any and all

Page 74



--------------------------------------------------------------------------------



 



      claims, losses, demands, actions or causes of actions suffered by any
person, firm, corporation, or other entity arising from Tenant’s use of the
Tenant’s Telecommunications Equipment and the Connections.     (n)   Landlord
shall have the right to designate or identify the Tenant’s Telecommunications
Equipment and any related components or conduits with or by a lease or license
number (or other marking) and to place such number (or marking) on or near such
Tenant’s Telecommunications Equipment.     (o)   It is expressly understood and
agreed that the Tenant’s Telecommunications Equipment shall remain the property
of Tenant and that Tenant shall be required to remove the same upon the
expiration or earlier termination of this Lease and to repair any damage caused
by the installation or removal of the Tenant’s Telecommunications Equipment.

    Landlord shall use commercially reasonable efforts to insure that the
placement and operation of other telecommunications equipment on the rooftop of
the Building does not interfere with the use and operation by Tenant of the
Tenant’s Telecommunications Equipment and the Connections and shall impose and
enforce upon other tenants or occupants of the Building installing
telecommunications equipment on the roof requirements similar to those contained
in subsection (k) above; provided, however, that Landlord shall not be liable to
Tenant if any such interference actually occurs, so long as Landlord is using
commercially reasonable efforts as aforesaid.

ARTICLE XVII
Must Take Premises and Expansion Rights

17.1   Definitions       With reference to the rights and obligations of Tenant
referred to in this Article XVII, it is agreed that the terms used herein are as
defined as follows:

     (a) “Must Take Premises” means, collectively, the spaces designated on
Exhibit B-2 attached hereto and incorporated herein by reference, in accordance
with the floor plans attached hereto as Exhibit E and incorporated herein by
reference. In connection with the foregoing, it is understood and agreed that
the 10,353 square feet of rentable floor area on the third (3rd) floor of the
Building currently occupied by XO Communications as shown on Exhibit B-2 shall
constitute Must Take Premises only if XO Communications elects not to exercise
its extension option as per its existing lease or if Landlord shall otherwise
obtain possession of such space prior to December 31, 2010.
     (b) “Available ROFO Space” means any office space in the Building or the
Additional Building which, from time to time during the Lease Term, becomes
“available for reletting” (as hereinafter defined). Available ROFO Space shall
be deemed “available for reletting” when Landlord reasonably determines, subject
to the provisions of

Page 75



--------------------------------------------------------------------------------



 



subsection (d) below, that the then current tenant or occupant of the Available
ROFO Space will vacate such space at the expiration or earlier termination of
such tenant’s lease; provided that in no event shall Landlord determine that any
Available ROFO Space is available for reletting (i) more than twelve (12) months
prior to the expiration or earlier termination of the existing lease of the
Available ROFO Space for any Available ROFO Space consisting of less than 40,000
square feet of rentable floor area or (ii) more than eighteen (18) months prior
to the expiration or earlier termination of the existing lease of the Available
ROFO Space for any Available ROFO Space consisting of 40,000 square feet of
rentable floor area or more.
     (c) “ROFO Premises” means any Available ROFO Space incorporated by Tenant
into the Premises pursuant to Section 17.3.
     (d) “Prior Rights” means:

  (i)   with respect to all office space on the first (1st) floor of the
Building, any rights of first offer, first refusal, expansion, renewal,
extension or other rights to lease that encumber what would otherwise have been
Available ROFO Space which were either (1) granted prior to the date hereof or
(2) solely in the case of extension and renewal rights, granted by Landlord at
any time whether prior to or subsequent to the date hereof (i.e. regardless of
whether the existing leases for such space currently provide the existing
tenants thereunder with any such right to extend or renew);     (ii)   with
respect to all office space on the second (2nd) floor of the Building, any
rights of first offer, first refusal, expansion, renewal, extension or other
rights to lease that encumber what would otherwise have been Available ROFO
Space which rights were granted prior to the date hereof (which such Prior
Rights with respect to the office space on the second (2nd) floor of the
Building are, to the best of Landlord’s actual knowledge after due inquiry, as
set forth on Exhibit M attached hereto);     (iii)   with respect to any
Available ROFO Space in the Building offered to Tenant under Section 17.3 but
not leased by Tenant pursuant thereto, any rights of first offer, first refusal,
expansion, renewal, extension or other rights to lease that encumber what would
otherwise have been Available ROFO Space, which rights were granted following
the expiration of Tenant’s right to lease such space without Tenant having
elected so to do; and

Page 76



--------------------------------------------------------------------------------



 



  (iv)   with respect to all office space in the Additional Building, any rights
of first offer, first refusal, expansion, renewal, extension or other rights to
lease that encumber what would otherwise have been Available ROFO Space which
rights were either (1) granted prior to the date hereof, or (2) solely in the
case of extension and renewal rights, granted by Landlord at any time whether
prior to or subsequent to the date hereof (i.e. regardless of whether the
existing leases for such space currently provide the existing tenants thereunder
with any such right to extend or renew), or (3) solely in the case of NRT New
England, Network Appliance and Metavante (and their respective successors and
assigns), which rights were granted by Landlord at any time whether prior or
subsequent to the date hereof (i.e. regardless of whether the existing leases
with NRT New England, Network Appliance and Metavante currently provide such
tenant with any such right to extend, renew, expand, etc.).

     (e) “Current Term” means, as of the date in question, the Initial Lease
Term or Extension Term that is then subsisting.

17.2   Must Take Premises.     (A) The Must Take Premises is comprised of the
individual Premises Components set forth on Exhibit B-2. Each Premises Component
of the Must Take Premises shall be added to and become part of the Premises on
the date specified in Exhibit B-2 as the Commencement Date therefor (as
determined in accordance with the terms and conditions of Exhibit C). The terms
and conditions which shall apply to such Must Take Premises are as set forth in
Exhibit B-2, and otherwise as provided in this Lease.     (B) Notwithstanding
the fact that the incorporation of the Must Take Premises shall be
self-executing, the parties hereby agree to properly execute a lease amendment
reflecting the addition of each Premises Component of the Must Take Premises to
the Premises.     (C) If the prior occupant of any Premises Component of Must
Take Premises wrongfully fails to deliver possession of such premises at the
time when its tenancy is scheduled to expire, Landlord shall use reasonable
efforts and due diligence (which shall be limited to the commencement and
prosecution of an eviction proceeding within sixty (60) days after the date on
which the hold-over commences, but shall not require the taking of any appeal)
to evict such occupant from such space. In such event, the commencement of the
term of Tenant’s occupancy and lease of such additional space shall, in the
event of such holding over by such occupant, be deferred until possession of the
additional space is delivered to Tenant in accordance with the provisions of
Exhibit C attached hereto. The failure of the then occupant of such premises to
so vacate shall not constitute a default or breach by Landlord and shall not
give Tenant any right to

Page 77



--------------------------------------------------------------------------------



 



    terminate this Lease or to deduct from, offset against or withhold Annual
Fixed Rent or Additional Rent (or any portions thereof) (subject to the
provisions of Section 1.3 of said Exhibit C).   17.3   Right of First Offer.    
(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time that the Available ROFO Space first becomes
available and as of the date upon which the ROFO Premises which Tenant has
elected to lease pursuant to this Section 17.3 would have otherwise become
incorporated into the Premises: (i) there exists no Event of Default, (ii) this
Lease is still in full force and effect, and (iii) Tenant has neither assigned
this Lease nor sublet more than thirty-three percent (33%) of the Rentable Floor
Area of the Premises (excluding any assignment or subletting permitted without
Landlord’s consent under Section 12.2 hereof), prior to accepting any offer to
lease Available ROFO Space to a third party other than a third party with Prior
Rights, Landlord will first offer such Available ROFO Space to Tenant for lease
pursuant to this Section 17.3.     (B) Landlord’s written notice to Tenant
(“Landlord’s ROFO Notice”) offering Tenant any Available ROFO Space shall
specify the location and rentable area of the Available ROFO Space, Landlord’s
quotation of a proposed annual rent for the Available ROFO Space (“Landlord’s
ROFO Space Rent Quotation”), Base Amounts for Operating Expenses and Taxes,
tenant improvement allowances (if any), and all other material terms and
conditions which will apply to the Available ROFO Space, provided that the term
for the Available ROFO Space shall be co-terminous with the Initial Term or the
Extension Term of this Lease, subject to Section 17.3(C) below. Tenant must
notify Landlord, within ten (10) business days of Landlord’s ROFO Notice given
pursuant to this Section 17.3(B), that (i) Tenant elects to lease all of the
Available ROFO Space, on the terms set forth in Landlord’s ROFO Notice, or
(ii) Tenant elects to lease all of the Available ROFO Space, but that Tenant
disputes Landlord’s Available ROFO Space Rent Quotation; or (iii) Tenant rejects
Landlord’s offer. If Tenant elects to lease any Available ROFO Space as
aforesaid, but disputes Landlord’s ROFO Space Rent Quotation and the parties do
not agree on a mutually agreeable annual rent within thirty (30) days after
delivery of such notice from Tenant, then either party may initiate a Broker
Determination to determine the Prevailing Market Rent for the Available ROFO
Space in question, by giving notice to the other within an additional thirty
(30) days after the end of such thirty (30) day period. If Tenant has accepted
Landlord’s terms for such Available ROFO Space, or upon determination of the
Prevailing Market Rent through a Broker Determination, Landlord and Tenant shall
execute an amendment to this Lease incorporating the Available ROFO Space into
the Premises upon the terms contained in Landlord’s ROFO Notice, and otherwise
on substantially the same terms and conditions as contained in this Lease,
within ten (10) days, but failure of the parties to execute such an amendment
shall have no effect on the effectiveness of the expansion of the Premises to
include such Available ROFO Space and the economic terms associated therewith,
as set forth above. If Tenant rejects Landlord’s offer as to all, or a portion
of the Available ROFO Space to the extent permissible as aforesaid, or fails to
notify Landlord within said ten (10) day period that Tenant intends to lease
such Available ROFO Space, Landlord

Page 78



--------------------------------------------------------------------------------



 



    shall be entitled to lease any such Available ROFO Space not elected by
Tenant to become incorporated into the Premises to any third party, on such
terms and conditions and for such rent, as Landlord determines in its sole
discretion, and Tenant shall thereafter have no further rights under this
Section 17.3 with respect to such Available ROFO Space; provided, however, that
if during the Lease Term any Available ROFO Space in the Building (but not in
the Additional Building) with respect to which Tenant failed or declined to
exercise its right of first offer hereunder subsequently becomes available after
Landlord has leased the same to a third party, Landlord shall again be obligated
to offer to lease such Available ROFO Premises in the Building to Tenant
pursuant to the provisions of this Section 17.3 and the terms of this Section
shall continue to apply to such Available ROFO Space.     (C) Notwithstanding
anything to the contrary provided in Section 17.3(B) above, if the Available
ROFO Space shall be available for delivery to Tenant at any time during the last
eighteen (18) months of the Initial Term, then: (a) if there is not available
extension option which can be exercised pursuant to Section 3.2, Tenant shall
not be entitled to lease the Available ROFO Space under this Section 17.3, and
(b) if there is an available extension option which can be exercised pursuant to
Section 3.2, then the term for such Available ROFO Space shall not be
coterminous with the Initial Term, but shall be for a term that expires at the
expiration of the Extension Term, and in order to lease the Available ROFO Space
in accordance with Section 17.3(B) above, Tenant must elect to extend the
Initial Term of the Lease for the entire Premises in accordance with the
provisions of Section 3.2, at the same time that Tenant elects to lease the
Available ROFO Space hereunder.     (D) If Tenant shall timely exercise its
rights under this Section 17.3 with respect to the Available ROFO Space
designated in Landlord’s ROFO Notice and if, thereafter, the then occupant of
the Available ROFO Space with respect to which Tenant shall have so exercised
such right wrongfully fails to deliver possession of such premises at the time
when its tenancy is scheduled to expire, Landlord shall use reasonable efforts
and due diligence (which shall be limited to the commencement and prosecution of
an eviction proceeding within sixty (60) days after the date on which the
hold-over commences, but shall not require the taking of any appeal) to evict
such occupant from such space and to recover from such occupant any Hold-Over
Premium (as defined below) payable by such occupant. In such event, the
commencement of the term of Tenant’s occupancy and lease of such additional
space shall, in the event of such holding over by such occupant, be deferred
until possession of the additional space is delivered to Tenant. The failure of
the then occupant of such premises to so vacate shall not constitute a default
or breach by Landlord and shall not give Tenant any right to terminate this
Lease or to deduct from, offset against or withhold Annual Fixed Rent or
Additional Rent (or any portions thereof); provided, however, that Tenant shall
have the right to require Landlord to pay to Tenant fifty percent (50%) of the
net (i.e. net of the costs and expenses, including, attorneys’ fees, incurred by
Landlord in obtaining such Hold-Over Premium) amount of any Hold-Over Premium
received by Landlord from such hold-over occupant relative to periods from and
after the thirty-first (31st) day of any hold-over, when and if Landlord
receives any such payment. For the purposes hereof, the term “Hold-Over Premium”

Page 79



--------------------------------------------------------------------------------



 



    shall be defined as the amount (if any) which a hold-over occupant of any
portion of the Available ROFO Space is required to pay to Landlord in respect of
its hold-over in the premises (whether characterized as rent, damages, or use
and occupation) in excess of the amount of fixed rent and other charges which
the tenant under whom such occupant claims would have been required to pay to
Landlord had the term of such tenant’s lease been extended throughout the period
of such hold-over at the same rental rate as such tenant was required to pay
during the last month of its tenancy.

  (E) Time is of the essence of this Section 17.3.

(The remainder of this page is intentionally left blank.)

Page 80



--------------------------------------------------------------------------------



 



     EXECUTED as a sealed instrument in two or more counterparts by persons or
officers hereunto duly authorized on the Date set forth in Section 1.2 above.

            LANDLORD:

BOSTON PROPERTIES LIMITED PARTNERSHIP
      By:   Boston Properties, Inc.,         its general partner   

                  By:   /s/ David C. Provost        Name:   David C. Provost   
    Title:   Senior Vice President     

                             
 
                                    TENANT:

    ATTEST:       CONSTANT CONTACT, INC.,    
 
                            By:   /s/ Robert P. Nault        By:   /s/ Gail F.
Goodman                           
 
  Name:   Robert P. Nault 
          Name:   Gail F. Goodman 
   
 
  Title:   Secretary           Title:   President
Hereunto duly authorized    

                  By:   /s/ Steven R. Wasserman        Name:   Steven R.
Wasserman        Title:   Treasurer
Hereunto duly authorized     

Page 81

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF SITE
     A parcel of land (the “Land”) in Waltham and Lexington, Middlesex County,
Massachusetts containing 34.372 acres and shown on that certain plan entitled
“Plan of Land in Waltham and Lexington, Middlesex Co., Mass.,” dated March 6,
1986, prepared by Land Surveys Incorporated, recorded with the Middlesex South
District Registry of Deeds (the “Registry”) in Book 17090, Page End (the
“Plan”), bounded and described as follows:

     
EASTERLY
  by the Northern Circumferential Highway (Route 128) by two lines measuring
1,067.16 feet and 127.72 feet;
 
   
SOUTHEASTERLY
AND SOUTHERLY
  by the ramp to Trapelo Road and Trapelo Road by five lines measuring 309.05
feet, 262.57 feet, 122.01 feet, 78.18 feet, and 8.38 feet;
 
   
NORTHWESTERLY
  by land N/F Reservoir Place Realty Trust, 110 feet;
 
   
SOUTHERLY
  by land N/F Reservoir Place Realty Trust, 96.07 feet, and by land N/F William
and Louise Butler, 99 feet;
 
   
NORTHWESTERLY
  by land N/F Thomas P. and Sandra H. Kehoe, 105 feet;
 
   
SOUTHERLY
  62 feet,
 
   
SOUTHEASTERLY
  39.27 feet and 160 feet, and
 
   
NORTH-EASTERLY
  39.27 feet, all by land of N/F Thomas P, and Sandra H. Kehoe;
 
   
SOUTHWESTERLY
  by Trapelo Road, 95 feet;
 
   
NORTHWESTERLY
  39.27 feet and 100 feet, and
 
   
SOUTHWESTERLY
  102.57 feet, all by land N/F Leonard and Evalyn Weld;
 
   
NORTHWESTERLY
  275 feet, and
 
   
SOUTHWESTERLY
  122.35, by land N/F Robert L. and Barbara T. Anderson;
 
   
NORTHWESTERLY
  by two lines measuring 235.15 feet and 284.27 feet, by lands N/F Edward J. and
Beverly J. Mirabito, Carol Lane, N/F Charles J. Senior, Jr., N/F Donald and
Shirley Gibbs, N/F Raymond R. and Bridget Picard, and N/F Henry F. Miller;
 
   
WESTERLY
  by five lines measuring 580.06 feet, 25 feet, 128.21 feet, 344.66 feet and
9.12 feet, by lands N/F Henry P, Miller, N/F John H. and Nancy

Exhibit A
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     
 
  Russell, N/F Frederick and Anne Creamer, N/F J.S.C. Realty Trust, N/F Santo
and Catherine Lafauci, N/F Jean Yves and Annette Morin, N/F Helen K. Hickey,
Priscilla Lane, N/F Stanley C. and Louise H. Whynock, and the City of Waltham;
 
   
NORTHEASTERLY
  692.16 feet by land N/F The C-R Trust;
 
   
EASTERLY
  137.39 feet by Route 128;
 
   
SOUTHWESTERLY
  by two lines measuring 336.67 feet and 286.94 feet by land N/F Tracer Lane
Trust;
 
   
EASTERLY
  by two lines measuring 506.14 feet and 325.94 feet, by land N/F Tracer Lane
Trust;
 
   
NORTHERLY
  45 feet,
 
   
WESTERLY
  27 feet, and
 
   
NORTHERLY
  555.01 feet, all by land N/F Tracer Lane Trust.

     Together with the right, in common with others, to use Tracer Lane, a
private way, throughout its entire length over the Land, for access to and from
Trapelo Road, a public way, and for all other purposes for which public ways are
normally used in the City of Waltham and the Town of Lexington, as shown on the
Plan.
     Together with the appurtenant right in common with others to use that
portion of the Land located within the easement granted to Boston Edison Company
by a Grant of Easement dated October 2, 1946 and recorded in the Registry in
Book 7098, Page 118, for all purposes allowed under an Agreement with Boston
Edison Company and Albamont Properties, Inc. dated January 31, 1975 and recorded
in the Registry in Book 12771, Page 538.
     Together with the appurtenant right and easement, in common with others, to
discharge surface water contained in an Easement Indenture among Tracerlab, Inc.
et al. dated January 9, 1957 and recorded in the Registry in Book 8892, Page
112.
     Together with the appurtenant rights and easements, in common with others,
granted to the owner of the Land in (a) an Indenture among Boston Edison Company
et al. Dated September 19, 1966 and recorded in the Registry in Book 11258, Page
79, (b) a Utilities Maintenance Agreement among LFE Inc. et al dated
September 19, 1966 and recorded in the Registry in Book 11258, Page 92, and
(c) an Easement Indenture among 128 Realty Corporation et al. dated
September 19, 1966 and recorded in the Registry in Book 11258, Page 061.
     Together with the right and easement, in common with others, granted the
owner of the Land in an Agreement dated May 12,1975 and recorded in the Registry
in Book 12892, Page 410.
Together with the right to terminate the Agreement between Leonard N. Weld et
ux. dated April 9,1974 and recorded in the Registry in Book 12627, Page 235.
Exhibit A
Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
SCHEDULE OF INITIAL PREMISES COMPONENTS,
COMMENCEMENT DATES AND RENT SCHEDULE

                                              Base                     Operating
  Base     Floor           Expense   Tax     Square   Commencement      
Calendar   Fiscal Floor   Footage   Date   Base Rental Rate   Year   Year
3
  27,094 RSF   Lease Execution Date   Lease Execution Date — September 30, 2010:
$24.00 per RSF per annum     2005       2006  
 
          October 1, 2010 — September 30, 2011: $30.00 per RSF per annum    
2010       2011  
 
          October 1, 2011 — September 30, 2012: $31.00 per RSF per annum    
2010       2011  
 
          October 1, 2012 — September 30, 2013: $32.00 per RSF per annum    
2010       2011  
 
          October 1, 2013 — September 30, 2014: $33.00 per RSF per annum    
2010       2011  
 
          October 1, 2014 — September 30, 2015: $34.00 per RSF per annum    
2010       2011  
3
  4,876 RSF   Lease Execution Date   Lease Execution Date — June 30, 2009:
$26.00 per RSF per annum     2007       2008  
 
          July 1, 2009 — September 30, 2010: $27.00 per RSF per annum     2007  
    2008  
 
          October 1, 2010 — September 30, 2011: $30.00 per RSF per annum    
2010       2011  
 
          October 1, 2011 — September 30, 2012: $31.00 per RSF per annum    
2010       2011  

Exhibit B-1

Page 1 of 5



--------------------------------------------------------------------------------



 



                                              Base                     Operating
  Base     Floor           Expense   Tax     Square   Commencement      
Calendar   Fiscal Floor   Footage   Date   Base Rental Rate   Year   Year
 
          October 1, 2012 — September 30, 2013: $32.00 per RSF per annum    
2010       2011  
 
          October 1, 2013 — September 30, 2014: $33.00 per RSF per annum    
2010       2011  
 
          October 1, 2014 — September 30, 2015: $34.00 per RSF per annum    
2010       2011  
3
  8,400 RSF   Lease Execution Date   Lease Execution Date — July 31, 2009:
$30.00 per RSF per annum     2007       2008  
 
          August 1, 2009 — September 30, 2010: $31.00 per RSF per annum     2007
      2008  
 
          October 1, 2010 — September 30, 2011: $30.00 per RSF per annum    
2010       2011  
 
          October 1, 2011 — September 30, 2012: $31.00 per RSF per annum    
2010       2011  
 
          October 1, 2012 — September 30, 2013: $32.00 per RSF per annum    
2010       2011  
 
          October 1, 2013 — September 30, 2014: $33.00 per RSF per annum    
2010       2011  
 
          October 1, 2014 — September 30, 2015: $34.00 per RSF per annum    
2010       2011  
3
  25,661 RSF   Lease Execution Date   Lease Execution Date — September 30, 2009:
$33.50 per RSF per annum     2008       2008  
 
          October 1, 2009 — September 30, 2010: $34.50 per RSF per annum    
2008       2008  

Exhibit B-1

Page 2 of 5



--------------------------------------------------------------------------------



 



                                              Base                     Operating
  Base     Floor           Expense   Tax     Square   Commencement      
Calendar   Fiscal Floor   Footage   Date   Base Rental Rate   Year   Year
 
          October 1, 2010 — September 30, 2011: $30.00 per RSF per annum    
2010       2011  
 
          October 1, 2011 — September 30, 2012: $31.00 per RSF per annum    
2010       2011  
 
          October 1, 2012 — September 30, 2013: $32.00 per RSF per annum    
2010       2011  
 
          October 1, 2013 — September 30, 2014: $33.00 per RSF per annum    
2010       2011  
 
          October 1, 2014 — September 30, 2015: $34.00 per RSF per annum    
2010       2011  
3
  2,591 RSF   Lease Execution Date   Lease Execution Date — September 30, 2009:
$28.00 per RSF per annum     2008       2008  
 
          October 1, 2009 — September 30, 2010: $29.00 per RSF per annum    
2008       2008  
 
          October 1, 2010 — September 30, 2011: $30.00 per RSF per annum    
2010       2011  
 
          October 1, 2011 — September 30, 2012: $31.00 per RSF per annum    
2010       2011  
 
          October 1, 2012 — September 30, 2013: $32.00 per RSF per annum    
2010       2011  
 
          October 1, 2013 — September 30, 2014: $33.00 per RSF per annum    
2010       2011  
 
          October 1, 2014 — September 30, 2015: $34.00 per RSF per annum    
2010       2011  

Exhibit B-1

Page 3 of 5



--------------------------------------------------------------------------------



 



                                              Base                     Operating
  Base     Floor           Expense   Tax     Square   Commencement      
Calendar   Fiscal Floor   Footage   Date   Base Rental Rate   Year   Year
3
  4,422 RSF   Lease Execution Date   Lease Execution Date — September 30, 2010:
$28.00 per RSF per annum     2008       2009  
 
          October 1, 2010 — September 30, 2011: $30.00 per RSF per annum    
2010       2011  
 
          October 1, 2011 — September 30, 2012: $31.00 per RSF per annum    
2010       2011  
 
          October 1, 2012 — September 30, 2013: $32.00 per RSF per annum    
2010       2011  
 
          October 1, 2013 — September 30, 2014: $33.00 per RSF per annum    
2010       2011  
 
          October 1, 2014 — September 30, 2015: $34.00 per RSF per annum    
2010       2011  
3
  10,335 RSF   Lease Execution Date   Lease Execution Date — September 30, 2010:
$28.00 per RSF per annum     2008       2009  
 
          October 1, 2010 — September 30, 2011: $30.00 per RSF per annum    
2010       2011  
 
          October 1, 2011 — September 30, 2012: $31.00 per RSF per annum    
2010       2011  
 
          October 1, 2012 — September 30, 2013: $32.00 per RSF per annum    
2010       2011  
 
          October 1, 2013 — September 30, 2014: $33.00 per RSF per annum    
2010       2011  
 
          October 1, 2014 — September 30, 2015: $34.00 per RSF per annum    
2010       2011  

Exhibit B-1

Page 4 of 5



--------------------------------------------------------------------------------



 



                                              Base                     Operating
  Base     Floor           Expense   Tax     Square   Commencement      
Calendar   Fiscal Floor   Footage   Date   Base Rental Rate   Year   Year
3
  2,204 RSF   Lease Execution Date   Lease Execution Date — the day immediately
preceding the Rent Commencement Date for such Premises Component as determined
pursuant to Exhibit C: $0.00 per RSF per annum     2010       2011  
 
          Rent Commencement Date — September 30, 2015: $32.50 per annum     2010
      2011  

Exhibit B-1

Page 5 of 5



--------------------------------------------------------------------------------



 



EXHIBIT B-2
SCHEDULE OF MUST TAKE PREMISES COMPONENTS,
ANTICIPATED AVAILABILITY AND COMMENCEMENT DATES AND RENT SCHEDULE

                                                      Base                      
  Operating   Base     Floor   Anticipated           Expense   Tax     Square  
Availability   Commencement       Calendar   Fiscal Floor   Footage   Date  
Date   Base Rental Rate   Year   Year
3
  11,731 RSF   April 1, 2009   As determined pursuant to Exhibit C.  
Commencement Date — September 30, 2015: $32.50 per RSF per annum     2010      
2011  
2
  5,566 RSF   April 1, 2009   As determined pursuant to Exhibit C.  
Commencement Date — September 30, 2015: $32.50 per RSF per annum     2010      
2011  
3
  7,750 RSF   November 1, 2009   As determined pursuant to Exhibit C.  
Commencement Date — September 30, 2015: $32.50 per RSF per annum     2010      
2011  
3
  10,353 RSF   July 1, 2010   As determined pursuant to Exhibit C.  
Commencement Date — September 30, 2015: $32.50 per RSF per annum     2010      
2011  
3
  1,055 RSF   August 1, 2010   As determined pursuant to Exhibit C.  
Commencement Date — September 30, 2015: $32.50 per RSF per annum     2010      
2011  

Exhibit B-2

Page 1 of 2



--------------------------------------------------------------------------------



 



                                                      Base                      
  Operating   Base     Floor   Anticipated           Expense   Tax     Square  
Availability   Commencement       Calendar   Fiscal Floor   Footage   Date  
Date   Base Rental Rate   Year   Year
3
  5,780 RSF   August 1, 2010   As determined pursuant to Exhibit C.  
Commencement Date — September 30, 2015: $32.50 per RSF per annum     2010      
2011  
2
  10,609 RSF   January 1, 2012   As determined pursuant to Exhibit C.  
Commencement Date — September 30, 2015: $32.50 per RSF per annum     2010      
2011  

Exhibit B-2

Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT C
LANDLORD’S WORK

1.1   Landlord’s Work

  (A)   Introduction

It is intended that this Exhibit C set forth the methodology for the performance
by Landlord of certain work to prepare each individual Premises Component of
Must Take Premises for Tenant’s occupancy and certain additional work in the
Initial Premises (collectively, the “Landlord’s Work”). In connection with the
foregoing, it is understood and agreed that the Landlord’s Work for each
Premises Component of Must Take Premises and for the Initial Premises shall all
be treated as separate projects and that the obligations of both Landlord and
Tenant under this Exhibit C shall apply separately to each such portion of the
Landlord’s Work, subject to and in accordance with the terms and provisions set
forth below.
In addition, it is further understood and agreed that the time periods set forth
in this Section 1.1 and in Sections 1.2 and 1.3 below are premised on the
assumption that the work to be shown in the Tenant Plans (as that term is
defined below) shall consist of leasehold improvements of a nature and scope
consistent with the current build-out of the Initial Premises or with that
customarily found in typical Class A office space in the Central Suburban 128
Market.

  (B)   Plans

  (1)   Tenant Plans. On or before that date which is sixty (60) days prior to
the Anticipated Availability Date set forth on Exhibit B-2 attached hereto with
respect to each individual Premises Component of Must Take Premises (such date
being hereinafter referred to as the “Tenant Plans Date”), Tenant shall deliver
to Landlord a full set of construction plans and specifications for the
Landlord’s Work for such individual Premises Component, such plans and
specifications to be (i) prepared by an architect licensed by the Commonwealth
of Massachusetts and reasonably approved by Landlord (Landlord hereby approving
Visnick & Caulfield) and (ii) in suitable form for filing with an application
for a building permit with the City of Waltham. Such plans and specifications
(the “Tenant Plans”) shall contain at least the information required by, and
shall conform to the requirements of, Exhibit C-1. Landlord shall not
unreasonably withhold, delay or condition its consent to the Tenant Plans
provided that the same contain at least the information required by, and shall
conform to the requirements of, Exhibit C-1; provided further, however, that
notwithstanding the requirement that Landlord act reasonably, Landlord’s
determination of matters relating to aesthetic issues relating to alterations or
changes visible outside the Premises shall be in Landlord’s sole discretion.

Exhibit C

Page 1 of 15



--------------------------------------------------------------------------------



 



      In connection with the foregoing, it is understood and agreed that
Landlord intends to file for a building permit no less than thirty (30) days
prior to the Anticipated Availability Date for each individual Premises
Component of Must Take Premises based on the Tenant Plans to be submitted by
Tenant on or before the Tenant Plans Date in order to commence and complete
construction of the Landlord’s Work on or before the Estimated Commencement Date
for such Premises Component as determined pursuant to Section 1.1(B)(3) of this
Exhibit C, and any delay caused by the need to amend the application for a
building permit as the result of modification to the Tenant Plans after the
Tenant Plans Date shall be deemed to be a Tenant Delay (as that term is defined
in subsection (C) below) for the purposes of this Exhibit C.     (2)  
Development of Tenant Plans and Pricing and Delivery Date. It is Tenant’s goal
to obtain Landlord’s approval of the Tenant Plans by or shortly after the Tenant
Plans Date. To that end, Tenant anticipates submitting to Landlord for review
and approval prior to the Tenant Plans Date various early iterations of floor
plans, schematic plans and specifications to solicit Landlord’s input as to the
plans themselves as well as pricing and construction schedule. Landlord shall
not unreasonably withhold, condition or delay its approval of Tenant’s
submissions provided that the same depict leasehold improvements of a nature and
scope consistent with the current build-out of the Initial Premises or with that
customarily found in typical Class A office space in the Central Suburban 128
Market; provided, however, that notwithstanding the requirement that Landlord
act reasonably, Landlord’s determination of matters relating to aesthetic issues
relating to alterations or changes visible outside the Premises shall be in
Landlord’s sole discretion. During this period, Landlord shall also assist
Tenant in developing pricing information relating to Tenant’s proposed
improvements and estimating the construction period for the proposed
improvements, including identifying any long lead-time items.     (3)  
Landlord’s Review. Landlord agrees to respond to the Tenant Plans and all
earlier iterations thereof submitted under Section 1.1(B)(2) above within eight
(8) business days after receipt thereof. If Landlord disapproves any of the
foregoing, it shall do so in writing and with reasonable detail and then Tenant
shall have the plans revised by its architect to incorporate all reasonable
objections and conditions presented by Landlord and resubmitted to Landlord.
Such process shall be followed until the Tenant Plans shall have been approved
by Landlord. Landlord shall respond to the resubmission of any plans by Tenant
within three (3) business days of Landlord’s receipt thereof (or such longer
time as may be reasonably necessary in the case of a major redesign).         In
connection with its review and approval of the Tenant Plans, Landlord shall
within its eight (8) business day review period reasonably estimate a proposed
date by which it expects to achieve “Substantial Completion” (as hereinafter
defined) of the proposed improvements, and such estimated date shall constitute
the “Estimated Commencement Date” for the Premises Component

Exhibit C

Page 2 of 15



--------------------------------------------------------------------------------



 



      at issue. Landlord shall provide a reasonably detailed construction
schedule with its notification to Tenant of the Estimated Commencement Date, and
at such time shall also identify and notify Tenant of any items contained in the
Tenant Plans which Landlord then reasonably believes will constitute long lead
items. Landlord will give to Tenant Landlord’s best, good faith estimate of the
period(s) of any delay which would be caused by a long-lead item. On or before
the Authorization to Proceed Date (as that term is defined in Section 1.1(C)(2)
below), Tenant shall have the right to either (a) revise the Tenant Plans to
eliminate any such long-lead item or (b) authorize Landlord to construct the
Landlord’s Work in accordance with the approved Tenant Plans including any such
long-lead items (any such approved long-lead items being hereinafter called
“Tenant Approved Long Lead Items”). Tenant acknowledges that certain Tenant
Approved Long Lead Items may still delay completion of the Landlord’s Work and
thus result in a Tenant Delay even if Tenant does authorize them on or before
the Authorization to Proceed Date.         Landlord’s failure to respond to any
Tenant Plans meeting the requirements of this Section 1.1(B) within the
applicable time periods set forth herein shall be deemed to constitute
Landlord’s approval thereof. To the extent that Landlord has previously approved
a particular element shown in an earlier iteration of the Tenant Plans (or such
element has been deemed approved by virtue of Landlord’s failure to respond to
such Tenant Plans within the applicable time period), Landlord shall not have
the right to disapprove such element in any subsequent plans, provided that
(i) such element has not been modified, (ii) such element was approved without
objection or condition by Landlord in the earlier iteration of the plans, and
(iii) in the case of plans that had been deemed approved, the element was shown
in sufficient detail in the earlier iteration of the plans that Landlord could
reasonably have responded to the same at the time.     (4)   General Matters. In
connection with the foregoing, it is understood and agreed that Landlord’s
approval under this Section 1.1(B) is given solely for the benefit of Landlord,
and neither Tenant nor any third party shall have the right to rely upon
Landlord’s approval of the Tenant Plans for any other purpose whatsoever.
Without limiting the foregoing, Tenant shall be responsible for all elements of
the design of the Tenant Plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of the Tenant Plans shall in
no event relieve Tenant of the responsibility for such design. Landlord shall
have no obligation to perform the Landlord’s Work until the Tenant Plans shall
have been presented to it and approved by it. In addition, Tenant shall, on or
before the Authorization to Proceed Date (as hereinafter defined), execute and
deliver to Landlord any affidavits and documentation provided to Tenant by
Tenant’s architect and/or engineers preparing the Tenant Plans and/or by
Landlord, and required in order to obtain all permits and approvals necessary
for Landlord to commence and complete the Landlord’s Work on a timely basis
(“Permit Documentation”).

Exhibit C

Page 3 of 15



--------------------------------------------------------------------------------



 



  (C)   Construction Process

  (1)   Pricing.         Within thirty (30) days after its approval of the
Tenant Plans, Landlord shall furnish to Tenant a written estimate of all costs
of the component of the Landlord’s Work shown on such Tenant Plans, based on the
pricing information that Landlord has gathered to date as part of the bid
process described below. In connection with the foregoing, it is understood and
agreed that Landlord and Tenant shall consult and jointly make the
determination, each acting reasonably and in good faith, as to whether to bid
the component of the Landlord’s Work at issue as a Guaranteed Maximum Price
“GMP” contract or a lump-sum contract based on the level of completion of the
Tenant Plans (i.e. if such Tenant Plans are sufficiently detailed so that the
project can be bid out at the subcontractor level).         Landlord shall have
the right to select the general contractor who will perform each component of
the Landlord’s Work, subject to Tenant’s approval (not to be unreasonably
withheld, conditioned or delayed). Landlord shall solicit bids from at least
four (4) qualified general contractors licensed by the Commonwealth of
Massachusetts as may be deemed appropriate by Landlord and Tenant, both acting
reasonably and in good faith, with Landlord proposing at least three (3) of the
general contractors and Tenant proposing one (1). When bids are solicited, upon
the receipt of bids, Landlord shall prepare a bid format which compares each
bid, and shall deliver such bid format, together with copies of the bids
themselves to Tenant (together with Landlord’s designation of the bid Landlord
intends to accept).         Notwithstanding the foregoing requirement that
Tenant have the right to approve the general contractor selected by Landlord to
perform the Landlord’s Work, Tenant may not object to the selection of any
general contractor who will be able to complete the Landlord’s Work for any
Premises Component on or before the Estimated Commencement Date for such
Premises Component and whose bid for the Landlord’s Work does not exceed the
lowest bid received by more than ten percent (10%). In the event that Tenant
does not approve of a general contractor selected by Landlord who can complete
the Landlord’s Work for any Premises Component on or before the Estimated
Commencement Date for such Premises Component but whose bid exceeds the lowest
received bid by more than ten percent (10%), any delay in the completion of the
Landlord’s Work for such Premises Component resulting from such failure to
approve Landlord’s selected general contractor shall be deemed a Tenant Delay
hereunder.     (2)   Authorization to Proceed Date.         Tenant shall, on or
before that date which is thirty (30) days prior to the Anticipated Availability
Date for each individual Premises Component (each

Exhibit C

Page 4 of 15



--------------------------------------------------------------------------------



 



      such date being hereinafter referred to as an “Authorization to Proceed
Date”), give Landlord written authorization to proceed with Landlord’s Work in
accordance with the approved Tenant Plans for such Premises Component and the
bid from the general contractor selected pursuant to the provisions of
sub-section (C)(1) above (“Notice to Proceed”).     (3)   Change Orders.        
Tenant shall have the right, in accordance herewith, to submit for Landlord’s
approval change proposals subsequent to Landlord’s approval of the Tenant Plans
and Tenant’s approval of the Tenant Plan Excess Costs, if any (each, a “Change
Proposal”). Landlord agrees to respond to any such Change Proposal within ten
(10) days after the submission thereof by Tenant, advising Tenant of any
anticipated increase in costs (“Change Order Costs”) associated with such Change
Proposal, as well as an estimate of any delay which would likely result in the
completion of the Landlord’s Work if a Change Proposal is made pursuant thereto
(“Landlord’s Change Order Response”). With respect to Change Proposals for which
a response cannot reasonably be developed within ten (10) days, Landlord shall
within the ten-day response period advise Tenant of the steps necessary in order
for Landlord to evaluate the Change Order Proposal and the date upon which
Landlord’s Change Order Response will be delivered. Tenant shall have the right
within five (5) days after receiving Landlord’s Change Order Response (or
Landlord’s notice that a Change Proposal could not be evaluated within the
ten-day response period set forth above) to then approve or withdraw such Change
Proposal. If Tenant fails to respond to Landlord’s Change Order Response within
such five (5) day period, such Change Proposal shall be deemed withdrawn. If
Tenant approves such Change Proposal, then such Change Proposal shall be deemed
a “Change Order” hereunder and if the Change Order is made, then the Change
Order Costs associated with the Change Order shall be deemed additions to the
Tenant Plan Excess Costs and shall be paid in the same manner as Tenant Plan
Excess Costs are paid as set forth in Section 1.5.     (4)   Response to
Requests for Information and Approvals.         Except to the extent that
another time period is expressly herein set forth, each of Landlord and Tenant
shall respond to any written request from the other for approvals or information
in connection with Landlord’s Work, within three (3) business days of the
responding party’s receipt of such request.     (5)   Time of the Essence.      
  Time is of the essence in connection with Landlord’s and Tenant’s obligations
under this Section 1.1.

  (D)   Tenant Delay

  (1)   A “Tenant Delay” shall be defined as the following:

Exhibit C

Page 5 of 15



--------------------------------------------------------------------------------



 



  (a)   Tenant’s failure to deliver the Tenant Plans to Landlord and to provide
all required Permit Documentation to Landlord on or before the Tenant Plans
Date, or (except to the extent caused by a Landlord Delay, as hereinafter
defined) to give authorization to Landlord to proceed with the Tenant
Improvement Work on or before the Authorization to Proceed Date; or     (b)  
Tenant’s failure timely to respond to any written request from Landlord within
the time period specified therefor under this Exhibit C;     (c)   Tenant’s
failure to pay the Tenant Plan Excess Costs in accordance with Section 1.5;    
(d)   Any delay due to Tenant Approved Long Lead Items;     (e)   Any delay due
to Change Orders; or     (f)   Except to the extent caused by a Landlord Delay,
any other delays caused by Tenant, Tenant’s contractors, architects, engineers
or anyone else engaged by Tenant in connection with the preparation of the
Premises for Tenant’s occupancy, including, without limitation, utility
companies and other entities furnishing communications, data processing or other
service, equipment, or furniture.

      In order to invoke a Tenant Delay, Landlord must advise Tenant in writing
of the alleged Tenant Delay within two (2) business days after Landlord becomes
aware thereof.     (2)   Tenant Obligations with Respect to Tenant Delays.

  (a)   Tenant covenants that no Tenant Delay shall delay commencement of the
Term or the obligation to pay Annual Fixed Rent or Additional Rent, regardless
of the reason for such Tenant Delay or whether or not it is within the control
of Tenant or any such employee. Landlord’s Work shall be deemed substantially
completed as of the date when Landlord’s Work would have been substantially
completed but for any Tenant Delays, as determined by Landlord in the exercise
of its good faith business judgment.     (b)   Tenant shall reimburse Landlord
the amount, if any, by which the cost of Landlord’s Work is increased as the
result of any Tenant Delay.     (c)   Any amounts due from Tenant to Landlord
under this Section 1.1(D)(2) shall be due and payable within thirty (30) days of
billing

Exhibit C

Page 6 of 15



--------------------------------------------------------------------------------



 



      therefor, and shall be considered to be Additional Rent. Nothing contained
in this Section 1.1(D)(2) shall limit or qualify or prejudice any other
covenants, agreements, terms, provisions and conditions contained in this Lease.

  (E)   Landlord Delay

A “Landlord Delay” shall mean Landlord’s failure timely to respond to any
written request from Tenant within the time period specified therefor under this
Exhibit C. In order to invoke a Landlord Delay, Tenant must advise Landlord in
writing of the alleged Landlord Delay within two (2) business days after Tenant
becomes aware thereof.

  (F)   Construction Management Fee

Landlord shall charge a construction management fee (the “Construction
Management Fee”) for its management of the Landlord’s Work in an amount equal to
four percent (4%) of the hard construction costs (but not design or other soft
costs) of each separate component of the Landlord’s Work. The Construction
Management Fee for any component of the Landlord’s Work shall be deducted from
the Landlord’s Contribution as set forth in Section 1.5(D) below and/or paid by
Tenant as part of Tenant Plan Excess Costs as set forth in Section 1.5(E) below.

  (G)   Applicability to Initial Premises

It is understood and agreed that the time periods set forth in this Section 1.1
shall be inapplicable to the Landlord’s Work being performed in the Initial
Premises (other than for the purposes of determining the Rent Commencement Date
under Section 1.2(G) below for the 2,204 square feet of space located on the
third (3rd) floor of the Building listed on Exhibit B-1 as the last Premises
Component of the Initial Premises); provided, however, that the same processes
shall otherwise be followed in terms of the submission, approval and pricing of
Tenant Plans, long-lead items, Change Proposals, etc.

1.2   Substantial Completion       (A) Subject to any prevention, delay or
stoppage due to Landlord’s Force Majeure (as hereinafter defined) or
attributable to any Tenant Delays, Landlord shall use reasonable speed and
diligence in the construction of the Landlord’s Work for each Premises Component
of the Must Take Premises so as to have the same Substantially Completed (as
hereinafter defined) on or before the Estimated Commencement Date for such
Premises Component as determined pursuant to Section 1.1(B)(3) of this
Exhibit C, but Tenant shall have no claim against Landlord for failure to
complete construction of the Landlord’s Work except as expressly set forth in
Section 1.3 below.       (B) The “Actual Substantial Completion Date” shall be
defined as the date on which the Landlord’s Work for each Premises Component has
been Substantially Completed. “Substantial Completion” and “Substantially
Completed” shall each mean the date on which the Landlord’s Work for each
Premises Component has been completed except for so-called “punch-list” items of
work and adjustment of equipment and fixtures the incompleteness of

Exhibit C

Page 7 of 15



--------------------------------------------------------------------------------



 



    which do not cause material interference with Tenant’s use of the Premises
Component for the Permitted Uses. After Substantial Completion, Landlord shall
proceed diligently to complete all “punch-list” items within thirty (30) days
after the occurrence of Substantial Completion (except for long-lead items or
items which can only be performed during certain seasons or weather, which items
shall be completed diligently as soon as the season and/or weather permits).    
  (C) Except as set forth in Section 1.2(G) below, the Commencement Date for
each individual Premises Component of Must Take Premises shall be defined as the
earlier of (x) the Substantial Completion Date (as hereinafter defined) and
(y) the date on which Tenant commences occupancy of any portion of such Premises
Component for the Permitted Use. The “Substantial Completion Date” shall be
defined as the later to occur of (i) Actual Substantial Completion Date or
(ii) the date when permission has been obtained from the applicable governmental
authority (which such permission may be evidenced by the signature(s) of the
appropriate municipal official(s) on the building permit for the Landlord’s
Work) to the extent required by law, for occupancy by Tenant of the Premises
Component for the Permitted Uses. Notwithstanding the foregoing, in the event
that Landlord is delayed in the performance of Landlord’s Work or cannot obtain
permission from the applicable governmental authority for the occupancy of the
Premises by reason of any Tenant Delay, then the Substantial Completion Date
shall be deemed to be the date that Landlord would have achieved the Actual
Substantial Completion Date or obtained such governmental permission, but for
such Tenant Delay. Tenant agrees that no Tenant Delay shall delay commencement
of the Term or the obligation to pay rent, regardless of the reason for such
delay or whether or not it is within the control of Tenant or any such employee.
Nothing contained in this paragraph shall limit or qualify or prejudice any
other covenants, agreements, terms, provisions and conditions contained in this
Lease.       (D) When used in this Lease “Landlord’s Force Majeure” shall mean
any prevention, delay or stoppage due to governmental regulation, strikes,
lockouts, acts of God, acts of war, terrorist acts, civil commotions, unusual
scarcity of or inability to obtain labor or materials (to the extent that such
scarcity or inability is the result of conditions not prevalent in the market,
and otherwise unforeseen, as of the date of this Lease), labor difficulties,
casualty or other causes reasonably beyond Landlord’s control; provided,
however, that in no event shall the financial inability of Landlord or
Landlord’s general contractor constitute a cause beyond Landlord’s reasonable
control. In order to invoke the Landlord’s Force Majeure provision of this
Exhibit C, Landlord must advise Tenant in writing of the alleged Landlord’s
Force Majeure within three (3) business days after Landlord becomes aware
thereof. Landlord shall use commercially reasonable efforts to mitigate the
impact of Landlord’s Force Majeure on the performance of Landlord’s Work and
Tenant’s use of the Premises (including the Premises Component at issue), to the
extent it is within Landlord’s reasonable ability to do so given the nature of
the event giving rise to the Landlord’s Force Majeure.       (E) Landlord shall
permit Tenant access for installing Tenant’s trade fixtures in portions of each
Premises Component prior to Substantial Completion (but in no event prior to the
Anticipated Availability Date for a given Premises Component) when it can be
done without material interference with remaining work and with the maintenance
of harmonious labor relations. Any such access by Tenant shall be upon all of
the terms and conditions of the Lease (other than the payment of Annual Fixed
Rent, the Tax Excess, the Operating Cost

Exhibit C

Page 8 of 15



--------------------------------------------------------------------------------



 



    Excess and payments on account of electricity under Section 5.2 of the Lease
with respect to the Premises Component at issue) and shall be at Tenant’s sole
risk, and Landlord shall not be responsible for any injury to persons or damage
to property resulting from such early access by Tenant.       (F) If, prior to
the date that the Premises Component at issue is in fact actually Substantially
Complete, such Premises Component is deemed to be Substantially Complete
pursuant to the provisions of this Section 1.2 (i.e. and the Commencement Date
has therefore occurred), Tenant shall not (except with Landlord’s consent) be
entitled to take possession of the Premises Component for the Permitted Uses
until the Premises Component is in fact actually Substantially Complete.      
(G) Notwithstanding anything contained in this Exhibit C to the contrary, it is
understood and agreed that the Commencement Date for the 11,731 square feet of
rentable floor area on the third (3rd) floor of the Building and the 5,566
square feet of rentable floor area on the second (2nd) floor of the Building
listed on Exhibit B-2 as the first two individual Premises Components of the
Must Take Premises shall be the earlier to occur of (x) the applicable
Substantial Completion Date for such Premises Components and (y) September 1,
2009 (irrespective of the status of completion of the Landlord’s Work therein as
of such September 1, 2009 date).       In addition, notwithstanding anything
contained in this Exhibit C to the contrary, it is further understood and agreed
that the Rent Commencement Date for the 2,204 square feet of rentable floor area
on the third (3rd) floor of the Building listed on Exhibit B-1 as the last
individual Premises Component of the Initial Premises shall be the earlier to
occur of (x) the Substantial Completion Date for such Premises Component and (y)
September 1, 2009 (irrespective of the status of completion of the Landlord’s
Work therein as of such September 1, 2009 date).       (H) The provisions of
this Section 1.2 shall be inapplicable to the portion of the Landlord’s Work
being performed in the Initial Premises (Landlord nonetheless confirming its
obligation to proceed with reasonable speed and diligence in the construction of
such work). Tenant acknowledges that the Landlord’s Work in the Initial Premises
will be performed while Tenant is in occupancy thereof and accordingly that
there may be some interference with Tenant’s use and occupancy thereof while
such Landlord’s Work is being performed, Landlord and Tenant agree to cooperate
with each other in good faith so that Landlord may proceed with the Landlord’s
Work in the Initial Premises in as efficient and expeditious a manner as
possible and so as to minimize any material interference with Tenant’s conduct
of business in the Initial Premises, consistent with the nature of the work
being performed.   1.3   Tenant’s Remedies Based on Delays in Landlord’s Work  
    If the Substantial Completion Date for any Premises Component of Must Take
Premises shall not have occurred by that date (the “First Interim Completion
Date”) which is thirty (30) days from the Estimated Commencement Date for such
Premises Component as determined pursuant to Section 1.1 (B)(3) of this
Exhibit C (which date shall be extended automatically for such periods of time
as Landlord is prevented in delivering the same by reason of

Exhibit C

Page 9 of 15



--------------------------------------------------------------------------------



 



    Landlord’s Force Majeure or any Tenant Delay, without limiting Landlord’s
other rights on account thereof), then the Annual Fixed Rent and payments on
account of the Tax Excess and the Operating Cost Excess for such Premises
Component shall be abated, from and after the applicable Commencement Date, by
one (1) day for each one (1) day beyond the First Interim Completion Date that
the Substantial Completion Date for such Premises Component is delayed.       If
the Substantial Completion Date for any Premises Component of Must Take Premises
shall not have occurred by that date (the “Second Interim Completion Date”)
which is ninety (90) days from the Estimated Commencement Date for such Premises
Component as determined pursuant to Section 1.1(B)(3) of this Exhibit C (which
date shall be extended automatically for such periods of time as Landlord is
prevented in delivering the same by reason of Landlord’s Force Majeure or any
Tenant Delay, without limiting Landlord’s other rights on account thereof), then
the Annual Fixed Rent and payments on account of the Tax Excess and the
Operating Cost Excess for such Premises Component shall be abated, from and
after the applicable Commencement Date, for two (2) days for each one (1) day
beyond the Second Interim Completion Date that the Substantial Completion Date
for such Premises Component is delayed.       In addition, if the Substantial
Completion Date for any Premises Component of Must Take Premises shall not have
occurred by that date (the “Outside Completion Date”) which is one hundred
eighty (180) days from the Estimated Commencement Date for such Premises
Component as determined pursuant to Section 1.1(B)(3) of this Exhibit C (which
date shall be extended automatically for such periods of time as Landlord is
prevented in delivering the same by reason of Landlord’s Force Majeure or any
Tenant Delay, without limiting Landlord’s other rights on account thereof), then
Tenant shall have the right to terminate this Lease solely with respect to the
Premises Component at issue effective as of the thirtieth (30th) day after
receipt by Landlord of a notice from Tenant given on or after the Outside
Completion Date (as so extended) indicating Tenant’s desire to so terminate; and
upon the giving of such notice, the Term of the Lease solely with respect to
such Premises Component shall cease and come to an end without further liability
or obligation on the part of either party as of the expiration of the aforesaid
thirty (30) business day period, unless the Substantial Completion Date shall in
fact have occurred on or before such expiration date.       The foregoing rent
abatements and right of termination shall be Tenant’s sole and exclusive
remedies at law or in equity or otherwise for the failure of the Substantial
Completion Date to have occurred within the time periods set forth above.      
Notwithstanding the foregoing, it is understood and agreed that the provisions
of this Section 1.3 shall be inapplicable to the Landlord’s Work being performed
in the first two Premises Components of Must Take Premises listed on Exhibit B-2
(the 11,731 square feet of rentable floor area located on the third (3rd) floor
and the 5,566 square feet of rentable floor area located on the second (2nd)
floor) or to the Landlord’s Work being performed in the Initial Premises.   1.4
  Quality and Performance of Work       (A) All construction work required or
permitted by the Lease shall be done in a good and

Exhibit C

Page 10 of 15



--------------------------------------------------------------------------------



 



    workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in Section 9.1 of the Lease). Any work performed by or
on behalf of Tenant under the Lease shall be coordinated with any work being
performed by or on behalf of Landlord and in such manner as to maintain
harmonious labor relations.       (B) Each party authorizes the other to rely in
connection with design and construction upon the written approval or other
written authorizations on the party’s behalf by any Construction Representative
of the party named in Section 1.2 of the Lease or any person hereafter
designated in substitution or addition by notice to the party relying. Each
party may inspect the work of the other at reasonable times and shall promptly
give notice of observed defects. Tenant acknowledges that Tenant is acting for
its own benefit and account and that Tenant will not be acting as Landlord’s
agent in performing any work that may be undertaken by or on behalf of Tenant
under this Lease, and accordingly, no contractor, subcontractor or supplier of
Tenant shall have a right to lien Landlord’s interest in the Property in
connection with any such work.       (C) Landlord warrants to Tenant that:
(i) the materials and equipment furnished in the performance of the Landlord’s
Work will be of good quality; (ii) the Landlord’s Work will be free from defects
not inherent in the quality described in the applicable plans and specifications
therefor; and (iii) the Landlord’s Work and all components thereof shall be in
good working order and condition, consistent with those of Class A office
buildings in the Central Suburban 128 Market. Any portion of the Landlord’s Work
not conforming to the foregoing requirements will be considered defective.
Landlord’s warranty hereunder shall not apply to the extent of damage or defect
caused by (1) the negligent acts or omissions or the willful misconduct of
Tenant, its employees, agents, contractors, sublessees or permitted occupants
under Article XII of the Lease (hereinafter, the “Tenant Parties”), (2) improper
operation by any of the Tenant Parties, or (3) normal wear and tear and normal
usage.       The foregoing warranty with respect to each component of the
Landlord’s Work shall commence on the date on which Landlord has Substantially
Completed the Landlord’s Work with respect to the individual Premises Component
at issue and shall expire on the date which is fifty (50) weeks after the
commencement of the warranty on the Landlord’s Work for such Premises Component
(the “Warranty Period”), and Tenant shall be required to deliver notice to
Landlord of any defects prior to the expiration of the applicable Warranty
Period in order to permit Landlord to take action to enforce Landlord’s warranty
rights with respect to the Landlord’s Work. Landlord agrees that it shall
correct any portion of the Landlord’s Work which during the applicable Warranty
Period is found not to be in accordance with the warranties set forth in this
subsection (C). Landlord shall use commercially reasonable efforts to enforce
warranties from its general contractors, subcontractors, vendors and others on
Tenant’s behalf.       (D) Except for latent defects which could not reasonably
have been discovered during the applicable Warranty Period despite the exercise
of due diligence and except to the extent to which Tenant shall have given
Landlord notice of respects in which Landlord has not performed Landlord’s
construction obligations under this Exhibit C within the applicable Warranty
Period, Tenant shall be deemed conclusively to have approved Landlord’s

Exhibit C

Page 11 of 15



--------------------------------------------------------------------------------



 



    construction and shall have no claim that Landlord has failed to perform any
of Landlord’s obligations under this Exhibit C.   1.5   Landlord’s Contribution;
Tenant Plan Excess Costs       (A) As an inducement to Tenant’s entering into
the Lease, Landlord shall provide to Tenant an allowance in an amount equal to
the product of (i) $12.50 and (ii) the Rentable Floor Area of the Initial
Premises (the “Initial Premises Allowance”) to be used and applied by Landlord
towards the cost of the Landlord’s Work in the Initial Premises. For the
purposes hereof, the cost of the Landlord’s Work in the Initial Premises shall
include the cost of leasehold improvements (including, without limitation, the
costs of demolishing the common corridor system of the third (3rd) floor of the
Building, should Tenant elect as such), architectural and engineering fees and
tel/data cabling installation (provided, however, that the amount of the Initial
Premises Allowance that may be applied towards the reimbursement of
architectural and engineering fees and tel/data cabling installation shall be
capped at an amount equal to the product of (x) $5.00 and (y) the Rentable Floor
Area of the Initial Premises).       Notwithstanding anything contained herein
to the contrary, it is understood and agreed that the 2,204 square feet of
rentable floor area currently occupied by Tenant under the License Agreement
(the “Licensed Premises”) shall not be deemed to be a part of the Rentable Floor
Area of the Initial Premises for the purposes of this Section 1.5, but instead
shall be deemed to be part of the Must Take Premises for such purposes.      
(B) In addition, as a further inducement to Tenant’s entering into the Lease,
Landlord shall provide to Tenant an allowance in an amount equal to the product
of (i) $26.50 and (ii) the rentable floor area of the individual Premises
Components that comprise the Must Take Premises (the “Must Take Premises
Allowance”) to be used and applied by Landlord towards the cost of the
Landlord’s Work in the Must Take Premises. For the purposes hereof, the cost of
the Landlord’s Work in the Must Take Premises shall include the cost of
leasehold improvements, architectural and engineering fees and tel/data cabling
installation (provided, however, that the amount of the Must Take Premises
Allowance that may be applied towards the reimbursement of architectural and
engineering fees and tel/data cabling installation shall be capped at an amount
equal to the product of (x) $5.00 and (y) the rentable floor area of the
individual Premises Components that comprise the Must Take Premises), but shall
not include the costs of demolishing the data center (including any raised floor
and plumbing, if required by the applicable Tenant Plans) in the 10,353 square
feet of rentable floor area currently occupied by XO Communications on the third
(3rd) floor of the Building, which such costs shall be borne solely by Landlord.
      (C) The Initial Premises Allowance and the Must Take Premises Allowance
(hereinafter collectively referred to as the “Landlord’s Contribution”) may be
pooled so that Tenant may utilize the Initial Premises Allowance towards the
cost of the Landlord’s Work in the Must Take Premises and/or may utilize the
Must Take Premises Allowance towards the cost of the Landlord’s Work in the
Initial Premises; provided, however, that the limits set forth in subsections
(A) and (B) above regarding the amount of the Initial Premises Allowance and the
Must Take Premises Allowance that can be applied towards the reimbursement of
architectural and engineering fees and tel/data cabling installation may not be
pooled and shall continue to apply independently to the Initial Premises and the
Must Take Premises.

Exhibit C

Page 12 of 15



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, an amount of the Landlord’s Contribution
equal to the product of (x) $11.40 and (y) the rentable floor area of each
individual Premises Component of Must Take Premises (which such amount shall be
exclusive of the $5.00 per square foot of rentable floor area of the Premises
Component that may be utilized towards the architectural and engineering fees
and tel/data cabling installation as set forth in subsection (B) above) shall be
reserved solely for use in each such individual Premises Component of Must Take
Premises and may not be utilized in other Premises Components even if Tenant
does not fully utilize it in the individual Premises Component at issue;
provided, however, that no such amount shall be required to be reserved for use
in the Licensed Premises. Such amount shall hereinafter be referred to as the
“Reserved Allowance.”       Subject to the provisions of this subsection (C) and
to the provisions of the penultimate sentence of subsection (D) below, in the
event that Tenant does not utilize the portion of the Landlord’s Contribution
allocable to the Initial Premises or any individual Premises Component of Must
Take Premises at such time as the Landlord’s Work is initially performed in such
portion of the Premises, Tenant may nonetheless utilize any remaining portions
of the Landlord’s Contribution to subsequent items of Landlord’s Work performed
in such portion of the Premises.       (D) Landlord shall be under no obligation
to apply any portion of the Landlord’s Contribution for any purposes other than
as provided in this Section 1.5. In addition, in the event that (i) Tenant has
received notice from Landlord that it is in default of its obligations under
this Lease and such default remains uncured or (ii) there are any liens which
are not bonded to the reasonable satisfaction of Landlord against Tenant’s
interest in the Lease or against the Building or the Site arising out of any
work performed by Tenant (it being acknowledged and agreed for these purposes
that the Landlord’s Work being performed by Landlord shall not be considered
“work performed by Tenant”) or any litigation in which Tenant is a party, then,
from and after the date of such event (“Event”), Landlord shall have no further
obligation to fund any portion of the Landlord’s Contribution and Tenant shall
be obligated to pay, as Additional Rent, all costs of the Landlord’s Work in
excess of that portion of the Landlord’s Contribution funded by Landlord through
the date of the Event, subject to reimbursement by Landlord after the condition
giving rise to the Event has been cured or otherwise rectified to Landlord’s
reasonable satisfaction. Further, the Landlord’s Contribution shall only be
applied towards the cost of leasehold improvements and, subject to the
limitations set forth in subsections (A) and (B) above, architectural and
engineering fees and tel/data cabling installation. In no event shall Landlord
be required to make application of any portion of the Landlord’s Contribution
towards Tenant’s personal property, trade fixtures, trade equipment,
furniture/furniture fronts or moving expenses or on account of any supervisory
fees, overhead, management fees or other payments to Tenant, or any partner or
affiliate of Tenant. In the event that the costs of the Landlord’s Work are less
than the Landlord’s Contribution, Tenant shall not be entitled to any payment or
credit nor shall there be any application of the same toward Annual Fixed Rent
or Additional Rent owed by Tenant under the Lease. Tenant acknowledges that any
portion of the Landlord’s Contribution which has not been utilized on or before
July 1, 2013 shall be forfeited by Tenant. Landlord shall be entitled to deduct
the Construction Management Fee referenced in Section 1.1(E) above from the
Landlord’s Contribution.

Exhibit C

Page 13 of 15



--------------------------------------------------------------------------------



 



    (E) Subject to the provisions of subsection (C) above regarding the Reserved
Allowance, if and at such time as the costs of the Landlord’s Work exceed the
Landlord’s Contribution, such excess costs shall hereinafter be defined as
“Tenant Plan Excess Costs” and shall be payable Tenant as set forth in this
Section 1.5(E). By way of example, if the Landlord’s Work has been performed in
the Initial Premises and three Premises Components of Must Take Premises and the
entirety of the Landlord’s Contribution (less the Reserved Allowance applicable
to the remaining Premises Components of Must Take Premises) has been utilized in
connection therewith, then all costs of the Landlord’s Work in excess of the
remaining Reserved Allowance shall be considered to be Tenant Plan Excess Costs.
      To the extent, if any, that there are Tenant Plan Excess Costs, Tenant
shall pay Landlord, as Additional Rent, within ten (10) business days after
billing therefor, from time to time during the performance of the applicable
component of the Landlord’s Work, in the proportion that Tenant Plan Excess
Costs for such component of the Landlord’s Work bears to the overall cost of
such component (including, without limitation, architectural and engineering
fees and tel/data cabling installation costs); provided however, that if the
Tenant Plan Excess Costs are the result of a Change Order, then Tenant shall pay
all such Tenant Plan Excess Costs to Landlord, as Additional Rent, at the time
that Tenant approves such Change Order in accordance with Section 1.1(C)(3)
above.       (F) With respect to architectural and engineering fees and tel/data
cabling installation costs, Tenant may from time to time request disbursements
of the Landlord’s Contribution to pay such costs (or reimburse Tenant for having
paid such costs), up to the maximum amounts set forth in subsections (A) and
(B) above, including with its request for payment a summary of the costs
incurred and reasonable supporting documentation with respect thereto (which in
the case of any payment for which Tenant seeks reimbursement shall include,
without limitation, paid invoices, receipts and the like evidencing such
payment, as well as lien waivers in recordable form reasonably acceptable to
Landlord from all persons who might have a lien as a result of such work).
Provided that the conditions to disbursement of the Landlord’s Contribution as
set forth in this Section 1.5 have otherwise been satisfied, Landlord shall
disburse the requested funds to Tenant within thirty (30) days after Tenant’s
request therefor.       If Tenant has satisfied the conditions to disbursement
of the Landlord’s Contribution and Landlord fails to disburse the requested
funds to Tenant within thirty (30) days of Tenant’s request therefor, and
Landlord has not, within ten (10) business days of its receipt of Tenant’s
demand, given written notice to Tenant objecting to such demand and submitting
the same to arbitration under Section 1.6 below (or if Landlord has timely
disputed Tenant’s demand, has submitted such dispute to arbitration in
accordance with said Section 1.6 and has thereafter failed to pay Tenant the
amount of any final, unappealable arbitration award against Landlord within
thirty (30) days after the issuance thereof) then subject to the last sentence
of this paragraph, Tenant shall have the right to offset the amount of such sums
demanded by Tenant against the Annual Fixed Rent and Additional Rent payable
under the Lease until offset in full. Notwithstanding the foregoing, Tenant
shall have no right to reduce any monthly installment of Annual Fixed Rent by
more than fifteen percent (15%) of the amount of Annual Fixed Rent which would
otherwise have been due and payable by Tenant to Landlord, unless the aggregate
amount of such deductions over the remainder of the Lease

Exhibit C

Page 14 of 15



--------------------------------------------------------------------------------



 



    Term (as the same may have been extended) will be insufficient to fully
reimburse Tenant for the amount demanded by Tenant, in which event Tenant may
effect such offset by making deductions from each monthly installment of Annual
Fixed Rent in equal monthly amounts over the balance of the remainder of the
Lease Term.   1.6   Fast Track Arbitration       Any controversy, dispute or
claim arising under this Exhibit C shall be settled by arbitration in Boston,
Massachusetts in accordance with the Expedited Arbitration Rules of the American
Arbitration Association as then in effect (unless the parties mutually agree
otherwise). The decision rendered by the arbitrator or arbitrators shall be
final and conclusive upon Landlord and Tenant. To avail itself of the dispute
resolution procedures of this Section 1.6, the party demanding arbitration shall
file a written notice of such demand with the other party and with the American
Arbitration Association. In connection with resolution of disputes submitted to
arbitration hereunder, Landlord and Tenant hereby irrevocably waive any and all
rights they may have to resolve such dispute in a manner that is inconsistent
with the provisions of this Section 1.6. The costs and administration expenses
of each arbitration hereunder shall be borne equally by the parties, and each
party shall be responsible for its own attorneys’ fees and expert witnesses’
fees.       In connection with the foregoing, it is expressly understood and
agreed that the parties shall continue to perform their respective obligations
under the Lease and this Exhibit C during the pendency of any arbitration
proceeding hereunder (with any adjustments or reallocations to be made on
account of such continued performance as determined by the arbitrator in his or
her award).

Exhibit C

Page 15 of 15



--------------------------------------------------------------------------------



 



EXHIBIT C-1
TENANT PLAN AND WORKING DRAWING REQUIREMENTS

1.   Floor plan indicating location of partitions and doors (details required of
partition and door types).   2.   Location of standard electrical convenience
outlets and telephone outlets.   3.   Location and details of special electrical
outlets, including voltage, amperage, phase and NEMA configuration of outlets.  
4.   Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.   5.   Locations and details of special ceiling
conditions, lighting fixtures, speakers, etc.   6.   Location and heat load in
BTU/Hr. of all special air conditioning and ventilating requirements and all
necessary HVAC mechanical drawings.   7.   Location and details of special
structural requirements, e.g., slab penetrations and areas with floor loadings
exceeding a live load of 70 lbs./s.f.   8.   Locations and details of all
plumbing fixtures; sinks, drinking fountains, etc.   9.   Location and
specifications of floor coverings, e.g., vinyl tile, carpet, ceramic tile, etc.
  10.   Finish schedule plan indicating wall covering, paint or paneling with
paint colors referenced to standard color system.   11.   Details and
specifications of special millwork, glass partitions, rolling doors and grilles,
blackboards, shelves, etc.   12.   Hardware schedule indicating door number
keyed to plan, size, hardware required including butts, latchsets or locksets,
closures, stops, and any special items such as thresholds, soundproofing, etc.
Keying schedule is required.   13.   Verified dimensions of all built-in
equipment (file cabinets, lockers, plan files, etc.).   14.   Location of any
special soundproofing requirements.   15.   MEP/FP drawings by an engineer
licensed by the Commonwealth of Massachusetts.   16.   All drawings to be
uniform size (30” X 42”) and shall incorporate the standard project electrical
and plumbing symbols and be at a scale of 1/8” = 1’ or larger.   17.   Drawing
submittal shall include the appropriate quantity required for Landlord to file
for

Exhibit C-1
Page 1 of 2

 



--------------------------------------------------------------------------------



 



    permit along with four half size sets and one full size set for Landlord’s
review and use.   18.   Provide all other information necessary to obtain all
permits and approvals for Landlord’s Work.   19.   Upon completion of the work,
Tenant shall provide Landlord with two hard copies and one electronic CAD file
of updated architectural and mechanical drawings to reflect all project sketches
and changes.   20.   All requirements of this Exhibit C-1 are applicable only
for areas where renovation or reconfiguration is intended.

Exhibit C-1
Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT D
LANDLORD’S SERVICES

I.   CLEANING

Cleaning and janitorial services shall be provided as set forth below.

  A.   OFFICE AREAS

Daily: (Monday through Friday, inclusive, holidays excepted)

  1.   Empty all waste receptacles and remove waste materials from the Premises;
wash receptacles as necessary.     2.   Sweep and dust mop all uncarpeted areas
using a dust-treated mop.     3.   Vacuum all rugs and carpeted areas.     4.  
Hand dust and wipe clean with treated cloths all exposed horizontal surfaces,
including furniture, office equipment, windowsills, door ledges, chair rails and
convector tops, within normal reach (tenant equipment to remain in place).    
5.   Wash clean all water fountains and sanitize.     6.   Wipe clean all chrome
and other bright work.     7.   Hand dust grill work within normal reach.     8.
  Main doors to Premises shall be locked and lights shut off upon completion of
cleaning (assuming Premises is otherwise vacant).

Weekly:

  1.   Dust coat racks and the like.     2.   Spot clean entrance doors, light
switches and doorways.

Quarterly:

  1.   Render high dusting not reached in daily cleaning to include:

  (a)   Dusting of all pictures, frames, charts, graphs and similar wall
hangings.     (b)   Dusting of all vertical surfaces, such as walls, partitions,
doors and door frames.

Exhibit D
Page 1 of 4

 



--------------------------------------------------------------------------------



 



  (c)   Dusting of all vertical blinds.     (d)   Dusting of all ventilating,
air conditioning, louvers and grills.

  2.   Spray buff all resilient floors.

  B.   LAVATORIES

Daily: (Monday through Friday, inclusive, holidays excepted)

  1.   Sweep and damp mop.     2.   Clean all mirrors, powder shelves,
dispensers and receptacles, bright work, flushometers, piping and toilet seat
hinges.     3.   Wash both sides of all toilet seats.     4.   Wash all basins,
bowls and urinals.     5.   Dust and clean all powder room fixtures.     6.  
Empty and clean paper towel and sanitary disposal receptacles.     7.   Remove
waste paper and refuse.     8.   Refill tissue holders, soap dispensers, towel
dispenser, sanitary dispensers; materials to be furnished by Landlord.

Monthly:

  1.   Machine scrub lavatory floors.     2.   Wash all partitions and tile
walls in lavatories.     3.   Dust all lighting fixtures and grills in
lavatories.

  C.   MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

Daily: (Monday through Friday, inclusive, holidays excepted)

  1.   Sweep and damp mop all floors, empty and clean waste receptacles, dispose
of waste.     2.   Clean elevators, wash or vacuum floors, wipe down walls and
doors.     3.   Spot clean any metal work inside lobbies.

Exhibit D
Page 2 of 4

 



--------------------------------------------------------------------------------



 



  4.   Spot clean any metal work surrounding building entrance doors.     5.  
Sweep all stairwells and dust handrails.

Monthly:

  1.   All resilient tile floors in public areas to be spray buffed.

  D.   WINDOW CLEANING         All exterior windows shall be washed on the
inside and outside surfaces at a frequency necessary to maintain a first class
appearance and, in any event, no less than one (1) time per year for inside
surfaces and two (2) times a year for outside surfaces.

II.   HVAC

  A.   Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one
(1) person per one hundred fifty (150) square feet of useable floor area served,
and a combined lighting and standard electrical load of 4.5 watts per square
foot of useable floor area. In the event Tenant introduces into the Premises
personnel or equipment which overloads the system’s ability to adequately
perform its proper functions, Landlord shall so notify Tenant in writing and
supplementary system(s) may be required and installed by Landlord at Tenant’s
expense, if within fifteen (15) days Tenant has not modified its use so as not
to cause such overload.         Operating criteria of the basic system shall not
be less than the following:

  (i)   Cooling season indoor temperatures of not in excess of 73-78 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.     (ii)
  Heating season minimum room temperature of 68-75 degrees Fahrenheit when
outdoor temperatures are 6 degrees Fahrenheit ambient.

  B.   Landlord shall provide heating, ventilating and air conditioning as
normal seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m.
Monday through Friday (legal holidays in all cases excepted).         If Tenant
shall require air conditioning (during the air conditioning season) or heating
or ventilating during any other time period, Landlord shall use Landlord’s best
efforts to furnish such services for the area or areas specified by written
request of Tenant delivered to the Building Superintendent or the

Exhibit D
Page 3 of 4

 



--------------------------------------------------------------------------------



 



      Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at rates to be
calculated in accordance with Exhibit D-1 attached hereto, and Tenant shall pay
Landlord, as Additional Rent, upon receipt of billing therefor.

III.   ELECTRICAL SERVICES

  A.   Landlord shall provide electric power for a combined load of 4.5 watts
per square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.     B.   In the event that
Tenant has special equipment (such as computers and reproduction equipment) that
requires either 3-phase electric power or any voltage other than 120 volts, or
for any other usage in excess of 4.5 watts per square foot, Landlord may at its
option require the installation of separate check metering (Tenant being solely
responsible for the costs of any such check meter and the installation thereof)
and direct billing to Tenant for the electric power required for any such
special equipment.     C.   Landlord will furnish and install, at Tenant’s
expense, all replacement lighting tubes, lamps and ballasts required by Tenant.
Landlord will clean lighting fixtures on a regularly scheduled basis at Tenant’s
expense.

IV.   ELEVATORS       Provide passenger elevator service twenty-four (24) hours
per day, seven (7) days per week, fifty-two (52) weeks per year during the Lease
Term (subject to events of Landlord’s Force Majeure and to Landlord’s right to
periodically shut down elevators for repairs and maintenance; it being
understood and agreed in connection with the foregoing that elevator service
will be disrupted in the event of power outages at the Building).   V.   WATER  
    Provide hot water for lavatory purposes and cold water for drinking,
lavatory and toilet purposes.   VI.   CARD ACCESS SYSTEM       Landlord will
provide a card access system at one entry door of the building.

Exhibit D
Page 4 of 4

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
HVAC OVERTIME CHARGES
[Intentionally Omitted]
Exhibit D-1
Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FLOOR PLANS
[Intentionally Omitted]
Exhibit E
Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[Intentionally Omitted]
Exhibit F
Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF COMMENCEMENT DATE AGREEMENT
DECLARATION AFFIXING THE COMMENCEMENT DATE
WITH RESPECT TO A PREMISES COMPONENT
THIS AGREEMENT made this       day of                      200   , by and
between the BOSTON PROPERTIES LIMITED PARTNERSHIP (hereinafter “Landlord”) and
CONSTANT CONTACT, INC. (hereinafter “Tenant”).
WITNESSETH THAT:

1.   This Agreement is made pursuant to Section       of that certain Lease
dated                     , between the parties aforenamed as Landlord and
Tenant (the “Lease”).   2.   It is hereby stipulated that the Premises Component
comprised of                      is incorporated into the Premises commencing
on                     , and that the Term with respect thereto shall end and
expire on the scheduled expiration date under the Lease, unless sooner
terminated or extended, as provided for in the Lease.

     WITNESS the execution hereof under seal by persons hereunto duly
authorized, the date first above written.

            LANDLORD:

BOSTON PROPERTIES LIMITED PARTNERSHIP

By: Boston Properties, Inc.,
       its general partner
      By:           Name:           Title:        

                                              TENANT:    
 
                            ATTEST:       CONSTANT CONTACT, INC.    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
                           
 
  Title:   Secretary or Assistant Secretary           Title:        
 
                      Hereunto duly authorized    

Exhibit G

Page 1 of 2



--------------------------------------------------------------------------------



 



COMMONWEALTH OF MASSACHUSETTS
COUNTY OF MIDDLESEX
On this ___ day of                     , 200___, before me, the undersigned
notary public, personally appeared                                         ,
proved to me through satisfactory evidence of identification, which were
                                        , to be the person whose name is signed
on the preceding or attached document in my presence.

                      NOTARY PUBLIC      My Commission Expires:       

COMMONWEALTH OF MASSACHUSETTS
COUNTY OF MIDDLESEX
On this ___ day of                     , 200___, before me, the undersigned
notary public, personally appeared                                           ,
proved to me through satisfactory evidence of identification, which were
                                          , to be the person whose name is
signed on the preceding or attached document, and who swore or affirmed to me
that the contents of the documents are truthful and accurate to the best of
[his] [her] knowledge and belief.

                      NOTARY PUBLIC      My Commission Expires:       

Exhibit G
Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT H
BROKER DETERMINATION OF PREVAILING MARKET RENT
     Where in the Lease to which this Exhibit is attached provision is made for
a Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

1.   Tenant’s Request. Tenant shall send a notice to Landlord by the time set
for such notice in the applicable section of the Lease, requesting a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall be affiliated
with a major commercial real estate brokerage firm selected by Tenant and which
broker shall have at least ten (10) years experience dealing in properties of a
nature and type generally similar to the Building located in the Central
Suburban 128 Market, and (iii) explicitly state that Landlord is required to
notify Tenant within thirty (30) days of an additional broker selected by
Landlord.   2.   Landlord’s Response. Within thirty (30) days after Landlord’s
receipt of Tenant’s notice requesting the Broker Determination and stating the
name of the broker selected by Tenant, Landlord shall give written notice to
Tenant of Landlord’s selection of a broker having at least the affiliation and
experience referred to above.   3.   Selection of Third Broker. Within ten
(10) days thereafter the two (2) brokers so selected shall select a third such
broker (the “Third Broker”) also having at least the affiliation and experience
referred to above, provided, as a further qualification, that the Third Broker
shall not be an individual who is then under contract to represent either
Landlord or Tenant.   4.   Rental Value Determination. Within thirty (30) days
after the selection of the Third Broker, the three (3) brokers so selected, by
majority opinion, shall make a determination of the annual fair market rental
value of the Premises for the period referred to in the Lease. Such annual fair
market rental value determination (i) shall require rent to commence upon the
commencement of the period in question, and may include provision for annual
increases in rent during said term if so determined, (ii) shall take into
account the as-is condition of the Premises and the amount, if any, that
Landlord will be making available to Tenant as a leasehold improvements
allowance, as specified in Landlord’s rent quotation as set forth in the Lease,
(iii) shall take account of, and be expressed in relation to, the applicable tax
and operating cost bases expressly set forth in the Lease and provisions for
paying for so-called tenant electricity as contained in the Lease and (iv) shall
take into account all relevant factors as determined by the brokers. The brokers
shall advise Landlord and Tenant in writing by the expiration of said thirty
(30) day period of the annual fair market rental value which as so determined
shall be referred to as the Prevailing Market Rent.   5.   Resolution of Broker
Deadlock. If the Brokers are unable by the expiration of such thirty (30) day
period to agree at least by majority on a determination of annual fair market
rental value, then the brokers designated by Landlord and Tenant shall submit
their individual determinations of fair market rental value to the Third Broker
within five (5) days after the

Exhibit H
Page 1 of 2

 



--------------------------------------------------------------------------------



 



    expiration of such thirty (30) day period and the Third Broker shall select
from these two individual determinations the one closest to the Third Broker’s
own individual determination of fair market rental value, and the determination
so selected shall constitute and be referred to as the Prevailing Market Rent.

6.   Costs. Each party shall pay the costs and expenses of the broker selected
by it and each shall pay one half (1/2) of the costs and expenses of the Third
Broker.   7.   Failure to Select Broker or Failure of Broker to Serve. If Tenant
shall have requested a Broker Determination and Landlord shall not have
designated a broker within the time period provided therefor above, then
Tenant’s Broker shall alone make the determination of Prevailing Market Rent in
writing to Landlord and Tenant within thirty (30) days after the expiration of
Landlord’s right to designate a broker hereunder. If Tenant and Landlord have
both designated brokers but the two brokers so designated do not, within a
period of fifteen (15) days after the appointment of the second broker, agree
upon and designate the Third Broker willing so to act, the Tenant, the Landlord
or either broker previously designated may request the Boston Bar Association
(or such organization as may succeed to the Boston Bar Association) to designate
the Third Broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been seasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the Boston Bar Association
as the case may be, whichever made the original appointment, or if the person
who made the original appointment fails to fill such vacancy, upon application
of any broker who continues to act or by the Landlord or Tenant such vacancy may
be filled by the Boston Bar Association and any broker so appointed to fill such
vacancy shall have the same standing and powers as though originally appointed.

Exhibit H
Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LETTER OF CREDIT

         
BENEFICIARY:
      ISSUANCE DATE:
 
       
 
                           200     
 
       
 
      IRREVOCABLE STANDBY
 
      LETTER OF CREDIT NO.           
 
       
 
       
 
       
APPLICANT:
      MAXIMUM/AGGREGATE
 
      CREDIT AMOUNT: US$                    
 
            USD:                                         
 
       

LADIES AND GENTLEMEN:
     We hereby establish our irrevocable letter of credit in your favor for
account of the applicant up to an aggregate amount not to exceed
                                         and      /100 US Dollars (US
$                                        ) available by your draft(s) drawn on
ourselves at sight accompanied by:
     Your statement, signed by a purportedly authorized officer/official
certifying that the Beneficiary is entitled to draw upon this Letter of Credit
(in the amount of the draft submitted herewith) pursuant to the Lease (the
“Lease”) dated                      by and between                     , as
Landlord, and                                         , as Tenant, together with
the original copy of this Letter of Credit and any amendments thereto which have
been accepted by you.
     Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.
     You shall have the right to make partial draws against this Letter of
Credit, from time to time.
     This Letter of Credit shall expire at our office on                
          , 200    (the “Stated Expiration Date”). It is a condition of this
Letter of Credit that the Stated Expiration Date shall be deemed automatically
extended without amendment for successive one (1) year period s from such Stated
Expiration Date, unless at least forty-five (45) days prior to such Stated
Expiration Date ) (or any anniversary thereof) we shall send you written notice
at the address specified in this Letter of Credit (or at such other address of
which you may have notified us in writing) and the Applicant in writing by
registered mail (return receipt) or overnight courier that we elect not to
consider this Letter of Credit extended for any such additional one (1) year
period.
Exhibit I

Page 1 of 2



--------------------------------------------------------------------------------



 



     This Letter of Credit is transferable at any time and from time to time
without cost to Beneficiary. JP Morgan Chase Bank only is authorized to act as
the Transferring Bank. We shall not recognize any transfer of this Letter of
Credit until this original Letter of Credit together with any amendments and a
signed and completed transfer form, attached hereto, is received by us. The
correctness of the signature and title of the person signing the transfer forms
must be verified by Beneficiary’s bank. In case of any transfer of this Letter
of Credit, the draft and any required statement must be executed by the
Transferee. This Letter of Credit may not be transferred to any person with
which U.S. persons are prohibited from doing business under U.S. Foreign assets
control regulations or other applicable U.S. Laws and Regulations.
     Our customary and reasonable charges to transfer this Letter of Credit
shall be for the Applicant’s account.
     Except as otherwise expressly stated herein, this Letter of Credit is
subject to the “International Standby Practice, International Chamber of
Commerce, Publication No. 590.”
     This Letter of Credit shall be governed by, and construed in accordance
with the laws of the state of New York, without regard to principles of conflict
of laws.
Exhibit I

Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF NOTICE OF LEASE
NOTICE OF LEASE
     Pursuant to Section 4 of Chapter 183 of the General Laws of Massachusetts,
as amended, notice is hereby given of the following described lease (the
“Lease”). Capitalized terms used, but not defined, in this Notice of Lease shall
have the respective meanings given to them in the Lease.

     
LANDLORD:
  Boston Properties Limited Partnership, a Delaware limited partnership
 
   
TENANT:
  Constant Contact, Inc., a Delaware corporation
 
   
LEASE EXECUTION DATE:
  May        , 2009
 
   
PREMISES AND EXPANSION PREMISES:
  The Initial Premises consists of a portion of the third (3rd) floor of the
Building, comprising 85,583 rentable square feet, in accordance with the floor
plans annexed to the Lease as Exhibit E and incorporated therein by reference,
as further defined and limited in Section 2.1 of the Lease. The Must Take
Premises consists of portions of the second (2nd) and third (3rd) floors of the
Building, comprising an additional 52,844 rentable square feet, in accordance
with the floor plans annexed to the Lease as Exhibit E and incorporated therein
by reference, as further defined and limited in Section 17.2 of the Lease. The
Building is commonly known as Reservoir Place Main, is numbered 1601 Trapelo
Road and is situated on that certain parcel of land located in Waltham,
Middlesex County, Massachusetts, being more particularly described in Exhibit A
attached hereto (the “Site”).
 
   
TERM:
  Commencing as of the date hereof, and, unless extended or sooner terminated
pursuant to the provisions of the Lease, ending on September 30, 2015.
 
   
TENANT’S EXTENSION OPTIONS:
  Tenant has the right to extend the term of the Lease for one (1) period of
five (5) years, as provided in and on the terms set forth in Section 3.2 of the
Lease.
 
   
TENANT’S RIGHT OF FIRST OFFER:
  As more particularly described in, and subject to the terms of, the Lease,
prior to accepting any offer to lease Available ROFO Space to a third party
other than a third party with Prior Rights, Landlord will first offer such
available ROFO Space to Tenant. Available ROFO Space consists of any office
space on the first (1st) or second (2nd) floors of the Building, or on any floor
of the

Exhibit J

Page 1 of 8



--------------------------------------------------------------------------------



 



     
 
  Additional Building, which, from time to time during the Lease Term, becomes
“available for reletting”, as further defined in the Lease. The Additional
Building is commonly known as Reservoir Place South and is located on the Site.

     This Notice of Lease has been executed merely to give notice of the Lease,
and all of the terms, conditions and covenants thereof which are incorporated
herein by reference. The parties do not intend this Notice of Lease to modify or
amend the terms, conditions and covenants of the Lease.
[Signature Page Follows.]
Exhibit J

Page 2 of 8



--------------------------------------------------------------------------------



 



     EXECUTED UNDER SEAL as of the date first above-written.

            BORROWER:

BOSTON PROPERTIES LIMITED PARTNERSHIP
      By:   Boston Properties, Inc.,
its general partner               By:           Name:           Title:          
TENANT:

CONSTANT CONTACT, INC.,
      By:           Name:           Title:   President or Vice President
Hereunto duly authorized              By:           Name:           Title:  
Treasurer or Assistant Treasurer
Hereunto duly authorized     

Exhibit J

Page 3 of 8



--------------------------------------------------------------------------------



 



COMMONWEALTH OF MASSACHUSETTS
                    , ss.
     On this                 day of                     , 2009, before me, the
undersigned notary public, personally appeared
                                        , proved to me through satisfactory
evidence of identification, which was                                         ,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it voluntarily for its stated purpose, as
                                         of Constant Contact, Inc..

                        Notary Public      [Seal]     

COMMONWEALTH OF MASSACHUSETTS
                    , ss.
     On this                 day of                     , 2009, before me, the
undersigned notary public, personally appeared
                                        , proved to me through satisfactory
evidence of identification, which was                                         ,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it voluntarily for its stated purpose, as
                                         of Constant Contact, Inc..

                        Notary Public      [Seal]     

Exhibit J
Page 4 of 8

 



--------------------------------------------------------------------------------



 



COMMONWEALTH OF MASSACHUSETTS
                                        , ss.
     On this                      day of
                                        , 2009, before me, the undersigned
notary public, personally appeared                                         ,
proved to me through satisfactory evidence of identification, which was
                                        , to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he/she signed
it voluntarily for its stated purpose, as
                                         of Boston Properties, Inc., the general
partner of Boston Properties Limited Partnership.

                        Notary Public      [Seal]     

Exhibit J
Page 5 of 8

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO NOTICE OF LEASE
LEGAL DESCRIPTION
     A parcel of land (the “Land”) in Waltham and Lexington, Middlesex County,
Massachusetts containing 34.372 acres and shown on that certain plan entitled
“Plan of Land in Waltham and Lexington, Middlesex Co., Mass.,” dated March 6,
1986, prepared by Land Surveys Incorporated, recorded with the Middlesex South
District Registry of Deeds (the “Registry”) in Book 17090, Page End (the
“Plan”), bounded and described as follows:

     
EASTERLY
  by the Northern Circumferential Highway (Route 128) by two lines measuring
1,067.16 feet and 127.72 feet;
 
   
SOUTHEASTERLY
AND SOUTHERLY
  by the ramp to Trapelo Road and Trapelo Road by five lines measuring 309.05
feet, 262.57 feet, 122.01 feet, 78.18 feet, and 8.38 feet;
 
   
NORTHWESTERLY
  by land N/F Reservoir Place Realty Trust, 110 feet;
 
   
SOUTHERLY
  by land N/F Reservoir Place Realty Trust, 96.07 feet, and by land N/F William
and Louise Butler, 99 feet;
 
   
NORTHWESTERLY
  by land N/F Thomas P. and Sandra H. Kehoe, 105 feet;
 
   
SOUTHERLY
  62 feet,
 
   
SOUTHEASTERLY
  39.27 feet and 160 feet, and
 
   
NORTH-EASTERLY
  39.27 feet, all by land of N/F Thomas P, and Sandra H. Kehoe;
 
   
SOUTHWESTERLY
  by Trapelo Road, 95 feet;
 
   
NORTHWESTERLY
  39.27 feet and 100 feet, and
 
   
SOUTHWESTERLY
  102.57 feet, all by land N/F Leonard and Evalyn Weld;
 
   
NORTHWESTERLY
  275 feet, and
 
   
SOUTHWESTERLY
  122.35, by land N/F Robert L. and Barbara T. Anderson;
 
   
NORTHWESTERLY
  by two lines measuring 235.15 feet and 284.27 feet, by lands N/F Edward J. and
Beverly J. Mirabito, Carol Lane, N/F Charles J. Senior, Jr., N/F Donald and
Shirley Gibbs, N/F Raymond R. and Bridget Picard, and N/F Henry F. Miller;

Exhibit J
Page 6 of 8

 



--------------------------------------------------------------------------------



 



     
WESTERLY
  by five lines measuring 580.06 feet, 25 feet, 128.21 feet, 344.66 feet and
9.12 feet, by lands N/F Henry P, Miller, N/F John H. and Nancy Russell, N/F
Frederick and Anne Creamer, N/F J.S.C. Realty Trust, N/F Santo and Catherine
Lafauci, N/F Jean Yves and Annette Morin, N/F Helen K. Hickey, Priscilla Lane,
N/F Stanley C. and Louise H. Whynock, and the City of Waltham;
 
   
NORTHEASTERLY
  692.16 feet by land N/F The C-R Trust;
 
   
EASTERLY
  137.39 feet by Route 128;
 
   
SOUTHWESTERLY
  by two lines measuring 336.67 feet and 286.94 feet by land N/F Tracer Lane
Trust;
 
   
EASTERLY
  by two lines measuring 506.14 feet and 325.94 feet, by land N/F Tracer Lane
Trust;
 
   
NORTHERLY
  45 feet,
 
   
WESTERLY
  27 feet, and
 
   
NORTHERLY
  555.01 feet, all by land N/F Tracer Lane Trust.

     Together with the right, in common with others, to use Tracer Lane, a
private way, throughout its entire length over the Land, for access to and from
Trapelo Road, a public way, and for all other purposes for which public ways are
normally used in the City of Waltham and the Town of Lexington, as shown on the
Plan.
     Together with the appurtenant right in common with others to use that
portion of the Land located within the easement granted to Boston Edison Company
by a Grant of Easement dated October 2, 1946 and recorded in the Registry in
Book 7098, Page 118, for all purposes allowed under an Agreement with Boston
Edison Company and Albamont Properties, Inc. dated January 31, 1975 and recorded
in the Registry in Book 12771, Page 538.
     Together with the appurtenant right and easement, in common with others, to
discharge surface water contained in an Easement Indenture among Tracerlab, Inc.
et al. dated January 9, 1957 and recorded in the Registry in Book 8892, Page
112.
     Together with the appurtenant rights and easements, in common with others,
granted to the owner of the Land in (a) an Indenture among Boston Edison Company
et al. Dated September 19, 1966 and recorded in the Registry in Book 11258, Page
79, (b) a Utilities Maintenance Agreement among LFE Inc. et al dated
September 19, 1966 and recorded in the Registry in Book 11258, Page 92, and
(c) an Easement Indenture among 128 Realty Corporation et al. dated
September 19, 1966 and recorded in the Registry in Book 11258, Page 061.
     Together with the right and easement, in common with others, granted the
owner of the Land in an Agreement dated May 12,1975 and recorded in the Registry
in Book 12892, Page 410.
Exhibit J
Page 7 of 8

 



--------------------------------------------------------------------------------



 



Together with the right to terminate the Agreement between Leonard N. Weld et
ux. dated April 9, 1974 and recorded in the Registry in Book 12627, Page 235
Exhibit J
Page 8 of 8

 



--------------------------------------------------------------------------------



 



EXHIBIT K
SITE PLAN
(FLOOR PLAN) [b75737ccb7573701.gif]
Exhibit K

Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT L
IMPACT SIGNAGE AND BUILDING SIGNAGE
[Intentionally Omitted]
Exhibit L
Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT M
SECOND FLOOR TENANTS’ PRIOR RIGHTS

                  Tenant   SF   LED   Renewal Option   ROFO                  
Morse Barnes Brown & Pendleton   18,785   3/31/2012   1, 5 year   Yes — 5,156
SF, Ongoing                   Tapestry Networks   10,389   7/31/2010   1, 3 year
  None                   Columbia Capital   1,805   2/28/2010   1, 2 year   None
                  Fidelis Security Systems   3,921   5/31/2013   1, 5 year  
None                   Chen PR   3,500   6/30/2010   1, 3 year   None          
        Hitachi Computer Products   2,517   6/30/2010   1, 3 year   None        
          Ensign-Bickford Industries   4,043   9/30/2011   1, 5 year   None    
              Enlight Inc   3,740   1/31/2010   1, 5 year   None                
  Whats What, LLC   3,542   4/30/2012   1, 3 year   None                  
Fujitsu   2,140   12/31/2010   1, 5 year   None                   NRT New
England   1,960   5/31/2010   1, 5 year   None                   Observant  
6,593   6/30/2011   1, 3 year   None                   ATS Realty   4,489  
4/30/2012   1, 5 year   None                   Logix   5,283   10/31/2015   1,
5 year   None                   Streetlight Concepts, LLC   1,800   11/30/2012  
1, 3 year   None

Exhibit M
Page 1 of 1

 